Exhibit 10.1

 



 

 

 

Third Amended and Restated Loan and Security Agreement

 

 

 

 

Dated as of September 30, 2019

 

 

 

America’s Car-Mart, Inc., a Texas corporation,
as Parent,

 

 

Colonial Auto Finance, Inc., an Arkansas corporation,
America’s Car Mart, Inc., an Arkansas corporation,
Texas Car-Mart, Inc., a Texas corporation,
as Borrowers

 

 

 

Certain Financial Institutions,
as Lenders

 

 

 

BMO Harris Bank N.A.,
as Agent, Lead Arranger and Book Manager

 

 

 

 



 





 

Table of Contents

 



Section Heading Page

 

Section 1.   Definitions; Rules of Construction 2 Section 1.1.   Definitions 2
Section 1.2.   Accounting Terms 40 Section 1.3.   Uniform Commercial Code 41
Section 1.4.   Certain Matters of Construction 41 Section 1.5.   Time of Day 41
Section 1.6.   Divisions 42 Section 2.   Credit Facilities 42 Section
2.1.   Colonial Revolver Commitment 42 Section 2.2.   ACM-TCM Revolver
Commitment 44 Section 2.3.   Colonial Letter of Credit Facility 46 Section
3.   Interest, Fees and Charges 49 Section 3.1.   Interest 49 Section
3.2.   Fees 50 Section 3.3.   Computation of Interest, Fees, Yield Protection 51
Section 3.4.   Reimbursement Obligations. 51 Section 3.5.   Illegality 52
Section 3.6.   Inability to Determine Rates 52 Section 3.7.   Increased Costs;
Capital Adequacy 52 Section 3.8.   Mitigation 54 Section 3.9.   Funding Losses
54 Section 3.10.   Maximum Interest 54 Section 3.11.   Effect of Benchmark
Transition Event 55 Section 4.   Loan Administration 58 Section 4.1.   Manner of
Borrowing and Funding Revolver Loans 58 Section 4.2.   Defaulting Lender 60
Section 4.3.   Number and Amount of LIBOR Loans; Determination of Rate 62
Section 4.4.   Effect of Termination 62 Section 5.   Payments 62 Section
5.1.   General Payment Provisions 62 Section 5.2.   Repayment of Revolver Loans
63 Section 5.3.   Payment of Other Obligations 63 Section 5.4.   Marshaling;
Payments Set Aside 63 Section 5.5.   Application and Allocation of Payments 63
Section 5.6.   Dominion Account. 65 Section 5.7.   Loan Account; Account Stated
65

 



-i-





 

Section 5.8.   Taxes 65 Section 5.9.   Lender Tax Information 67 Section
5.10.   Nature and Extent of Each Borrower’s Liability 69 Section
6.   Conditions Precedent/Post Closing Deliverables 72 Section 6.1.   Conditions
Precedent to Initial Revolver Loans 72 Section 6.2.   Conditions Precedent to
All Credit Extensions 73 Section 6.3.   Post-Closing Deliverables 74 Section
7.   Collateral 75 Section 7.1.   Grants of Security Interests 75 Section
7.2.   Lien on Deposit Accounts; Cash Collateral 78 Section 7.3.   Contract
Legend 78 Section 7.4.   Other Collateral 78 Section 7.5.   Limitations 79
Section 7.6.   Further Assurances 79 Section 8.   Collateral Administration 79
Section 8.1.   Collateral Reporting 79 Section 8.2.   Administration of
Contracts 81 Section 8.3.   Inventory 82 Section 8.4.   Administration of
Equipment 82 Section 8.5.   Deposit Accounts 83 Section 8.6.   General
Provisions 83 Section 8.7.   Power of Attorney 84 Section 8.8.   Agent’s and
Lenders’ Rights, Duties and Liabilities 85 Section 9.   Representations and
Warranties 86 Section 9.1.   General Representations and Warranties 86 Section
9.2.   Complete Disclosure 92 Section 10.   Covenants and Continuing Agreements
92 Section 10.1.   Affirmative Covenants 92 Section 10.2.   Negative Covenants
97 Section 10.3.   Financial Covenants 102 Section 10.4.   Adjustment to EBITDA
and Adjusted Tangible Net Worth 102 Section 11.   Events of Default; Remedies on
Default 102 Section 11.1.   Events of Default 102 Section 11.2.   Remedies upon
Default 104 Section 11.3.   License 105 Section 11.4.   Setoff 105 Section
11.5.   Remedies Cumulative; No Waiver 105

 



-ii-





 

Section 12.   Agent 106 Section 12.1.   Resignation of Prior Agent and
Appointment of Successor Agent 106 Section 12.2.   Appointment, Authority and
Duties of Agent 107 Section 12.3.   Agreements Regarding Collateral and Field
Examination Reports 109 Section 12.4.   Reliance by Agent 110 Section
12.5.   Action upon Default 110 Section 12.6.   Ratable Sharing 110 Section
12.7.   Indemnification 110 Section 12.8.   Limitation on Responsibilities of
Agent 111 Section 12.9.   Successor Agent and Co-Agents 111 Section 12.10.   Due
Diligence and Non-Reliance 112 Section 12.11.   Remittance of Payments and
Collections 112 Section 12.12.   Individual Capacities 113 Section
12.13.   Titles 113 Section 12.14.   Bank Product Providers 113 Section
12.15.   No Third-Party Beneficiaries 113 Section 12.16.   Certain ERISA Matters
113 Section 13.   Benefit of Agreement; Assignments and Participations 114
Section 13.1.   Successors and Assigns 114 Section 13.2.   Participations 115
Section 13.3.   Assignments 115 Section 13.4.   Replacement of Certain Lenders
117 Section 14.   The Guarantees 117 Section 14.1.   The Guarantees 117
Section 14.2.   Guarantee Unconditional 117 Section 14.3.   Discharge Only upon
Payment in Full; Reinstatement in Certain Circumstances 118
Section 14.4.   Subrogation 119 Section 14.5.   Subordination 119
Section 14.6.   Waivers 119 Section 14.7.   Limit on Recovery 119
Section 14.8.   Stay of Acceleration 119 Section 14.9.   Benefit to Guarantors
119 Section 14.10.   Keepwell 120 Section 15.   Miscellaneous 120 Section
15.1.   Consents, Amendments and Waivers 120 Section 15.2.   Indemnity 121
Section 15.3.   Notices and Communications 122 Section 15.4.   Performance of
Borrowers’ Obligations 123 Section 15.5.   Credit Inquiries 123 Section
15.6.   Severability 123

 



-iii-





 

Section 15.7.   Cumulative Effect; Conflict of Terms 123 Section
15.8.   Counterparts; Execution 123 Section 15.9.   Entire Agreement 124 Section
15.10.   Relationship with Lenders 124 Section 15.11.   No Advisory or Fiduciary
Responsibility 124 Section 15.12.   Confidentiality 124 Section 15.13.   
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 125 Section
15.14.   Governing Law 125 Section 15.15.   Consent to Forum; Judicial Reference
126 Section 15.16.   Waivers by Borrowers 126 Section 15.17.   Patriot Act
Notice 127 Section 15.18.   Amendment and Restatement of Original Loan Agreement
127 Section 15.19.    Removal of Lenders and Assignment of Interests;
Equalization of Loans 127 Section 15.20.    Acknowledgment Regarding any
Supported QFCs 128

 

 

 

 

 



-iv-





 

Exhibit A — [Form] Colonial Revolver Note Exhibit B — [Form] ACM-TCM Revolver
Note Exhibit C — [Form] Assignment Exhibit D — [Form] Assignment Notice Exhibit
E — [Forms] of U.S. Tax Compliance Certificates Schedule 1.1 — Commitments of
Lenders Schedule 8.5 — Deposit Accounts Schedule 8.6.1 — Business Locations
Schedule 9.1.4 — Names and Capital Structure Schedule 9.1.11 — Patents,
Trademarks, Copyrights and Licenses Schedule 9.1.14 — Environmental Matters
Schedule 9.1.15 — Restrictive Agreements Schedule 9.1.16 — Litigation Schedule
9.1.18 — Pension Plans Schedule 9.1.20 — Labor Contracts Schedule 10.2.2 —
Existing Liens Schedule 10.2.17 — Existing Affiliate Transactions

 

 

 

 

 

 



-v-





 

Third Amended and Restated Loan and Security Agreement

 

This Third Amended and Restated Loan and Security Agreement (this “Agreement”)
is dated as of September 30, 2019, by and among America’s Car-Mart, Inc., a
Texas corporation (“Parent”), Colonial Auto Finance, Inc., an Arkansas
corporation (“Colonial”), America’s Car Mart, Inc., an Arkansas corporation
(“ACM”), Texas Car-Mart, Inc., a Texas corporation (“TCM”) (each of Colonial,
ACM and TCM, a “Borrower,” and collectively, “Borrowers”), the financial
institutions party to this Agreement from time to time (“Lenders”), and BMO
Harris Bank N.A., a national banking association (“BMO Harris”) as successor to
Bank of America, N.A. (“BAML”; and BAML as resigning agent being referred to
herein as “Resigning Agent”), in its capacity as administrative agent (in such
capacity, “Agent”), book manager, and lead arranger.

 

R e c i t a l s:

 

Whereas, Parent and Borrowers have previously entered into that certain Second
Amended and Restated Loan and Security Agreement dated December 12, 2016, as
amended, with various lenders party thereto, the Resigning Agent, as
administrative agent, book manager and lead arranger, pursuant to which
Borrowers have obtained revolving lines of credit (the “Original Loan
Agreement”);

 

Whereas, Parent and the Borrowers hereby request that certain amendments be made
to the Original Loan Agreement and, for the sake of clarity and convenience,
that the Original Loan Agreement be restated as so amended;

 

Whereas, BAML will resign as administrative agent, issuing lender, book manager
and lead arranger, and the Lenders will appoint BMO Harris as successor
administrative agent, issuing lender, book runner and lead arranger, and certain
Lenders to the Original Loan Agreement shall no longer be Lenders hereunder (the
“Departing Lender”) and such Departing Lenders will assign all of their loans
and commitments to the Lenders under this Agreement;

 

Now, Therefore, in consideration of the recital set forth above, which by this
reference is incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, Parent and the Borrowers,
the Lenders and the Agent hereby agree that upon satisfaction or waiver of the
conditions precedent set forth in Section 6 hereof, the Original Loan Agreement
and all of the Exhibits and Schedules thereto shall be amended and as so amended
shall be restated in their entirety to read as follows:

 







 

Section 1. Definitions; Rules of Construction.

 

Section 1.1. Definitions. As used herein, the following terms have the meanings
set forth below:

 

“ACM” is defined in the Preamble to this Agreement.

 

“ACM Insurance” means ACM Insurance Company, an Arkansas corporation,
established under the captive insurance company laws of the State of Arkansas.

 

“ACM-TCM Availability” means the ACM-TCM Borrowing Base minus the principal
balance of all ACM-TCM Revolver Loans.

 

“ACM-TCM Availability Reserve” means the sum (without duplication) of (a) the
portion of the Rent and Charges Reserve relating to ACM and TCM; (b) the Bank
Product Reserve applicable to ACM and TCM as determined by Agent; (c) the
aggregate amount of liabilities secured by Liens upon ACM-TCM Collateral that
are senior to Agent’s Liens (but imposition of any such reserve shall not waive
an Event of Default arising therefrom); and (d) such additional reserves, in
such amounts and with respect to such matters, as Agent in its discretion may
elect to impose from time to time. Agent shall endeavor to notify Borrowers at
or before the time any ACM-TCM Availability Reserve is to be established, but a
failure of Agent to so notify Borrowers shall not be a breach of this Agreement
and shall not cause such reserve to be ineffective.

 

“ACM-TCM Base Rate Revolver Loan” means any ACM-TCM Revolver Loan that bears
interest based on the Base Rate.

 

“ACM-TCM Borrowing Base” means, on any date of determination, an amount equal to
the lesser of (a) the aggregate amount of the ACM-TCM Revolver Commitments; or
(b) the ACM-TCM Inventory Formula Amount, minus the ACM-TCM Availability
Reserve.

 

“ACM-TCM Borrowing Base Report” means a report, in form and substance
satisfactory to Agent, by which both ACM and TCM certify calculation of the
ACM-TCM Borrowing Base.

 

“ACM-TCM Collateral” means all Collateral provided by ACM or TCM.

 

“ACM-TCM Deposit Account Control Agreements” means the Deposit Account control
agreements to be executed by each institution maintaining a Deposit Account for
ACM or TCM, in favor of Agent, for the benefit of Secured Parties, as security
for the ACM-TCM Obligations.

 

“ACM-TCM Dominion Account” means a special account established by ACM or TCM at
Bank of Arkansas or another bank acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes.

 

“ACM-TCM Inventory Formula Amount” means 40% of the Actual Cash Value of
Eligible Vehicle Inventory owned by ACM or TCM.

 



-2-



 

“ACM-TCM Obligations” means all (a) principal of and premium, if any, on the
ACM-TCM Revolver Loans, (b) interest, expenses, fees and other sums payable by
ACM or TCM under the Loan Documents, (c) obligations of ACM or TCM under any
indemnity for Claims, (d) Extraordinary Expenses of ACM or TCM, (e) Secured Bank
Product Obligations of ACM or TCM, and (f) other Debts, obligations and
liabilities of any kind owing by ACM or TCM pursuant to the Loan Documents,
including the Guarantee of the Colonial Obligations set forth in Section 14
hereof, whether now existing or hereafter arising, whether evidenced by a note
or other writing, whether allowed in any Insolvency Proceeding, whether arising
from an extension of credit, issuance of a letter of credit, acceptance, loan,
guaranty, indemnification or otherwise, and whether direct or indirect, absolute
or contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of ACM or TCM shall not include its Excluded Swap
Obligations.

 

“ACM-TCM Overadvance” is defined in Section 2.2.5.

 

“ACM-TCM Overadvance Loan” means an ACM-TCM Base Rate Revolver Loan made when an
ACM-TCM Overadvance exists or is caused by the funding thereof.

 

“ACM-TCM Protective Advances” is defined in Section 2.2.6.

 

“ACM-TCM Revolver Commitment” means, for any Lender, its obligation to make
ACM-TCM Revolver Loans up to the maximum principal amount shown on Schedule 1.1,
or as hereafter determined pursuant to each Assignment and Acceptance to which
it is a party. “ACM-TCM Revolver Commitments” means the aggregate amount of such
commitments of all Lenders.

 

“ACM-TCM Revolver Loan” means a loan made pursuant to Section 2.2, and any
ACM-TCM Swingline Loan, ACM-TCM Overadvance Loan or ACM-TCM Protective Advance.

 

“ACM-TCM Revolver Note” means a promissory note to be executed by both ACM and
TCM in favor of a Lender in the form of Exhibit B, which shall be in the amount
of such Lender’s ACM-TCM Revolver Commitment and shall evidence the ACM-TCM
Revolver Loans made by such Lender, together with extensions, renewals and
changes in form thereof.

 

“ACM-TCM Swingline Loan” means, with respect to ACM or TCM, any Borrowing of
ACM-TCM Base Rate Revolver Loans funded with Agent’s funds, until such Borrowing
is settled among Lenders or repaid by ACM or TCM, as applicable.

 

“Acquisition” means a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

 

“Actual Cash Value” means the actual price paid by Dealer for the purchase of
Vehicles.

 



-3-



 

“Adjusted Tangible Assets” means all assets of any Person except: (a) deferred
assets, other than prepaid items and deferred taxes, (b) patents, copyrights,
trademarks, trade names, franchises, goodwill and other similar intangibles;
(c) restricted investments; (d) unamortized debt discount; (e) assets located
and notes and receivables due from obligors domiciled outside the United States
of America; (f) fixed assets to the extent of any write-up in the book value
thereof resulting from a revaluation effective after the Closing Date; and (g)
all Right of Use Assets.

 

“Adjusted Tangible Net Worth” means, with respect to any Person as of any date
of measurement, the remainder of (a) the net book value (after deducting related
depreciation, obsolescence, amortization, valuation, and other proper reserves
as determined in accordance with GAAP) at which the Adjusted Tangible Assets
would be shown on a balance sheet of such Person at such date prepared in
accordance with GAAP, minus (b) the amount at which such Person’s liabilities
would be shown on such balance sheet in accordance with GAAP as reduced by an
amount equal to the Right of Use Assets. For any period of measurement, Adjusted
Tangible Net Worth for such period shall be reduced by (a) an amount by which
the loss reserve maintained by Borrower is less than the amount required under
Section 10.4, and (b) the aggregate Gross Contract Payments owed with respect to
Contracts which are more than 180 days contractually past due and the applicable
Contract has not been charged-off by Borrower.

 

“AFI Note” means that certain unsecured promissory note issued by Parent in
favor of Auto Finance Investors, Inc. in the original principal amount of
$475,000.

 

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

 

“Agent” is defined in the preamble to this Agreement.

 

“Agent Indemnitees” means Agent and its officers, directors, employees,
Affiliates, agents and attorneys.

 

“Agent Professionals” means attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Allocable Amount” is defined in Section 5.10.3.

 

“Annualized Colonial Net Charge-Off Percent” means, as of the last day of each
month, the Average Colonial Net Charge-Offs divided by the Average Colonial Net
Balance multiplied by 12.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to an Obligor or any of their Subsidiaries from time to
time concerning or relating to bribery or corruption.

 



-4-



 

“Anti-Terrorism Law” means any law relating to terrorism or money laundering,
including the Patriot Act.

 

“Applicable Law” means all laws, rules, regulations and governmental guidelines
applicable to the Person or matter in question, including statutory law, common
law and equitable principles, as well as provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.

 

“Applicable Margin” means with respect to any Type of Revolver Loan, until the
first Pricing Date, the rates per annum shown opposite Level II below, and
thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

Level Leverage Ratio Base Rate Revolving Loans LIBOR Revolver Loans I <
0.75:1.00 0% 2.25% II ≥ 0.75:1.00 and < 1.50:1.00 0% 2.35% III ≥ 1.50:1.00 and <
1.75:1.00 0.25% 2.75% IV ≥ 1.75:1.00 0.50% 3.00%

 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrowers ending on or after October 31, 2019, the date on which the Agent
is in receipt of the most recent financial statements (and, in the case of
year-end financial statements, audit report) for the Fiscal Quarter then ended,
pursuant to Section 10.1.2. The Applicable Margin shall be established based on
the Leverage Ratio for the most recently completed Fiscal Quarter and the
Applicable Margin established on a Pricing Date shall remain in effect until the
next Pricing Date. If the Borrowers have not delivered their financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
Section 10.1.2, until such financial statements and audit report are delivered,
the Applicable Margin shall be the highest Applicable Margin (i.e., Level IV
shall apply). If the Borrowers subsequently deliver such financial statements
before the next Pricing Date, the Applicable Margin shall be determined on the
date of delivery of such financial statements and remain in effect until the
next Pricing Date. In all other circumstances, the Applicable Margin shall be in
effect from the Pricing Date that occurs immediately after the end of the Fiscal
Quarter covered by such financial statements until the next Pricing Date. Each
determination of the Applicable Margin made by the Agent in accordance with the
foregoing shall be conclusive and binding on the Obligors and the Lenders if
reasonably determined.

 



-5-



 

“Approved Fund” means any Person (other than a natural Person) engaged in
making, purchasing, holding or otherwise investing in commercial loans in its
ordinary course of activities.

 

“Asset Disposition” means a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction or synthetic lease.

 

“Assignment” means an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C or otherwise satisfactory to Agent.

 

“Average Colonial Net Balance” means, as of the last day of each month, the sum
of the Colonial Net Balances owing under all Vehicle Contracts as of the last
day of each of the prior 6 months then ending divided by 6.

 

“Average Colonial Net Charge-Offs” means, as of the last day of each month, the
Colonial Net Charge-Offs for the 6-month period then ending divided by 6.

 

“Bail-In Action” means, the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Backup Servicing Agreement” means that certain Backup Servicing Agreement
delivered pursuant to Section 6.3 hereof, as the same may be amended, modified
or restated from time to time, and any replacement or substitution thereof with
such other backup servicer, in each case entered into in accordance with
Section 10.2.26 hereof.

 

“Bank of Arkansas” means BOKF, NA d/b/a Bank of Arkansas.

 

“Bank Product” means any of the following products or services extended to
Parent or its Affiliates by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by Parent or its Affiliates, other than
Letters of Credit.

 

“Bank Product Reserve” means the aggregate amount of reserves established by
Agent from time to time in its discretion with respect to Secured Bank Product
Obligations.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the Prime Rate, (b) the sum of (i) the Federal Funds Rate for such day, plus
(ii) 1/2 of 1%, or (c) the LIBOR Quoted Rate for such day plus 1.00%; provided
that in no event shall the “Base Rate” be less than 0.50%. As used herein, the
term “LIBOR Quoted Rate” means, for any day, the rate per annum equal to the
quotient of (i) the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in U.S.
Dollars for a one-month interest period as reported on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the LIBOR
loan reserves set forth in Section 3.7.3 hereof, provided that in no event shall
the “LIBOR Quoted Rate” be less than 0.50%.

 



-6-



 

“Base Rate Revolver Loan” means an ACM-TCM Base Rate Revolver Loan or a Colonial
Base Rate Revolver Loan.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“BMO Harris” means BMO Harris Bank N.A., and its successors and assigns.

 

“BMO Harris Indemnitees” means BMO Harris and its officers, directors,
employees, Affiliates, agents and attorneys.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System.

 

“Borrowed Money” means, with respect to any Obligor, without duplication, its
(a) Debt that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents
or similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business), or (iv) was issued or assumed as full or partial payment
for Property; (b) Capital Leases; (c) letter of credit reimbursement
obligations; and (d) guaranties of any of the foregoing owing by another Person.

 

“Borrower or Borrowers” is defined in the preamble to this Agreement.

 

“Borrower Materials” means Borrowing Base Reports, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as other Reports and information provided by
Agent to Lenders.

 

“Borrowing” means a group of Revolver Loans that are made or converted together
on the same day and have the same interest option and, if applicable, Interest
Period.

 



-7-



 

“Borrowing Base” means, at any time the same is to be determined, the sum of (a)
the ACM-TCM Inventory Formula Amount, minus the ACM-TCM Availability Reserve,
plus (b) the Colonial Contracts Formula Amount, minus the Colonial Availability
Reserve, and references herein to “Borrowing Base” without a corresponding
calculation shall be deemed to be references to the ACM-TCM Borrowing Base and
the Colonial Borrowing Base.

 

“Borrowing Base Report” means either an ACM-TCM Borrowing Base Report or a
Colonial Borrowing Base Report.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Illinois, and if such day relates to a LIBOR Loan, any such day on
which dealings in Dollar deposits are conducted in the London interbank market.

 

“Capital Expenditures” means all liabilities incurred or expenditures made by
Parent or its Subsidiaries for the acquisition of fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one year.

 

“Capital Lease” means any lease required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Collateral” means cash delivered to Agent to Cash Collateralize any
Obligations, and all interest, dividends, earnings and other proceeds relating
thereto.

 

“Cash Collateralize” means the delivery of cash to Agent for the benefit of the
Agent for itself and on behalf of the Secured Parties, as security for the
payment of Obligations, in an amount equal to (a) with respect to
LC Obligations, 105% of the aggregate LC Obligations, and (b) with respect to
any inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including fees, expenses and indemnification hereunder. “Cash Collateralization”
has a correlative meaning.

 

“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by BMO Harris, Bank of Arkansas or a commercial bank organized under the laws of
the United States or any state or district thereof, rated A-1 (or better) by S&P
or P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by
a Lender) not subject to offset rights; (c) repurchase obligations with a term
of not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper issued by BMO Harris or rated A-1
(or better) by S&P or P-1 (or better) by Moody’s, and maturing within 9 months
of the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.

 



-8-



 

“Cash Management Services” means any services provided from time to time by BMO
Harris (so long as BMO Harris is a Lender) or Bank of Arkansas (so long as Bank
of Arkansas is a Lender) or any of their Affiliates to Parent or its
Subsidiaries relating to operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

 

“Certificate of Title” means the certificate of title or other evidence of
ownership of any Vehicle issued by the appropriate Division of Motor Vehicles or
its counterpart in the jurisdiction in which the Contract Debtor resides.

 

“Change in Law” means the occurrence, after the date hereof, of (a) the adoption
or taking effect of any law, rule, regulation or treaty; (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, however, that “Change in Law” shall
include, regardless of the date enacted, adopted or issued, all requests, rules,
guidelines, requirements or directives (i) under or relating to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or (ii) promulgated pursuant to
Basel III by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any similar authority) or any other Governmental
Authority.

 

“Change of Control” means (a) Parent ceases to own and control, beneficially and
of record, directly or indirectly, all Equity Interests in the Borrowers; or
(b) a change in the majority of directors of Parent during any 24-month period,
unless approved by the majority of directors serving at the beginning of such
period.

 

“Claims” means all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent or replacement of any Lender) incurred by any Indemnitee or
asserted against any Indemnitee by any Obligor or other Person, in any way
relating to (a) any Revolver Loans, Letters of Credit, Loan Documents, Borrower
Materials, or the use thereof or transactions relating thereto, (b) any action
taken or omitted in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or Applicable Law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

 

“Closing Date” is defined in Section 6.1.

 



-9-



 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all Property described in Section 7.1, all Property described
in any Security Documents as security for any Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any
Obligation.

 

“Colonial” is defined in the preamble to this Agreement.

 

“Colonial Availability” means the Colonial Borrowing Base minus the Colonial
Revolver Usage.

 

“Colonial Availability Reserve” means the sum (without duplication) of (a) the
portion of the Rent and Charges Reserve relating to Colonial; (b) the Bank
Product Reserve applicable to Colonial as determined by Agent; (c) the aggregate
amount of liabilities secured by Liens upon Colonial Collateral that are senior
to Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); and (d) such additional reserves, in such amounts
and with respect to such matters, as Agent in its discretion may elect to impose
from time to time. Agent shall endeavor to notify Colonial at or before the time
any Colonial Availability Reserve is to be established, but a failure of Agent
to so notify Colonial shall not be a breach of this Agreement and shall not
cause such reserve to be ineffective.

 

“Colonial Base Rate Revolver Loan” means any Colonial Revolver Loan that bears
interest based on the Base Rate.

 

“Colonial Borrowing Base” means, on any date of determination, an amount equal
to the lesser of (a) the aggregate amount of Colonial Revolver Commitments; or
(b) the Colonial Contracts Formula Amount, based upon information delivered by
Borrowers to Agent pursuant to Section 8.

 

“Colonial Borrowing Base Report” means a report, in form and substance
satisfactory to Agent, by which Colonial certifies calculation of the Colonial
Borrowing Base.

 

“Colonial Collateral” means all Collateral provided by Colonial.

 

“Colonial Contracts Advance Rate” means 50% with respect to Long Term Contracts,
55% with respect to Medium Term Contracts and 55% with respect to all other
Vehicle Contracts; provided, however, that the applicable Colonial Contracts
Advance Rate shall be adjusted based upon the most recent Colonial Contracts
Advance Rate Adjustment Percent in accordance with the following schedule:

 



-10-



 

Colonial Contracts Advance Rate Adjustment Percentage Colonial Advance Rate
Long-Term Contracts Colonial Advance Rate Medium Term Contracts ≤ 36% 50.00%
55.00% >36.00% & ≤ 36.25% 49.75% 54.75% >36.25% & ≤ 36.50% 49.50% 54.50% >36.50%
& ≤ 36.75% 49.25% 54.25% >36.75%  & ≤ 37.00% 49.00% 54.00% >37.00% & ≤ 37.25%
48.75% 53.75% >37.25% & ≤ 37.50% 48.50% 53.50% >37.50% & ≤ 37.75% 48.25% 53.25%
>37.75% & ≤ 38.00% 48.00% 53.00% >38.00% & ≤ 38.25% 47.75% 52.75% >38.25% & ≤
38.50% 47.50% 52.50% >38.50% & ≤ 38.75% 47.25% 52.25% >38.75% & ≤ 39.00% 47.00%
52.00% >39.00% & ≤ 39.25% 46.75% 51.75% >39.25% & ≤ 39.50% 46.50% 51.50% >39.50%
& ≤ 39.75% 46.25% 51.25% >39.75% & ≤ 40.00% 46.00% 51.00% >40.00% & ≤ 40.25%
45.75% 50.75% >40.25% & ≤ 40.50% 45.50% 50.50% >40.50% & ≤ 40.75% 45.25% 50.25%
>40.75% & ≤ 41.00% 45.00% 50.00% >41.00% & ≤ 41.25% 44.75% 49.75% >41.25% & ≤
41.50% 44.50% 49.50% >41.50% & ≤ 41.75% 44.25% 49.25% >41.75 % & ≤ 42.00% 44.00%
49.00%

 

The Colonial Contracts Advance Rate Adjustment Percent shall be computed monthly
by Colonial (subject to the review and approval of the Agent) and be included in
its Colonial Borrowing Base Report delivered pursuant to Section 8.1 hereof, at
which time any adjustment to the Colonial Contract Advance Rate based on such
computation shall become effective and thereafter remain in effect until
delivery of a Colonial Borrowing Base Report following the end of the next
calendar month. If Colonial fails to deliver its Colonial Borrowing Base Report
or provide the Colonial Contracts Advance Rate Adjustment Percentage computation
as so required, the Colonial Contracts Advance Rate Adjustment Percentage shall
be deemed to be equal to 42.0% until such Colonial Borrowing Base Report or the
Colonial Contracts Advance Rate Adjustment Percentage is delivered.

 

“Colonial Contracts Advance Rate Adjustment Percent” means, as of the last day
of each month, the sum of (a) the Past Due Percent, plus (b) the Repossession
Percent, plus (c) the Annualized Colonial Net Charge-Off Percent.

 

“Colonial Contracts Formula Amount” means, as of any date of determination, an
amount equal to (a) Colonial Contracts Advance Rate multiplied by the Colonial
Net Eligible Contract Payments, minus (b) the Colonial Availability Reserve;
provided, that the aggregate amount of Colonial Net Eligible Contract Payments
attributable to Modified Contracts shall at no time exceed 8.0% of the Colonial
Contracts Formula Amount.

 



-11-



 

“Colonial Deposit Account Control Agreements” means the Deposit Account control
agreements to be executed by each institution maintaining a Deposit Account for
Colonial, in favor of Agent, for the benefit of Secured Parties, as security for
the Colonial Obligations.

 

“Colonial Dominion Account” means a special account established by Colonial at
Bank of Arkansas or another Lender acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes.

 

“Colonial Loss Reserve Percent” means Colonial’s then existing allowance for
credit losses divided by the Colonial Net Balance.

 

“Colonial Loss Reserve Adjustment Percent” means, as of the date determination,
Colonial TTM Net Charge-Offs Percent at such time, minus the product of
Colonial’s then existing Colonial Loss Reserve Percent multiplied by 120%.

 

“Colonial Net Balance” means, as of the date of determination, the Gross
Contract Payments of Vehicle Contracts less, to the extent included in the
calculation of Gross Contract Payments, all unearned interest and unearned
insurance premiums owing by the Contract Debtor.

 

“Colonial Net Charge-Offs” means for any period as (a) the aggregate amount of
all unpaid principal balances (including any service contract amounts included
therein) due under Vehicle Contracts which have been charged off by Colonial
during such period, including the principal balances due under all Vehicle
Contracts where the Vehicle has been repossessed by Colonial during such period
reduced by the amount of the wholesale value of each repossessed vehicle as
determined in accordance with Colonial’s historical practices and acceptable to
Agent, less (b) recoveries on charged-off Contracts during such period (to the
extent applied to the loss reserves).

 

“Colonial Net Eligible Contract Payments” means, as of the date of
determination, the remainder of (a) the Gross Contract Payments owing under all
Eligible Vehicle Contracts (including any service contract amount included
therein), minus (b) the sum of (i) the aggregate amount, to the extent included
within the definition of Gross Contract Payments, of all unearned interest,
fees, and charges applicable to the Eligible Vehicle Contracts, and (ii) such
other amounts as Agent in its reasonable discretion deems necessary or
appropriate.

 

“Colonial Obligations” means all (a) principal of and premium, if any, on the
Colonial Revolver Loans, (b) LC Obligations and other obligations of Colonial
with respect to Letters of Credit, (c) interest, expenses, fees and other sums
payable by Colonial under the Loan Documents, (d) obligations of Colonial under
any indemnity for Claims, (e) Extraordinary Expenses of Colonial, (f) Secured
Bank Product Obligations of Colonial, and (g) other Debts, obligations and
liabilities of any kind owing by Colonial pursuant to the Loan Documents,
including the Guarantee of the ACM-TCM Obligations set forth in Section to
Section 14 hereof, whether now existing or hereafter arising, whether evidenced
by a note or other writing, whether allowed in any Insolvency Proceeding,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several; provided, that Obligations of Colonial shall not include its
Excluded Swap Obligations.

 



-12-



 

“Colonial Overadvance” is defined in Section 2.1.5.

 

“Colonial Overadvance Loan” means a Colonial Base Rate Revolver Loan made when a
Colonial Overadvance exists or is caused by the funding thereof.

 

“Colonial Protective Advances” is defined in Section 2.1.6.

 

“Colonial Revolver Commitment” means, for any Lender, its obligation to make
Colonial Revolver Loans and to participate in LC Obligations up to the maximum
principal amount shown on Schedule 1.1, or as hereafter determined pursuant to
each Assignment and Acceptance to which it is a party. “Colonial Revolver
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Colonial Revolver Loan” means a loan made pursuant to Section 2.1, and any
Colonial Swingline Loan, Colonial Overadvance Loan or Colonial Protective
Advance.

 

“Colonial Revolver Note” means a promissory note to be executed by Colonial in
favor of a Lender in the form of Exhibit A, which shall be in the amount of such
Lender’s Colonial Revolver Commitment and shall evidence the Colonial Revolver
Loans made by such Lender, together with extensions, renewals and changes in
form thereof.

 

“Colonial Revolver Usage” means (a) the aggregate amount of outstanding Colonial
Revolver Loans; plus (b) the aggregate Stated Amount of outstanding Letters of
Credit, except to the extent Cash Collateralized by Borrowers.

 

“Colonial Swingline Loan” means, with respect to Colonial, any Borrowing of
Colonial Base Rate Revolver Loans funded with Agent’s funds, until such
Borrowing is settled among Lenders or repaid by Colonial.

 

“Colonial TTM Net Charge-Offs Percent” means, at any time the same is to be
determined, the sum of the Colonial Net Charge-Offs balances for the twelve
month period then ended, divided by average of Colonial Net Balances for the
same 12 month period.

 

“Colonial Underwriting” means Colonial Underwriting, Inc., an Arkansas
corporation.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate, in form and substance satisfactory
to Agent, by which Borrowers certify compliance with Sections 10.2.3 and 10.3,
list all outstanding Bank Products, calculate the applicable Level for the
Applicable Margin, and certify that all Vehicle Contracts are in compliance with
all Vehicle Contract Compliance Requirements.

 



-13-



 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated), or are franchise or branch profits
Taxes.

 

“Consumer Finance Laws” means all Applicable Laws governing or relating to the
extension of consumer credit, the creation of a security interest in personal
property or a mortgage in real property in connection with the consumer credit,
the collection of consumer debt and the protection of consumers’ interests in
connection with consumer credit transactions (including with respect to the
advertising, solicitation, underwriting, origination, assignment,
administration, servicing and collection thereof), including without limitation,
any usury laws, any privacy laws, discriminatory lending laws, predatory lending
laws, the Federal Consumer Credit Protection Act, the Federal Fair Credit
Reporting Act, and Fair and Accurate Credit Transactions Act, the Equal Credit
Opportunity Act and any regulations related thereto, the Fair Debt Collections
Practices Act, RESPA, the Magnuson-Moss Warranty Act, the Service member’s Civil
Relief Act, the Gramm-Leach-Bliley Act, the Dodd–Frank Wall Street Reform and
Consumer Protection Act, the Federal Trade Commission’s Rules and Regulations,
the rules and regulations promulgated by the Consumer Financial Protection
Bureau (including Regulations B, M, N, O P, V, X and Z) and Regulations B and Z
of the Federal Reserve Board, as any of the foregoing may be amended from time
to time.

 

“Contingent Obligation” means any obligation of a Person arising from a
guaranty, indemnity or other assurance of payment or performance of any Debt,
lease, dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

“Contract Debtor” means, with respect to each Obligor, each Person who is
obligated to such Obligor to perform any duty under or to make any payment
pursuant to the terms of a Vehicle Contract.

 

“Contract Security Documents” means all security agreements, chattel mortgages,
deeds of trust, mortgages, or other security instruments, guaranties, sureties,
and agreements of every type and nature (including Certificates of Title)
securing the obligations of Contract Debtors under Contracts.

 

“Contracts” means, with respect to each Obligor, all of such Obligor’s now owned
and hereafter acquired loan agreements, Accounts, installment sale contracts,
Instruments, notes, documents, Chattel Paper, and all other forms of obligations
owing to such Obligor, including Vehicle Contracts, and any collateral for any
of the foregoing, including all rights under any and all Contract Security
Documents and Vehicles or other merchandise returned to or repossessed by such
Obligor.

 



-14-



 

“Contracts Servicing Agreement” means that certain Servicing Agreement by and
between ACM and Colonial pursuant to which ACM has agreed to provide servicing
to Colonial in connection with Vehicle Contracts.

 

“Covenant Trigger Event” means the occurrence of any of the following: (a) Total
Availability is less than 20% of the sum of (y) the amount under clause (b) of
the Colonial Borrowing Base, and (z) the amount under clause (b) of the ACM-TCM
Borrowing Base, or (b) the sum of the Colonial Availability and ACM-TCM
Availability is less than 10% of the aggregate Revolver Commitments.

 

“Credit Guidelines” means Borrowers’ guidelines (delivered to Agent prior to the
Closing Date) which state in detail the credit criteria used by Borrowers in
determining the creditworthiness of Contract Debtors and the collection criteria
used by Borrowers in collection of amounts due from Contract Debtors.

 

“Crown” means Crown Delaware Investments Corp., a Delaware corporation.

 

“CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

“Dealer” means ACM or TCM in its capacity as a dealer that has sold a Vehicle to
a Contract Debtor pursuant to a Vehicle Contract.

 

“Dealer Agreement” means an agreement between Colonial and a Dealer, in form and
content satisfactory to Agent, that governs the sale or assignment of Contracts
from such Dealer to Colonial, including any provisions for assignment (whether
with or without recourse, a repurchase obligation by the Dealer, or a guaranty
by such Dealer) contained in such agreement.

 

“Debt” means, as applied to any Person, without duplication, (a) all items that
would be included as liabilities on a balance sheet in accordance with GAAP,
including Capital Leases, but excluding trade payables and other non-interest
bearing unsecured liabilities incurred and being paid in the Ordinary Course of
Business; (b) all Contingent Obligations; (c) all reimbursement obligations in
connection with letters of credit issued for the account of such Person; and
(d) in the case of a Borrower, the Obligations. The Debt of a Person shall
include any recourse Debt of any partnership in which such Person is a general
partner or joint venturer.

 

“Default” means an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.

 

“Default Rate” means, for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2% plus the interest rate otherwise applicable
thereto determined as if Level IV of the Applicable Margin were applicable.

 



-15-



 

“Defaulting Lender” means, subject to Section 4.2(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrowers in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the Issuing Lender, or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrowers, the Agent or the Issuing Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Agent or the Borrowers, to confirm in writing to the Agent and the
Borrowers that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has, at
any time after the Closing Date (i) become the subject of an Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 4.2(b)) upon
delivery of written notice of such determination to the Borrowers, the Issuing
Bank, and each Lender.

 

“Deposit Account Control Agreement” means the Colonial Deposit Account Control
Agreements and ACM-TCM Deposit Account Control Agreements.

 

“Designated Jurisdiction” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including the
OFAC SDN List), the United States Department of State, the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, or any other relevant sanctions
authority, (b) any Person located, organized or resident in a Designated
Jurisdiction or (c) any Person owned or controlled by any such Person or Persons
described in clauses (a) or (b) above.

 



-16-



 

“Disregarded Subsidiaries” means ACM Insurance, Crown, Colonial Underwriting,
AFI and each Immaterial Subsidiary.

 

“Distribution” means any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind and for the purpose
of calculating Fixed Charges, net of proceeds from exercise of stock options);
distribution, advance or repayment of Debt to a holder of Equity Interests; or
purchase, redemption, or other acquisition or retirement for value of any Equity
Interest.

 

“Dollars” means lawful money of the United States.

 

“Dominion Account” means a Colonial Dominion Account or an ACM-TCM Dominion
Account.

 

“EBITDA” means, determined on a consolidated basis for Parent and its
Subsidiaries, net income determined in accordance with GAAP, plus the sum of
interest expense, depreciation, amortization, income taxes, and other non-cash
expenses reasonably acceptable to Agent. For any period of measurement, EBITDA
for such period shall be reduced by (a) an amount by which the loss reserve
maintained by Borrower is less than the amount required under Section 10.4, and
(b) the aggregate Gross Contract Payments owed with respect to Contracts which
are more than 180 days contractually past due and the applicable Contract has
not been charged-off by Borrower.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) any Lender (other than a Defaulting Lender),
Affiliate of such Lender or Approved Fund of such Lender; (b) in the absence of
a Default or an Event of Default, an assignee approved by Borrowers (which
approval shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within two Business Days after notice of the
proposed assignment) and Agent; or (c) any other Person approved by the Agent in
its discretion.

 



-17-



 

“Eligible Vehicle Contracts” means those Vehicle Contracts which Agent, in its
sole discretion, deems eligible and which, without limiting Agent’s
discretionary rights, satisfy at all times all of the following requirements as
determined by Agent in its sole and absolute discretion:

 

(a) the Vehicle Contract strictly complies with all of Colonial’s warranties and
representations contained herein;

 

(b) (i) for any Vehicle Contract that requires weekly payments from the Contract
Debtor, no more than 4 payments may be contractually delinquent, and (ii) for
any other Vehicle Contract, no payment due under such Vehicle Contract is more
than the lesser of 30 days or 4 weeks contractually delinquent;

 

(c) except as provided in clause (b) of this definition, neither Colonial nor
the Contract Debtor is in default under the terms of the Vehicle Contract;

 

(d) Colonial has not granted to the Contract Debtor any extension of time for
the payment of any sum due under the Vehicle Contract except pursuant to a
Contract which has been modified in a way that Agent, in its reasonable
discretion, deems acceptable (which shall be presumed unless Agent expressly
states otherwise from time to time);

 

(e) the Vehicle Contract is not subject to any asserted defense, counterclaim,
offset, discount, or allowance;

 

(f) the terms of the Vehicle Contract and all related documents and instruments
comply in all respects with all requirements of law, including without
limitation, the Vehicle Contract Compliance Requirements;

 

(g) the Contract Debtor is not an Affiliate of any Borrower (but may be an
employee; provided that the aggregate amount of employee debt shall not exceed
one half of one percent (0.5%) of Colonial Net Eligible Contract Payments);

 

(h) the creditworthiness of the Contract Debtor is acceptable to Agent (which
shall be presumed unless Agent expressly states otherwise from time to time) and
the Vehicle Contract and Contract Debtor conform to the Credit Guidelines;

 

(i) the Contract Debtor is not subject to an Insolvency Proceeding;

 

(j) the Contract Debtor is a resident of the continental United States;

 

(k) the first scheduled payment pursuant to the terms of the Vehicle Contract
is, or was, due within 45 days following the execution of the Vehicle Contract
and all other payments are scheduled to be made in substantially equal (or
greater) weekly, bi-weekly, monthly, or semi-monthly installments in order to
ratably amortize the Vehicle Contract over its scheduled term;

 



-18-



 

(l) (A) the original term of the Vehicle Contract is not more than 60 months,
(B)  the aggregate amount of Colonial Net Eligible Contract Payments
attributable to Medium Term Contracts shall at no time exceed 15% of the
Colonial Net Balance, and (C) the aggregate amount of Colonial Net Eligible
Contract Payments attributable to Long Term Contracts shall at no time exceed 5%
of the Colonial Net Balance; provided, however, that the aggregate amount of
Colonial Net Eligible Contract Payments attributable to Medium Term Contracts
and Long Term Contracts shall at no time exceed 15% of the Colonial Net Balance;

 

(m) repayment of the Vehicle Contract is either (i) secured by a first priority,
perfected interest in the subject Vehicle, and Colonial has evidence of such
perfected lien available on Colonial’s premises to Agent for inspection in the
form of either (1) the most current Certificate of Title reflecting Colonial,
ACM or TCM as the lien holder or owner, or (2) documentation from the
appropriate Governmental Authority reflecting Colonial’s, ACM’s or TCM’s Lien;
or (ii) within 45 calendar days of executing a Vehicle Contract, Colonial shall
have in its possession evidence from the appropriate Governmental Authority of
perfection by that Governmental Authority of a first priority lien in favor of
Colonial on the Vehicle that is the subject of the Vehicle Contract, and
evidence of such perfected lien shall be on Colonial’s premises available to
Agent for inspection in the form of either (1) a Certificate of Title reflecting
Colonial as the lien holder, or owner or (2) documentation from the appropriate
Government Authority reflecting Colonial’s Lien;

 

(n) to the extent that the balance of the Vehicle Contract includes sums
representing the financing of a service contract, such service contract shall be
in compliance with all applicable Consumer Finance Laws;

 

(o) the Vehicle Contract is a Modified Contract, except to the extent expressly
permitted by the limits of the proviso set forth in defined term “Colonial
Contracts Formula Amount”;

 

(p) the Vehicle Contract is originated in the Ordinary Course of Business;

 

(q) Vehicle Contracts that are secured by Vehicles which were previously subject
to Repossessed Contracts (“Vehicle Contracts Subject to Prior Repossession”) to
the extent that Vehicle Contracts Subject to Prior Repossession exceed 15% of
Eligible Vehicle Contracts; and

 

(r) such contracts are not unsecured or not relating to the financing of
mechanical or repair issues.

 



-19-



 

“Eligible Vehicle Inventory” means the Inventory of ACM and TCM consisting of
Vehicles which Agent, in its sole discretion, deems eligible and which, without
limiting Agent’s discretionary rights, satisfies at all times all of the
following requirements as determined by Agent:

 

(a) such Vehicles are purchased for Inventory (held for retail sale) at auction
or from third parties and are not Vehicles that have been previously repossessed
by a Borrower,

 

(b) such Vehicles are subject to a perfected, first priority Lien in favor of
Agent for the benefit of the Lenders pursuant to the Security Documents, free
from any other Lien other than those acceptable to the Agent in its discretion,

 

(c) in the case of used Vehicles, ACM or TCM physically holds such Certificates
of Title (or either ACM or TCM has, in accordance with its standard policies and
procedures, initiated the process by which the foregoing requirements of this
clause (b) will be satisfied);

 

(d) such Vehicles are located at either ACM’s or TCM’s facilities as set forth
in Schedule 8.6.1;

 

(e) such Vehicles are owned by the ACM or TCM for a period of less than
180 days;

 

(f) such Vehicles were purchased for less than (i) $15,000 with respect to cars
and (ii) $25,000 with respect to trucks and sports utility vehicles; and

 

(g) subject to Section 6.3(b) hereof, such Vehicle is located at a location set
forth on Schedule 8.6.1 and, in the case of any location not owned by an
Obligor, such Vehicle shall at all times be subject to either a Lien Waiver or,
in the absence of such Lien Waiver, a Rent and Charge Reserve.

 

“Enforcement Action” means any action to enforce any Obligations (other than
Secured Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral, whether by judicial action, self-help,
notification of Contract Debtors, setoff or recoupment, credit bid, deed in lieu
of foreclosure, action in an Insolvency Proceeding or otherwise.

 

“Environmental Laws” means Applicable Laws (including programs, permits and
guidance promulgated by regulators) relating to public health (other than
occupational safety and health regulated by OSHA) or the protection or pollution
of the environment, including CERCLA, RCRA and CWA.

 

“Environmental Notice” means a notice (whether written or oral) from any
Governmental Authority or other Person of any possible noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.

 



-20-



 

“Environmental Release” means a release as defined in CERCLA or under any other
Environmental Law.

 

“Equity Interest” means the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with an Obligor within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal of an Obligor or ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) filing of a
notice of intent to terminate, treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or institution of proceedings
by the PBGC to terminate a Pension Plan; (e) determination that a Pension Plan
is considered an at-risk plan or a plan in critical or endangered status under
the Code or ERISA; (f) an event or condition that constitutes grounds under
Section 4042 of ERISA for termination of, or appointment of a trustee to
administer, any Pension Plan; (g) imposition of any liability on an Obligor or
ERISA Affiliate under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA; or (h) failure by an Obligor or
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or to make a required
contribution to a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.

 

“Event of Default” is defined in Section 11.

 

“Excluded Deposit Account” means a deposit account the balance of which consists
exclusively of (and is identified when established as an account established
solely for the purposes of) (a) withheld income Taxes and federal, state, local
or foreign employment Taxes in such amounts as are required in the reasonable
judgment of an Obligor to be paid to the Internal Revenue Service or any other
U.S., federal, state or local or foreign government agencies within the
following month with respect to employees of such Obligor, (b) amounts required
to be paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102
on behalf of or for the benefit of employees of any Obligor, (c) amounts which
are required to be pledged or otherwise provided as security pursuant to any
requirement of any Governmental Authority, (d) amounts to be used to fund
current payroll obligations, and (e) other deposit accounts maintained in the
ordinary course of business containing cash amounts that do not exceed $1,000 at
any time, unless requested by the Agent; provided that each such account under
this clause (e) shall be subject to an automatic sweep arrangement whereby any
amounts over $1,000 held in such account are automatically swept to a
non-Excluded Deposit Account that is subject to a perfected security interest in
favor of the Agent on a daily basis.

 



-21-



 

“Excluded Swap Obligation” means, with respect to an Obligor, each Swap
Obligation as to which, and only to the extent that, such Obligor’s guaranty of
or grant of a Lien as security for such Swap Obligation is or becomes illegal
under the Commodity Exchange Act because the Obligor does not constitute an
“eligible contract participant” as defined in the act (determined after giving
effect to any keepwell, support or other agreement for the benefit of such
Obligor and all guarantees of Swap Obligations by other Obligors) when such
guaranty or grant of Lien becomes effective with respect to the Swap Obligation.
If a Hedging Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Obligor.

 

“Excluded Taxes” means (a) Taxes imposed on or measured by a Recipient’s net
income (however denominated), franchise Taxes and branch profits Taxes (i) as a
result of such Recipient being organized under the laws of, or having its
principal office or applicable Lending Office located in, the jurisdiction
imposing such Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to its interest in a Loan or Commitment pursuant to a law in effect
when the Lender acquires such interest (except pursuant to an assignment request
by Borrowers under Section 12.10) or changes its Lending Office, unless the
Taxes were payable to its assignor immediately prior to such assignment or to
the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.9; and
(d) U.S. federal withholding Taxes imposed pursuant to FATCA. In no event shall
“Excluded Taxes” include any withholding Tax imposed on amounts paid by or on
behalf of a foreign Obligor to a Recipient that has complied with Section 5.9.2.

 

“Existing BAML Bank Products” means products or services extended to Parent or
its Affiliates by BAML relating to commercial credit card and merchant card
services and other banking products or services (including all investments,
earnings, increases and proceeds thereof) as in effect on the Closing Date.

 

“Existing Letter of Credit” means that certain Letter of Credit issued by Bank
of America, N.A. in the stated face amount of $250,000 as letter of credit
number 68103851.

 

“Extraordinary Expenses” means (i) all costs, expenses or advances that the
Agent and Lenders may incur during a Default or Event of Default, or during the
pendency of an Insolvency Proceeding of an Obligor in relation to enforcing
their rights under this Agreement or in respect of the Obligations, including
any incurred during any “workout” or restructuring in respect of the Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Agent or any Lender in any Insolvency Proceeding, and (ii) all costs,
expenses or advances that Agent may incur during a Default or Event of Default,
or during the pendency of an Insolvency Proceeding of an Obligor, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against Agent,
any Lender, any Obligor, any representative of creditors of an Obligor or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; and (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ and auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

 



-22-



 

“FATCA” means Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Agent on such day on such transactions as
determined by the Agent; provided that in no event shall the Federal Funds Rate
be less than 0.50%.

 

“Fee Letter” means the fee letter agreement dated as of September 30, 2019,
among Agent and Borrowers.

 

“Fiscal Quarter” means each period of 3 months, commencing on the first day of a
Fiscal Year.

 

“Fiscal Year” means the fiscal year of Parent for accounting and tax purposes,
ending on April 30 of each year.

 



-23-



 

“Fixed Charge Coverage Ratio” means the ratio, determined on a consolidated
basis for Parent and its Subsidiaries, determined on a trailing 6 month basis,
of (a) EBITDA to (b) Fixed Charges.

 

“Fixed Charges” means the sum of interest expense and cash income taxes plus
scheduled principal payments on Debt, plus Capital Expenditures, plus
Distributions other than Distributions permitted under clause (ii)(a) of the
definition of Permitted Distributions.

 

“FLSA” means the Fair Labor Standards Act of 1938.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to Issuing Bank, such Defaulting Lender’s Pro Rata share of the
outstanding LC Obligations with respect to Letters of Credit other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Agent, such Defaulting Lender’s Pro
Rata share of outstanding Swingline Loans made by the Agent other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“Full Payment” means, with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); and (b) if such Obligations are LC Obligations or inchoate or
contingent in nature, Cash Collateralization thereof (or delivery of a standby
letter of credit acceptable to Agent in its discretion, in the amount of
required Cash Collateral). No Revolver Loans shall be deemed to have been paid
in full unless all Revolver Commitments of all Lenders related to such Revolver
Loans are terminated.

 

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

“Governmental Authority” means any federal, state, local, foreign or other
agency, authority, body, commission, court, instrumentality, political
subdivision, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
for any governmental, judicial, investigative, regulatory or self-regulatory
authority (including the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or European
Central Bank).

 

“Gross Contract Payments” means, as of the date of determination, the
outstanding principal balance (as referenced on Colonial’s balance statement and
general ledger), including all accrued but unpaid interest, fees, and other
charges owing by the Contract Debtor, of all Vehicle Contracts.

 



-24-



 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantor Payment” is defined in Section 5.10.3.

 

“Guarantors” means Parent, Colonial, ACM, TCM, each Subsidiary of the Parent
(other than Disregarded Subsidiaries) and each other Person that guarantees
payment or performance of Obligations.

 

“Guaranty” means each guaranty agreement executed by a Guarantor in favor of
Agent.

 

“Hedging Agreement” means a “swap agreement” as defined in Bankruptcy Code
Section 101(53B)(A).

 

“Immaterial Subsidiary” means any Subsidiary of the Parent whose Adjusted Total
Assets are less than five percent (5.0%) of the Adjusted Total Assets of the
Parent and its Subsidiaries as reported on a consolidated basis.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
relating to any payment of an Obligation; and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indemnitees” means Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and BMO Harris Indemnitees.

 

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to (a) the entry of an order for relief under the Bankruptcy Code, or any
other insolvency, debtor relief or debt adjustment law, (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property, or (c) an assignment or trust mortgage
for the benefit of creditors.

 

“Intellectual Property” means all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 



-25-



 

“Intellectual Property Claim” means any claim or assertion (whether in writing,
by suit or otherwise) that Parent’s or its Subsidiaries’ ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

 

“Intercompany Assignment Agreement” means the agreement between ACM and TCM, on
the one hand, and Colonial, on the other hand, pursuant to which ACM and TCM
sell all of their right, title and interest in and to Vehicle Contracts to
Colonial.

 

“Intercompany Subordinated Debt” means any Debt between Obligors.

 

“Interest Period” is defined in Section 3.1.3.

 

“Inventory” is defined in the UCC, including all Vehicles, goods intended for
sale, lease, display or demonstration; all work in process; and all raw
materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in ACM or TCM’s business (but excluding Equipment).

 

“Investment” means an Acquisition, an acquisition of record or beneficial
ownership of any Equity Interests of a Person, or an advance or capital
contribution to or other investment in a Person.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means BMO Harris (including any Lending Office of BMO Harris), or
any replacement issuer appointed pursuant to Section 2.3.5.

 

“Issuing Bank Indemnitees” means Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

 

“LC Application” means an application by a Borrower to Issuing Bank for issuance
of a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Agent.

 

“LC Conditions” means, upon giving effect to issuance of a Letter of Credit,
(a) the conditions in Section 6 are satisfied; (b) total LC Obligations do not
exceed the Letter of Credit Subline and Colonial Revolver Usage does not exceed
the Colonial Borrowing Base; (c) the Letter of Credit and payments thereunder
are denominated in Dollars or other currency satisfactory to Agent and Issuing
Bank; and (d) the purpose and form of the Letter of Credit are satisfactory to
Agent and Issuing Bank in their discretion.

 



-26-



 

“LC Documents” means all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by Colonial or any other Person to
Issuing Bank or Agent in connection with issuance, amendment or renewal of, or
payment under, any Letter of Credit.

 

“LC Obligations” means the sum of (a) all amounts owing by Colonial for any
drawings under Letters of Credit; (b) the Stated Amount of all outstanding
Letters of Credit; and (c) all fees and other amounts owing with respect to
Letters of Credit.

 

“LC Request” means a request for issuance of a Letter of Credit, to be provided
by Colonial to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

 

“Lender Indemnitees” means Lenders and Secured Bank Product Providers, their
respective officers, directors, employees, Affiliates, agents and attorneys.

 

“Lenders” means lenders party to this Agreement (including Agent in its capacity
as provider of Swingline Loans) and any Person who hereafter becomes a “Lender”
pursuant to an Assignment, including any Lending Office of the foregoing.

 

“Lending Office” means the office (including any domestic or foreign Affiliate
or branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrowers.

 

“Letter of Credit” means any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance, indemnity, reimbursement agreement or
similar instrument issued by Issuing Bank for the account or benefit of Colonial
or Affiliate of Colonial.

 

“Letter of Credit Subline” means $3,000,000.

 

“Level Two Regulatory Event” means the issuance or entering of any stay, order,
judgment, cease and desist order, injunction, temporary restraining order, or
other judicial or non-judicial sanction (other than the imposition of a monetary
fine), order or ruling against any of Borrower, Obligor or any of their
Affiliates related in any way to the originating, holding, pledging, collecting,
servicing or enforcing of any Vehicle Contract; provided that, in each case,
upon the favorable resolution of any action or proceeding, such regulatory event
shall cease to exist. For the avoidance of doubt, the issuance of a civil
investigative demand by the Consumer Financial Protection Bureau shall not, on
its own, constitute a Level Two Regulatory Event.

 

“Leverage Ratio” means, at any time the same is to be determined on a
consolidated basis for Parent and its Subsidiaries, the ratio of (a) Total
Liabilities to (b) Adjusted Tangible Net Worth at such time.

 

“LIBOR” means, for an Interest Period for a Borrowing of LIBOR Loans, (a) the
LIBOR Index Rate for such Interest Period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) at which deposits in U.S. Dollars in immediately available funds are offered
to the Agent at 11:00 a.m. (London, England time) two (2) Business Days before
the beginning of such Interest Period by three (3) or more major banks in the
interbank eurodollar market selected by the Agent for delivery on the first day
of and for a period equal to such Interest Period and in an amount equal or
comparable to the principal amount of the LIBOR Loan scheduled to be made as
part of such Borrowing, provided that in no event shall “LIBOR” be less than
0.50%.

 



-27-



 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the Agent
from time to time) as of 11:00 a.m. (London, England time) on the day two
(2) Business Days before the commencement of such Interest Period.

 

“LIBOR Loan” means each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

 

“LIBOR Revolver Loan” means a Revolver Loan that bears interest based on LIBOR.

 

“License” means any license or agreement under which an Obligor is authorized to
use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

“Licensor” means any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

“Lien” means a Person’s interest in Property securing an obligation owed to, or
a claim by, such Person, including any lien, security interest, pledge,
hypothecation, assignment, trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, lease, or other title exception
or encumbrance.

 

“Lien Waiver” means an agreement, in form and substance satisfactory to Agent,
by which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

 



-28-



 

“Loan Account” means the loan account established by each Lender on its books
pursuant to Section 5.7.

 

“Loan Documents” means this Agreement, Other Agreements and Security Documents.

 

“Long Term Contracts” means any Vehicle Contract with an original term that is
greater than 42 months but less than or equal to 60 months.

 

“Margin Stock” is defined in Regulation U of the Board of Governors.

 

“Material Adverse Effect” means the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Obligor, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Agent’s Liens on any
Collateral; (b) impairs the ability of any Obligor to perform any obligations
under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.

 

“Material Contract” means (i) any agreement or arrangement to which Parent or
any of its Subsidiaries are party (other than the Loan Documents) (a) that is
deemed to be a material contract under any securities law applicable to such
Person, including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Subordinated Debt, or to Debt in
an aggregate amount of $100,000 or more, or (ii) the Contracts Servicing
Agreement.

 

“Medium Term Contracts” means any Vehicle Contract with an original term that is
greater than 36 months but less than or equal to 42 months.

 

“Minimum Loss Reserve” is defined in Section 10.1.13.

 

“Modified Contract” means, at any time the same is to be determined, a Vehicle
Contract where the Contract Debtor thereon has made full contractual payments
for at least ninety (90) consecutive days in the amounts called for by the terms
of such Vehicle Contract after (a) such Vehicle Contract has been rewritten,
restructured, amended or otherwise modified from its original terms seven (7) or
more times, or (b) the term of such Vehicle Contract has been extended (pursuant
to one or more modifications) more than one hundred eighty (180) days from the
original termination date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor acceptable to
Agent.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding 5 plan years, has made
or been obligated to make contributions.

 



-29-



 

“Multiple Employer Plan” means a Plan that has two or more contributing
sponsors, including an Obligor or ERISA Affiliate, at least two of whom are not
under common control, as described in Section 4064 of ERISA.

 

“Net Proceeds” means with respect to an Asset Disposition, proceeds (including,
when received, any deferred or escrowed payments) received by Obligor in cash
from such disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Debt secured by a Permitted
Lien senior to Agent’s Liens on Collateral sold; (c) transfer or similar taxes;
and (d) reserves for indemnities, until such reserves are no longer needed.

 

“Notice of Borrowing” means a request by either Colonial, ACM, or TCM for a
Borrowing of Revolver Loans, in form satisfactory to Agent.

 

“Notice of Conversion/Continuation” means a request by Colonial, ACM or TCM for
conversion or continuation of a Revolver Loan as a LIBOR Loan, in form
satisfactory to Agent.

 

“Obligations” means all ACM-TCM Obligations and Colonial Obligations.

 

“Obligor” means each Borrower, Guarantor or other Person that is liable for
payment of any Obligations or that has granted a Lien on its assets in favor of
Agent to secure any Obligations.

 

“OFAC” means Office of Foreign Assets Control of the U.S. Treasury Department.

 

“Ordinary Course of Business” means the ordinary course of business of Parent or
its Subsidiaries, undertaken in good faith and consistent with Applicable Law
and past practices.

 

“Organic Documents” means with respect to any Person, its charter, certificate
or articles of incorporation, bylaws, articles of organization, limited
liability agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.

 

“OSHA” means the Occupational Safety and Hazard Act of 1970.

 

“Other Agreement” means each Revolver Note; LC Document; Fee Letter; Lien
Waiver; Borrowing Base Report; Compliance Certificate; Borrower Materials, or
other note, document, instrument or agreement (other than this Agreement or a
Security Document) now or hereafter delivered by an Obligor or other Person to
Agent or a Lender in connection with any transactions relating hereto.

 

“Other Connection Taxes” means Taxes imposed on a Recipient due to a present or
former connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

 



-30-



 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).

 

“Overadvance” means an ACM-TCM Overadvance or Colonial Overadvance.

 

“Overadvance Loan” means an ACM-TCM Overadvance Loan or a Colonial Overadvance
Loan.

 

“Parent” is defined in the preamble to this Agreement.

 

“Parent Obligations” means all (a) principal of and premium, if any, on the
Revolver Loans, (b) LC Obligations and other obligations of the Borrowers, or
any one of them, with respect to Letters of Credit, (c) interest, expenses, fees
and other sums payable by the Borrower, or any one of them, under the Loan
Documents, (d) obligations of the Borrowers, or any one of them, under any
indemnity for Claims, (e) Extraordinary Expenses of the Borrowers, or any one of
them, (f) Secured Bank Product Obligations of the Borrowers, or any one of them,
and (g) other Debts, obligations and liabilities of any kind owing by the
Borrowers and the Parent pursuant to the Loan Documents, including the Guarantee
of the ACM-TCM Obligations and the Colonial Obligations set forth in Section to
Section 14 hereof, whether now existing or hereafter arising, whether evidenced
by a note or other writing, whether allowed in any Insolvency Proceeding,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several; provided, that Obligations of the Parent shall not include its
Excluded Swap Obligations

 

“Participant” is defined in Section 13.2.

 

“Past Due Percent” means the percent equal to (a) the sum of the Colonial Net
Balances owing under all Vehicle Contracts that are 29 days or more past due or
where the Contract Debtor is subject to an Insolvency Proceeding, calculated as
of the last day of the month for each of the last 2 months, divided by (b) the
sum of the Colonial Net Balances owing under all Vehicle Contracts at the end of
each of the last 2 months.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

 

“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 



-31-



 

“Pension Funding Rules” means Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding 5 plan years.

 

“Permitted Asset Disposition” means, as long as no Default or Event of Default
exists and all Net Proceeds are remitted to Agent for application to the
Obligations, an Asset Disposition that is (a) a sale of Inventory in the
Ordinary Course of Business; (b) a disposition of Equipment that, in the
aggregate during any 12-month period, has a fair market or book value (whichever
is more) of $100,000 or less; (c) a disposition of Inventory that is obsolete,
unmerchantable or otherwise unsalable in the Ordinary Course of Business;
(d) termination of a lease of real or personal Property that is not necessary
for the Ordinary Course of Business, could not reasonably be expected to have a
Material Adverse Effect and does not result from an Obligor’s default;
(e) Permitted Sale/Leaseback; (f) a Permitted Contract Sale; or (g) approved in
writing by Agent and Required Lenders.

 

“Permitted Contingent Obligations” means Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $100,000 or less at any time.

 

“Permitted Contract Sale” means a sale of Vehicle Contracts to a third party
approved Agent (which approval will not be unreasonably withheld) that satisfies
the following conditions:

 

(a) immediately before and after giving effect to each such sale, no Default or
Event of Default exists;

 

(b) each Vehicle Contract disposed pursuant to such sale is not an Eligible
Vehicle Contract or the original term of the Vehicle Contract is in excess of 36
months;

 

(c) the cash consideration received by ACM for each Vehicle Contract disposed
pursuant to such sale is equal to or greater than ACM’s investment plus costs
with respect to such Vehicle Contract and such cash consideration is paid to ACM
in full promptly after the consummation of such sale; and

 



-32-



 

(d) each such sale is non-recourse to Borrowers or their Affiliates except for
ACM’s repurchase obligations set forth in the documents evidencing the
applicable sale which is to be exercised solely with respect to Vehicle
Contracts which do not satisfy the representations and warranties set forth in
the documents evidencing the applicable sale.

 

“Permitted Distributions” means Distributions by:

 

(i) the Subsidiaries of Parent to Parent in an aggregate amount not greater than
$50,000 per year in order to provide the funds necessary for Parent to repay its
obligations under the AFI Note, so long as no Default or Event of Default exists
immediately before and after giving effect to such Distribution, and

 

(ii) Parent to its Equity Interest Holders in order to repurchase Parent’s stock
from such holders so long as:

 

(a) (1) immediately before and after giving effect to such repurchase, the
aggregate amount of such repurchases consummated after the Closing Date does not
exceed $50,000,000 (net of proceeds received from exercise of stock options),

 

(2) Total Availability is equal to or greater than 20% of the sum of the
Borrowing Base, in each case immediately after giving effect to such repurchase,
and

 

(3) no Default or Event of Default exists immediately before and after giving
effect to any such repurchase, or

 

(b) if such repurchase is not permitted under clause (ii)(a) above,

 

(1) immediately before and after giving effect to such repurchase (net of
proceeds received from exercise of stock options), the aggregate amount of such
repurchases does not exceed 75% of the consolidated net income of Parent and its
Subsidiaries measured on a trailing twelve month basis, and

 

(2) no Default or Event of Default exists immediately before and after giving
effect to any such repurchase; provided, that no Distributions under clause (ii)
above shall be permitted if immediately before and after giving effect thereto
the sum of the Colonial Availability and ACM-TCM Availability is less than 12.5%
of the aggregate Revolver Commitments.

 

“Permitted Lien” is defined in Section 10.2.2.

 



-33-



 

“Permitted Purchase Money Debt” means Purchase Money Debt of an Obligor that is
unsecured or secured only by a Purchase Money Lien, as long as the aggregate
amount does not exceed $250,000 during each Fiscal Year and its incurrence does
not violate Section 10.2.3.

 

“Permitted Sale/Leaseback” means a sale and leaseback transaction that is in
respect of Real Estate and the improvements thereto that is first acquired by
Parent or its Subsidiaries after the Closing Date, so long as:

 

(a) no Default or Event of Default shall exist or shall result from the
consummation of such sale and leaseback,

 

(b) such Person receives fair market value for the sale of the subject assets,

 

(c) 100% of the consideration received is cash or Cash Equivalents, and

 

(d) such sale and leaseback is consummated within 360 days from the date that
Parent or any of its Subsidiaries acquired the subject Real Estate and
improvements.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization,
Governmental Authority or other entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of an Obligor or ERISA Affiliate, or to which an
Obligor or ERISA Affiliate is required to contribute on behalf of its employees.

 

“Platform” is defined in Section 15.3.3.

 

“Prime Rate” means the prime rate of interest announced or otherwise established
by the Agent from time to time as its prime commercial rate as in effect on such
day, with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be the Agent’s best or lowest rate).

 

“Pro Rata” means, with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Revolver Loans and LC Obligations by the aggregate outstanding Revolver Loans
and LC Obligations or, if all Revolver Loans and LC Obligations have been paid
in full and/or Cash Collateralized, by dividing such Lender’s and its
Affiliates’ remaining Obligations by the aggregate remaining Obligations.

 

“Properly Contested” means, with respect to any obligation of an Obligor,
(a) the obligation is subject to a bona fide dispute regarding amount or the
Obligor’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; (c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of Agent;
and (f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

 



-34-



 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Protective Advances” means an ACM-TCM Protective Advance or a Colonial
Protective Advance.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchase Money Debt” means (a) Debt (other than the Obligations) for payment of
any of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

 

“Purchase Money Lien” means a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt and constituting a Capital Lease
or a purchase money security interest under the UCC.

 

“Qualified ECP” means an Obligor with total assets exceeding $10,000,000, or
that constitutes an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” under Section 1a(18)(A)(v)(II) of such act.

 

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §§
6991-6991i).

 

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.

 

“Recipient” means Agent, Issuing Bank, any Lender or any other recipient of a
payment to be made by an Obligor under a Loan Document or on account of an
Obligation.

 

“Refinancing Conditions” means (a) the Refinancing Debt is in an aggregate
principal amount that does not exceed the principal amount of the Debt being
extended, renewed or refinanced; (b) it has a final maturity no sooner than, a
weighted average life no less than, and an interest rate no greater than, the
Debt being extended, renewed or refinanced; (c) it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (d) the representations, covenants and defaults applicable to it are
no less favorable to the applicable Obligor than those applicable to the Debt
being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.

 



-35-



 

“Refinancing Debt” means Borrowed Money that is the result of an extension,
renewal or refinancing of Debt permitted under Section 10.2.1(b) or (d).

 

“Regulatory Event” means: (a) a “Level One Regulatory Event”, which shall
comprise the formal commencement by written notice by any Governmental Authority
of any legal action or similar adversarial proceeding against any of the Loan
Parties or any of their Affiliates challenging its authority to originate, hold,
own, service, collect or enforce any Finance Account, or otherwise alleging any
material non-compliance by any of the Loan Parties or any of their Affiliates
with any applicable law related to originating, holding, collecting, servicing
or enforcing such Finance Account, which inquiry, investigation, legal action or
proceeding is not released or terminated in a manner acceptable to the
Administrative Agent within sixty (60) calendar days of commencement thereof (or
such longer period as the Required Lenders may agree, in writing, for any
specific event); or (b) a Level Two Regulatory Event.

 

“Reimbursement Date” is defined in Section 2.3.2.

 

“Rent and Charges Reserve” means as determined by Agent, the aggregate of
(a) all past due rent and other amounts owing by an Obligor to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral or could assert a Lien on any
Collateral; (b) reserves with respect to Regulatory Events and (c) a reserve at
least equal to 3 months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

 

“Report” is defined in Section 12.2.3.

 

“Reportable Event” means any event set forth in Section 4043(c) of ERISA, other
than an event for which the 30-day notice period has been waived.

 

“Repossession Percent” means the percent equal to (a) the sum of the
repossession value of all Vehicles which any Borrower has repossessed in the
last 2 months and which, as of the last day of the 2-month period then ending,
was reflected as assets on any Borrower’s books divided by (b) the sum of the
Colonial Net Balances owing under all Vehicle Contracts at the end of each of
the last 2 months.

 

“Repossessed Contracts” means the Vehicle Contracts with respect to which the
merchandise sold in connection with the execution of the Vehicle Contract has
been repossessed or returned.

 

“Required Lenders” means (i) solely in respect of Section 3.11(a) hereof,
Secured Parties holding more than 50% of (a) the aggregate Revolver Commitments
or (b) after termination of the Revolver Commitments, the aggregate outstanding
Revolver Loans and LC Obligations, and (ii) for all provisions herein and in the
other Loan Documents, Secured Parties holding more than 67% of (a) the aggregate
Revolver Commitments or (b) after termination of the Revolver Commitments, the
aggregate outstanding Revolver Loans and LC Obligations or, upon Full Payment of
all Revolver Loans and LC Obligations, the aggregate remaining Obligations;
provided, that the Revolver Commitments, Revolver Loans and other Obligations
held by a Defaulting Lender and its Affiliates shall be disregarded in making
such calculation, but any related Fronting Exposure shall be deemed held as a
Revolver Loan or LC Obligation by the Lender that funded the applicable Revolver
Loan or issued the applicable Letter of Credit; provided further, that at any
time there are no more than 2 Lenders, “Required Lenders” shall mean all
Lenders.

 



-36-



 

“Restricted Investment” means any Investment by the Parent or any of its
Subsidiaries, other than (a) Cash Equivalents that are subject to Agent’s Lien
and control, pursuant to documentation in form and substance satisfactory to
Agent; (b) loans and advances permitted under Section 10.2.7; (c) investments by
an Obligor into another Obligor; (d) investments as of the Closing Date by an
Obligor into a Subsidiary that is not an Obligor, and (e) investments by one or
more of the Obligors into ACM Insurance in an amount not to exceed the required
funding amount of ACM Insurance under the rules and regulations of the Arkansas
Insurance Department.

 

“Restrictive Agreement” means an agreement (other than a Loan Document) that
conditions or restricts the right of Parent, its Subsidiaries or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

“Revolver Commitment” means, for any Lender, its ACM-TCM Revolver Commitment and
its Colonial Revolver Commitment. “Revolver Commitments” means the aggregate
amount of all Revolver Commitments.

 

“Revolver Commitment Termination Date” means the earliest to occur of (a) 
September 30, 2022; (b) the date on which any Borrower terminates its applicable
Revolver Commitments pursuant to Section 2.1.4 or Section 2.2.4; or (c) the date
on which any Revolver Commitment is terminated pursuant to Section 11.2.

 

“Revolver Loan” means any ACM-TCM Revolver Loan or Colonial Revolver Loan.

 

“Revolver Note” means an ACM-TCM Revolver Note or a Colonial Revolver Note.

 

“Right of Use Assets” means, at any time the same to be determined with respect
to any Property leased by the Parent or any of its Subsidiaries, the value of
such asset as set forth on the consolidated financial statements of the Parent
and its Subsidiaries at such time.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor acceptable to Agent.

 

“Sanctions” means all economic or financial sanctions, sectoral sanctions,
secondary sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the United States government (including those administered
by OFAC or the United States Department of State) or (b) the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, or any other relevant sanctions
authority with jurisdiction over any Obligor or any of their respective
Subsidiaries or Affiliates.

 



-37-



 

“Secured Bank Product Obligations” means Debt, obligations and other liabilities
with respect to Bank Products owing by a Borrower or Affiliate of a Borrower to
a Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.

 

“Secured Bank Product Provider” means (a) BMO Harris or any of its Affiliates;
(b) BOK Financial Corporation or any of its Affiliates; and (c) any Lender or
Affiliate of a Lender that is providing a Bank Product, provided the provider
delivers written notice to Agent, in form and substance satisfactory to Agent,
within 10 days following the later of the Closing Date or creation of the Bank
Product, (i) describing the Bank Product and setting forth the maximum amount to
be secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.14.

 

“Secured Parties” means Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

 

“Security Documents” means the Guaranties, Deposit Account Control Agreements,
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any Obligations.

 

“Senior Officer” means the chairman of the board, president, chief executive
officer or chief financial officer of Borrower or, if the context requires, an
Obligor.

 

“Settlement Report” means a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

 

“Solvent” means, as to any Person, such Person (a) owns Property whose fair
salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present fair salable value (as defined below) is greater
than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person as they become absolute
and matured; (c) is able to pay all of its debts as they mature; (d) has capital
that is not unreasonably small for its business and is sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage; (e) is not “insolvent” within the meaning of Section 101(32) of
the Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates. “Fair salable value” means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase.

 

“Specified Obligor” means an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

 



-38-



 

“Stated Amount” means the outstanding amount of a Letter of Credit, including
any automatic increase or tolerance (whether or not then in effect) provided by
the Letter of Credit or related LC Documents.

 

“Subordinated Debt” means unsecured Debt incurred by a Borrower that is
expressly subordinate and junior in right of payment to Full Payment of all
Obligations, and is on terms (including maturity, interest, fees, repayment,
covenants and subordination) satisfactory to Agent and includes the Intercompany
Subordinated Debt.

 

“Subsidiary” means any entity at least 50% of whose voting securities or Equity
Interests is owned by a Person (including indirect ownership by such Person
through other entities in which the Person directly or indirectly owns 50% of
the voting securities or Equity Interests).

 

“Swap Obligations” means with respect to an Obligor, its obligations under a
Hedging Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.

 

“Swingline Loan” means any ACM-TCM Swingline Loan or Colonial Swingline Loan.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“TCM” means Texas Car-Mart, Inc., a Texas corporation.

 

“Total Availability” means, at any time the same is to be determined, an amount
equal to the sum of (i) the amount under clause (b) of the Colonial Borrowing
Base, plus (ii) the amount under clause (b) of the ACM-TCM Borrowing Base minus
(iii) the principal balance of all Revolver Loans and LC Obligations outstanding
at such time.

 

“Total Liabilities” means, as applied to any Person, without duplication,
(a) all items that would be included as liabilities on a balance sheet in
accordance with GAAP, including Capital Leases; (b) all Contingent Obligations;
(c) all reimbursement obligations in connection with letters of credit issued
for the account of such Person; and (d) in the case of Borrower, the
Obligations, provided, that Total Liabilities shall be reduced by an amount
equal to the Right of Use Assets. The Debt of a Person shall include any
recourse Debt of any partnership in which such Person is a general partner or
joint venturer.

 

“Trigger Event” means the occurrence of (a) an Event of Default or (b) the sum
of Colonial Availability and ACM-TCM Availability being less than 10% of the
aggregate Revolver Commitments at any time.

 

“Trigger Period” means the period (a) commencing upon any day that a Trigger
Event occurs and (b) ending on the day on which, during the preceding 90
consecutive days (i) no Event of Default has existed and (ii) the sum of ACM-TCM
Availability and Colonial Availability has at all times been greater than 10% of
the aggregate Revolver Commitments; provided, that a Trigger Period may commence
but will not be terminated more than 3 times during the term of this Agreement.

 



-39-



 

“UCC” means the Uniform Commercial Code as in effect in the State of Illinois
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the Uniform Commercial Code of such jurisdiction.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Code, ERISA or the Pension Protection
Act of 2006 for the applicable plan year.

 

“Unused Line Fee Rate” means a per annum rate equal to 0.25%.

 

“Upstream Payment” means a Distribution by a Subsidiary of Parent to an Obligor.

 

“U.S. Person” means “United States Person” as defined in Section 7701(a)(30) of
the Code.

 

“U.S. Tax Compliance Certificate” is defined in Section 5.9.2(b)(iii).

 

“Vehicle” means any new or used, two-axeled, automobile or light-duty truck,
together with all accessions, parts and equipment sold or financed in connection
therewith.

 

“Vehicle Contract” means all Instruments, notes, documents, chattel paper,
accounts, installment sale contracts and other payment obligations which arise
from or relate to an installment sale of a Vehicle.

 

“Vehicle Contract Compliance Requirements” means all Applicable Laws (including
Consumer Finance Laws) established from time to time by any local, state or
federal agency with respect to the form and substance of consumer finance
contracts.

 

“Write-Down and Conversion Powers” means the write-down and conversion powers of
the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

 

Section 1.2. Accounting Terms. Under the Loan Documents (except as otherwise
specified therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Parent delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Parent’s certified public
accountants concur in such change, the change is disclosed to Agent, and all
relevant provisions of the Loan Documents are amended in a manner satisfactory
to Required Lenders to take into account the effects of the change.
Notwithstanding anything to the contrary contained herein or in the definition
of “Capital Lease” or “Capitalized Lease Obligation”, in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute Capital Leases in conformity with GAAP on the date
hereof shall be considered Capital Leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

 



-40-



 

Section 1.3. Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of Illinois from time
to time: “Account,” “Account Debtor,” “Chattel Paper,” “Commercial Tort Claim,”
“Deposit Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,”
“Instrument,” “Inventory,” “Investment Property,” “Letter of Credit Right” and
“Supporting Obligation.”

 

Section 1.4. Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generi shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
means, unless the context otherwise requires, a section of this Agreement;
(d) any exhibits or schedules means, unless the context otherwise requires,
exhibits and schedules attached hereto, which are hereby incorporated by
reference; (e) any Person include successors and assigns; or (f)  discretion of
Agent, Issuing Bank or any Lender means the sole and absolute discretion of such
Person exercised at any time. All references to Value, Borrowing Base
components, Revolver Loans, Letters of Credit, Obligations and other amounts
herein shall be denominated in Dollars and, unless expressly provided otherwise,
all determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, Issuing Bank or any
Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Reference to a Borrower’s “knowledge” or similar
concept means actual knowledge of a Senior Officer, or knowledge that a Senior
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

 

Section 1.5. Time of Day. All references to time of day herein are references to
Chicago, Illinois, time unless otherwise specifically provided.

 



-41-



 

Section 1.6. Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division (whether under Delaware law or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

Section 2. Credit Facilities.

 

Section 2.1. Colonial Revolver Commitment.

 

Section 2.1.1. Colonial Revolver Loans. Each Lender agrees, severally on a Pro
Rata basis up to its Colonial Revolver Commitment, on the terms set forth
herein, to make Colonial Revolver Loans to Colonial from time to time through
the Revolver Commitment Termination Date. The Colonial Revolver Loans may be
repaid and reborrowed as provided herein. In no event shall Lenders have any
obligation to honor a request for a Colonial Revolver Loan if Colonial Revolver
Usage at such time plus the requested Colonial Revolver Loan would exceed the
Colonial Borrowing Base.

 

Section 2.1.2. Colonial Revolver Notes. Colonial Revolver Loans and interest
accruing thereon shall be evidenced by the records of Agent and the applicable
Lender. At the request of a Lender, Colonial shall deliver Colonial Revolver
Note(s) to such Lender, evidencing its Colonial Revolver Loans.

 

Section 2.1.3. Use of Proceeds. The proceeds of Colonial Revolver Loans shall be
used by Colonial solely (a) to satisfy existing Debt (including payment on the
Closing Date of all obligations owed to Bank of America, N.A. as “Lender” under
the Original Loan Agreement pursuant to that certain Payoff Confirmation Letter
between Obligors and Bank of America, N.A., dated as of even date herewith);
(b) to pay fees and transaction expenses associated with the closing of this
credit facility; (c) to pay Colonial Obligations in accordance with this
Agreement; and (d) for lawful corporate purposes of Colonial, including working
capital. Colonial shall not, directly or indirectly, use any Letter of Credit or
Colonial Revolver Loan proceeds, nor use, lend, contribute or otherwise make
available any Letter of Credit or Colonial Revolver Loan proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of issuance of the Letter of Credit or funding of the Colonial Revolver
Loan, is the subject of any Sanction; (ii) in any manner that would result in a
violation of a Sanction by any Person (including any Secured Party or other
individual or entity participating in any transaction); or (iii) for any purpose
that would breach the U.S. Foreign Corrupt Practices Act of 1977, UK Bribery Act
2010 or similar law in any jurisdiction.

 

Section 2.1.4. Voluntary Reduction or Termination of Colonial Revolver
Commitments. (a) The Colonial Revolver Commitments shall terminate on the
Revolver Commitment Termination Date, unless sooner terminated in accordance
with this Agreement. Upon at least 90 days’ prior written notice to Agent at any
time, Colonial may, at its option, terminate the Colonial Revolver Commitments
and the Colonial credit facility. Any notice of termination given by Colonial
shall be irrevocable. On the Revolving Commitment Termination Date, Colonial
shall make Full Payment of all Colonial Obligations and ACM and TCM shall make
Full Payment of all ACM-TCM Obligations.

 



-42-



 

(b) Colonial may permanently reduce the Colonial Revolver Commitments, on a
ratable basis for all Lenders, upon at least 90 days’ prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in a minimum amount of
$10,000,000, or an increment of $1,000,000 in excess thereof.

 

(c) Concurrently with any reduction in or termination of the Colonial Revolver
Commitments, for whatever reason (including an Event of Default), Colonial shall
pay to Agent, for the Pro Rata benefit of Lenders and as liquidated damages for
loss of bargain (and not as a penalty), an amount equal to 0.50% of the Colonial
Revolver Commitments being reduced or terminated. No termination charge shall be
payable if termination occurs on the Revolver Commitment Termination Date.

 

Section 2.1.5. Colonial Overadvances. If Colonial Revolver Usage exceeds the
Colonial Borrowing Base (“Colonial Overadvance”) at any time, the excess shall
be payable immediately and shall constitute a Colonial Obligation secured by the
Collateral, entitled to all benefits of the Loan Documents. Unless its authority
has been revoked in writing by Required Lenders, Agent may require Lenders to
fund Base Rate Revolver Loans that cause or constitute a Colonial Overadvance
and to forbear from requiring Colonial to cure a Colonial Overadvance as long as
the total Colonial Overadvance does not exceed $500,000 and does not continue
for more than 30 consecutive days without the consent of Required Lenders. In no
event shall Colonial Revolver Loans be required that would cause Colonial
Revolver Usage to exceed the aggregate Colonial Revolver Commitments. No funding
or sufferance of a Colonial Overadvance shall constitute a waiver by Agent or
Lenders of the Event of Default caused thereby. Neither Parent nor any Obligor
shall be a beneficiary of this Section nor authorized to enforce any of its
terms.

 

Section 2.1.6. Colonial Protective Advances. Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Revolver Loans (“Colonial Protective Advances”) (a) up to an
aggregate amount of $1,000,000 outstanding at any time, if Agent deems such
Revolver Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectability or repayment of Obligations as long as such Colonial
Revolver Loans do not cause Colonial Revolver Usage to exceed the aggregate
Colonial Revolver Commitments; or (b) to pay any other amounts chargeable to
Obligors under any Loan Documents, including interest, costs, fees and expenses.
Lenders shall participate on a Pro Rata basis in Colonial Protective Advances
outstanding from time to time. Required Lenders may at any time revoke Agent’s
authority to make further Colonial Protective Advances by written notice to
Agent. Absent such revocation, Agent’s determination that funding of a Colonial
Protective Advance is appropriate shall be conclusive.

 

Section 2.1.7. Increase in Colonial Revolver Commitments. At any time after the
Closing Date, Colonial may request an increase in Colonial Revolver Commitments
from time to time upon notice to Agent, as long as (a) the requested increase
shall be in a minimum amount of $5,000,000 and shall be offered on the same
terms as existing Colonial Revolver Commitments, except for a closing fee
specified by Agent and Lenders, (b) total increases of the Colonial Revolver
Commitments shall not exceed $100,000,000 in the aggregate and no more than 3
total increases shall be made under this Section , and (c) no reduction in
Colonial Revolver Commitments pursuant to Section 2.1.4 shall have occurred
prior to the requested increase. Agent shall promptly notify Lenders of the
requested increase and, within 10 Business Days thereafter, each Lender shall
notify Agent if and to what extent such Lender commits to increase its Colonial
Revolver Commitment. Any Lender not responding within such period shall be
deemed to have declined any increase. If Lenders fail to commit to the full
requested increase, Agent may select Eligible Assignees to issue additional
Colonial Revolver Commitments and to become Lenders hereunder. Agent may
allocate, in its discretion, the increased Colonial Revolver Commitments among
committing Lenders and, if necessary, Eligible Assignees. Provided the
conditions set forth in Section 6.2 are satisfied and the applicable commitments
have been received, total Colonial Revolver Commitments shall be increased by
the requested amount (or such lesser amount committed by Lenders and Eligible
Assignees) on a date agreed upon by Agent and Colonial, which date shall be
within 45 days following Colonial’s increase request. Agent, Colonial, and new
and existing Lenders shall execute and deliver such documents and agreements as
Agent deems appropriate to evidence the increase in Colonial Revolver
Commitments, and Agent shall be entitled to revise Schedule 1.1 to reflect the
increased Colonial Revolver Commitments. Colonial shall prepay and Lenders shall
fund Colonial Revolver Loans on the effective date of the increase as necessary
to allocate Colonial Revolver Loans among Lenders in accordance with their
adjusted shares of the Colonial Revolver Commitments. Any Lender with a new or
increased Colonial Revolver Commitment shall also be allocated a Pro Rata share
of the ACM-TCM Revolver Commitment so that all Lenders shall hold the ACM-TCM
Revolver Commitments and the Colonial Revolver Commitments on a Pro Rata basis.

 



-43-



 

Section 2.2. ACM-TCM Revolver Commitment.

 

Section 2.2.1. ACM-TCM Revolver Loans. Each Lender agrees, severally on a Pro
Rata basis up to its ACM-TCM Revolver Commitment, on the terms set forth herein,
to make ACM-TCM Revolver Loans to ACM and TCM from time to time through the
Revolver Commitment Termination Date. The ACM-TCM Revolver Loans may be repaid
and reborrowed as provided herein. In no event shall Lenders have any obligation
to honor a request for an ACM-TCM Revolver Loan if the unpaid balance of ACM-TCM
Revolver Loans outstanding at such time (including the requested ACM-TCM
Revolver Loan) would exceed the ACM-TCM Borrowing Base.

 

Section 2.2.2. ACM-TCM Revolver Notes. ACM-TCM Revolver Loans and interest
accruing thereon shall be evidenced by the records of Agent and the applicable
Lender. At the request of a Lender, ACM and TCM shall deliver ACM-TCM Revolver
Note(s) to such Lender, evidencing its ACM-TCM Revolver Loans.

 

Section 2.2.3. Use of Proceeds. The proceeds of ACM-TCM Revolver Loans shall be
used by ACM and TCM solely (a) to satisfy existing Debt; (b) to pay fees and
transaction expenses associated with the closing of this credit facility; (c) to
pay ACM-TCM Obligations in accordance with this Agreement; and (d) for lawful
corporate purposes of ACM and TCM, including working capital. ACM and TCM shall
not, directly or indirectly, use any Letter of Credit or ACM-TCM Revolver Loan
proceeds, nor use, lend, contribute or otherwise make available any Letter of
Credit or ACM-TCM Revolver Loan proceeds to any Subsidiary, joint venture
partner or other Person, (i) to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of issuance of the
Letter of Credit or funding of the ACM-TCM Revolver Loan, is the subject of any
Sanction; (ii) in any manner that would result in a violation of a Sanction by
any Person (including any Secured Party or other individual or entity
participating in any transaction); or (iii) for any purpose that would breach
the U.S. Foreign Corrupt Practices Act of 1977, UK Bribery Act 2010 or similar
law in any jurisdiction.

 



-44-



 

Section 2.2.4. Termination of ACM-TCM Revolver Commitments. (a) The ACM-TCM
Revolver Commitments shall terminate on the earlier of the Revolver Commitment
Termination Date or the date on which the Colonial Commitments are terminated,
unless sooner terminated in accordance with this Agreement. Upon at least 90
days’ prior written notice to Agent at any time, ACM and TCM may, at their
option, terminate the ACM-TCM Revolver Commitments and the ACM-TCM credit
facility. Any notice of termination given by ACM or TCM shall be irrevocable. On
the Revolving Commitment Termination Date, Colonial shall make Full Payment of
all Colonial Obligations and ACM and TCM shall make Full Payment of all ACM-TCM
Obligations.

 

(b) Concurrently with the termination of the ACM-TCM Revolver Commitments, for
whatever reason (including an Event of Default), ACM and TCM shall pay to Agent,
for the Pro Rata benefit of Lenders and as liquidated damages for loss of
bargain (and not as a penalty), an amount equal to 0.50% of the ACM-TCM Revolver
Commitments being terminated. No termination charge shall be payable if
termination occurs on the ACM-TCM Revolver Termination Date.

 

Section 2.2.5. ACM-TCM Overadvances. If the aggregate ACM-TCM Revolver Loans
exceed the ACM-TCM Borrowing Base (“ACM-TCM Overadvance”) at any time, the
excess shall be payable immediately and shall constitute an ACM-TCM Obligation
secured by the Collateral, entitled to all benefits of the Loan Documents.
Unless its authority has been revoked in writing by Required Lenders, Agent may
require Lenders to fund Base Rate Revolver Loans that cause or constitute an
ACM-TCM Overadvance Loans and to forbear from requiring ACM or TCM to cure an
ACM-TCM Overadvance as long as the total ACM-TCM Overadvance does not exceed
$500,000 and does not continue for more than 30 consecutive days without the
consent of Required Lenders. In no event shall ACM-TCM Overadvance Loans be
required that would cause the outstanding ACM-TCM Revolver Loans to exceed the
aggregate ACM-TCM Revolver Commitments. No funding or sufferance of an ACM-TCM
Overadvance shall constitute a waiver by Agent or Lenders of the Event of
Default caused thereby. Neither Parent nor any Obligor shall be a beneficiary of
this Section nor authorized to enforce any of its terms.

 

Section 2.2.6. ACM-TCM Protective Advances. Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Revolver Loans (“ACM-TCM Protective Advances”) (a) up to an
aggregate amount of $1,000,000 outstanding at any time, if Agent deems such
Revolver Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectability or repayment of Obligations, as long as such ACM-TCM
Revolver Loans do not cause the ACM-TCM Revolver Loans to exceed the aggregate
ACM-TCM Revolver Commitments; or (b) to pay any other amounts chargeable to
Obligors under any Loan Documents, including interest, costs, fees and expenses.
Lenders shall participate on a Pro Rata basis in ACM-TCM Protective Advances
outstanding from time to time. Required Lenders may at any time revoke Agent’s
authority to make further ACM-TCM Protective Advances by written notice to
Agent. Absent such revocation, Agent’s determination that funding of an ACM-TCM
Protective Advance is appropriate shall be conclusive.

 



-45-



 

Section 2.3. Colonial Letter of Credit Facility.

 

Section 2.3.1. Issuance of Letters of Credit. Issuing Bank shall issue Letters
of Credit from time to time until the Revolver Commitment Termination Date, on
the terms set forth herein, including the following:

 

(a) Colonial acknowledges that Issuing Bank’s issuance of any Letter of Credit
is conditioned upon Issuing Bank’s receipt of a LC Application with respect to
the requested Letter of Credit, as well as such other instruments and agreements
as Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount. Issuing Bank shall have no obligation to issue any
Letter of Credit unless (i) Issuing Bank receives a LC Request and
LC Application at least 3 Business Days prior to the requested date of issuance;
(ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender exists,
such Lender or the Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any funding risk associated with the
Defaulting Lender. If, in sufficient time to act, Issuing Bank receives written
notice from Agent or Required Lenders that any LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit. Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.

 

(b) Letters of Credit may be requested by Colonial only (i) to support
obligations of Colonial or Colonial and any Affiliate of Colonial incurred in
the Ordinary Course of Business; or (ii) for other purposes as Agent and Lenders
may approve from time to time in writing. Increase, renewal or extension of a
Letter of Credit shall be treated as issuance of a new Letter of Credit, except
that Issuing Bank may require a new LC Application in its discretion. No Letter
of Credit shall be issued with expiration dates later than the earlier of
12 months from the date of issuance (or which are cancelable not later than
12 months from the date of issuance and each renewal) or thirty (30) days prior
to the Revolver Commitment Termination Date. If the Issuing Bank issues any
Letter of Credit with an expiration date that is automatically extended unless
the Issuing Bank gives notice that the expiration date will not so extend beyond
its then scheduled expiration date, unless the Agent or the Required Lenders
instruct the Issuing Bank otherwise, the Issuing Bank will give such notice of
non-renewal before the time necessary to prevent such automatic extension if
before such required notice date: (i) the expiration date of such Letter of
Credit if so extended would be after the Revolver Commitment Termination Date,
(ii) the Colonial Revolver Commitments have been terminated, or (iii) an Event
of Default exists and the Required Lenders have given the Issuing Bank
instructions not to so permit the extension of the expiration date of such
Letter of Credit. The Issuing Bank agrees to issue amendments to the Letter(s)
of Credit increasing the amount, or extending the expiration date, thereof at
the request of Colonial subject to the conditions of Section 6 and the other
terms of this Section. Letters of Credit shall constitute usage of the Colonial
Revolver Commitment.

 



-46-



 

(c) Colonial assumes all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with any Letter of Credit, none of
Agent, Issuing Bank or any Lender shall be responsible for the existence,
character, quality, quantity, condition, packing, value or delivery of any goods
purported to be represented by any Documents; any differences or variation in
the character, quality, quantity, condition, packing, value or delivery of any
goods from that expressed in any Documents; the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Documents or of any endorsements
thereon; the time, place, manner or order in which shipment of goods is made;
partial or incomplete shipment of, or failure to ship, any goods referred to in
a Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and Colonial;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of Issuing Bank, Agent or any Lender,
including any act or omission of a Governmental Authority. Parent and each
Obligor shall take all action to avoid and mitigate any damages relating to any
Letter of Credit or claimed against Issuing Bank, Agent or any Lender, including
through enforcement of any available rights against a beneficiary. Issuing Bank
shall be fully subrogated to the rights and remedies of any beneficiary whose
claims against Colonial are discharged with proceeds of a Letter of Credit. The
rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative.

 

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may use legal counsel, accountants and other experts
to advise it concerning its obligations, rights and remedies, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by such experts. Issuing Bank may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

 

Section 2.3.2. Reimbursement; Participations. (a) If Issuing Bank honors any
request for payment under a Letter of Credit, Borrower shall pay to Issuing
Bank, on the same day (“Reimbursement Date”), the amount paid by Issuing Bank
under such Letter of Credit, together with interest at the interest rate for
Base Rate Revolver Loans from the Reimbursement Date until payment by Colonial.
The obligation of Colonial to reimburse Issuing Bank for any payment made under
a Letter of Credit shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Colonial may have at any time against the
beneficiary. Whether or not Colonial submits a Notice of Borrowing, Colonial
shall be deemed to have requested a Borrowing of Base Rate Revolver Loans in an
amount necessary to pay all amounts due Issuing Bank on any Reimbursement Date
and each Lender shall fund its Pro Rata share of such Borrowing whether or not
the Revolver Commitments have terminated, an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.

 



-47-



 

(b) Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Colonial does not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.

 

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by Borrower or other Person of any obligations under any
LC Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor. Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.

 

Section 2.3.3. No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Document except as a result of its gross negligence or willful
misconduct. Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.

 



-48-



 

Section 2.3.4. Cash Collateral. Subject to Section 2.1.5, if at any time (a) an
Event of Default exists, (b) the Revolver Commitment Termination Date occurs,
(c) the Revolver Commitment Termination Date is scheduled to occur within 20
Business Days, or (d) the Issuing Bank has any Fronting Exposure, then Colonial
shall, at Issuing Bank’s or Agent’s request, Cash Collateralize all outstanding
Letters of Credit. Colonial shall, at Issuing Bank’s or Agent’s request at any
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender. If
Colonial fails to provide any Cash Collateral as required hereunder, Lenders may
(and shall upon direction of Agent) advance, as Revolver Loans, the amount of
Cash Collateral required (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied).

 

Section 2.3.5. Resignation of Issuing Bank. Issuing Bank may resign at any time
upon notice to Agent and Colonial, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank. From the
effective date of such resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise continue to have all rights and obligations of an Issuing Bank
hereunder relating to any Letter of Credit issued by it prior to such date.
Agent shall promptly appoint a replacement Issuing Bank and, as long as no
Default or Event of Default exists, such replacement shall be reasonably
acceptable to Colonial.

 

Section 3. Interest, Fees and Charges.

 

Section 3.1. Interest.

 

Section 3.1.1. Rates and Payment of Interest. (a) The Obligations shall bear
interest (i) if a Base Rate Revolver Loan, at the Base Rate in effect from time
to time, plus the Applicable Margin; (ii) if a LIBOR Loan, at LIBOR for the
applicable Interest Period, plus the Applicable Margin; and (iii) if any other
Obligation (including, to the extent permitted by law, interest not paid when
due), at the Base Rate in effect from time to time, plus the Applicable Margin
for Base Rate Revolver Loans. If a Revolver Loan is repaid on the same day made,
one day’s interest shall accrue.

 

(b) During an Insolvency Proceeding with respect to any Obligor, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment), payable on demand.

 

(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers, and shall in no event be
less than zero at any time. Interest accrued on the Revolver Loans shall be due
and payable in arrears, (i) on the first day of each month for Base Rate Loans;
(ii) with respect to any LIBOR Loan, the last day of each Interest Period with
respect to such LIBOR Loan; provided, that if the applicable Interest Period is
longer than three (3) three months, on each day occurring every three (3) months
after the commencement of such Interest Period; (iii)  on any date of
prepayment, with respect to the principal amount being prepaid; and (iv) on the
Revolver Commitment Termination Date. Interest accrued on any other Obligations
shall be due and payable as provided in the Loan Documents or, if no payment
date is specified, on demand.

 



-49-



 

Section 3.1.2. Application of LIBOR to Outstanding Revolver Loans. (a) Each
Borrower may on any Business Day, elect to convert any portion of the Base Rate
Revolver Loans to, or to continue any LIBOR Loan at the end of its Interest
Period as, a LIBOR Loan. During any Default or Event of Default, Agent may (and
shall at the direction of Required Lenders) declare that no Revolver Loan may be
made, converted or continued as a LIBOR Loan.

 

(b) To convert or continue Revolver Loans as LIBOR Loans, such Borrower shall
give Agent a Notice of Conversion/Continuation, no later than 11:00 a.m. at
least 3 Business Days before the requested conversion or continuation date.
Promptly after receiving any such notice, Agent shall notify each Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Revolver Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period for any LIBOR Loan,
such Borrower shall have failed to deliver a Notice of Conversion/Continuation,
they shall be deemed to have elected to convert such Revolver Loan into a Base
Rate Revolver Loan. Agent does not warrant or accept responsibility for, nor
shall it have any liability with respect to, administration, submission or any
other matter related to any rate described in the definition of LIBOR.

 

Section 3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Colonial, ACM, or TCM, as applicable, shall
select an interest period (“Interest Period”) to apply, which interest period
shall be one, two, three, four or six months (if available from all Lenders);
provided, however, that:

 

(a) the Interest Period shall begin on the date the Revolver Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

 

(b) if any Interest Period begin on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

 

(c) no Interest Period shall extend beyond the Revolver Commitment Termination
Date.

 

Section 3.1.4. Interest Rate Not Ascertainable. If, due to any circumstance
affecting the London interbank market, Agent determines that adequate and fair
means do not exist for ascertaining LIBOR on any applicable date or that any
Interest Period is not available on the basis provided herein, then Agent shall
immediately notify Borrowers of such determination. Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make affected LIBOR Loans shall be suspended and no further Revolver Loans may
be converted into or continued as LIBOR Loans.

 

Section 3.2. Fees.

 



-50-



 

Section 3.2.1. LC Facility Fees. Colonial shall pay (a) to Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Revolver Loans times the average daily Stated Amount of Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(b) to Agent, for its own account, a fronting fee equal to 0.125% per annum on
the Stated Amount of each Letter of Credit, which fee shall be payable monthly
in arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.

 

Section 3.2.2. Colonial Unused Line Fee. Colonial shall pay to Agent, for the
Pro Rata benefit of Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the Colonial Revolver Commitments exceed the average daily
Colonial Revolver Usage during any month. Such fee shall be payable in arrears,
on the first day of each month and on the Revolver Commitment Termination Date.

 

Section 3.2.3. ACM-TCM Unused Line Fee. ACM and TCM shall pay to Agent, for the
Pro Rata benefit of Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the ACM-TCM Revolver Commitments exceed the average daily
balance of ACM-TCM Revolver Loans during any month. Such fee shall be payable in
arrears, on the first day of each month and on the Revolver Commitment
Termination Date.

 

Section 3.2.4. Fee Letters. Borrowers shall pay all fees set forth in the Fee
Letter.

 

Section 3.3. Computation of Interest, Fees, Yield Protection. All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days. Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrowers by
Agent or the affected Lender shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 days following receipt of the certificate.

 

Section 3.4. Reimbursement Obligations. Borrowers shall pay all Extraordinary
Expenses promptly upon request. Borrowers shall also reimburse Agent for all
legal, accounting, appraisal, consulting, and other fees and expenses (including
third party expenses) incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), any examination or appraisal with respect to any Obligor or
Collateral by Agent’s personnel or a third party. Borrowers acknowledge that
counsel may provide Agent with a benefit (such as a discount, credit or
accommodation for other matters) based on counsel’s overall relationship with
Agent, including fees paid hereunder. If, for any reason (including inaccurate
reporting in any Borrower Materials), it is determined that a higher Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and Borrowers shall immediately pay
to Agent, for the ratable benefit of Lenders, an amount equal to the difference
between the amount of interest and fees that would have accrued using the proper
margin and the amount actually paid. All amounts payable by Borrowers under this
Section shall be due on demand.

 



-51-



 

Section 3.5. Illegality. If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to perform any of its obligations hereunder, to make,
maintain, fund or charge applicable interest or fees with respect to any
Revolver Loan or Letter of Credit, or to determine or charge interest rates
based on LIBOR, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Agent, any obligation of such Lender to perform such obligations, to make,
maintain or fund the LIBOR Loan or participate in the Letter of Credit (or to
charge interest or fees with respect thereto), or to continue or convert
Colonial Base Rate Revolver Loans or ACM-TCM Base Rate Revolver Loans to LIBOR
Loans shall be suspended until such Lender notifies Agent that the circumstances
giving rise to such determination no longer exist. Upon delivery of such notice,
Colonial, ACM and/or TCM, as applicable, shall prepay the applicable Revolver
Loan, Cash Collateralize the applicable LC Obligations or, if applicable,
convert LIBOR Loan(s) of such Lender to Colonial Base Rate Revolver Loan(s) or
ACM-TCM Base Rate Revolver Loan(s), as applicable, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain the
LIBOR Loan to such day, or immediately, if such Lender may not lawfully continue
to maintain the LIBOR Loan. Upon any such prepayment or conversion, Colonial,
ACM, and/or TCM, as applicable, shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 3.6. Inability to Determine Rates. Agent will promptly notify Colonial,
ACM, or TCM, as applicable, and each Lender if, in connection with any LIBOR
Loan or request for a LIBOR Loan, (a) Agent determines that (i) Dollar deposits
are not being offered to banks in the London interbank Eurodollar market for the
applicable amount or Interest Period of such Revolver Loan, or (ii) adequate and
reasonable means do not exist for determining LIBOR for the requested Interest
Period, or (b) Agent or Required Lenders determine for any reason that LIBOR for
the Interest Period does not adequately and fairly reflect the cost to Lenders
of funding such Revolver Loan. Thereafter, Lenders’ obligations to make or
maintain affected LIBOR Loans and utilization of the LIBOR component (if
affected) in determining Base Rate shall be suspended until Agent (upon
instruction by Required Lenders) withdraws the notice. Upon receipt of such
notice, Borrower may revoke any pending request for a LIBOR Loan or, failing
that, will be deemed to have submitted a request for a Colonial Base Rate
Revolver Loan or ACM-TCM Base Rate Revolver Loan, as applicable.

 

Section 3.7. Increased Costs; Capital Adequacy.

 



-52-



 

Section 3.7.1. Increased Costs Generally. If any Change in Law shall:

 

(a) impose modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
Issuing Bank;

 

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Revolver Loan, Letter of
Credit, Revolver Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(c) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Revolver Loan, Loan Document,
Letter of Credit or participation in LC Obligations;

 

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Revolver Loan), or converting to or continuing any interest option for a
Revolver Loan, or to increase the cost to a Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrower will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.

 

Section 3.7.2. Capital Requirements. If a Lender or Issuing Bank determines that
a Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements (unrelated to the financial
condition of such Lender or Issuing Bank) has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Revolver Commitments, Revolver Loans, Letters of Credit or
participations in LC Obligations, to a level below that which such Lender,
Issuing Bank or holding company could have achieved but for such Change in Law
(taking into consideration its policies with respect to capital adequacy), then
from time to time Colonial, ACM, or TCM, as applicable, will pay to such Lender
or Issuing Bank, as the case may be, such additional amounts as will compensate
it or its holding company for the reduction suffered.

 

Section 3.7.3. LIBOR Loan Reserves. If any Lender is required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits, Borrowers shall pay additional interest to such
Lender on each LIBOR Loan equal to the costs of such reserves allocated to the
LIBOR Loan by the Lender (as determined by it in good faith, which determination
shall be conclusive). The additional interest shall be due and payable on each
interest payment date for the LIBOR Loan; provided, however, that if the Lender
notifies Borrowers (with a copy to Agent) of the additional interest less than
10 days prior to the interest payment date, then such interest shall be payable
10 days after Borrowers’ receipt of the notice.

 



-53-



 

Section 3.7.4. Compensation. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Colonial, ACM,
or TCM, as applicable, shall not be required to compensate a Lender or Issuing
Bank for any increased costs or reductions suffered more than 9 months (plus any
period of retroactivity of the Change in Law giving rise to the demand) prior to
the date that the Lender or Issuing Bank notifies Colonial, ACM, or TCM, as
applicable, of the applicable Change in Law and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor.

 

Section 3.8. Mitigation. If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.8, then at the request of Borrowers, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to it. Such Borrower
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

 

Section 3.9. Funding Losses. If for any reason (a) any Borrowing of, or
conversion to or continuation of, a LIBOR Loan does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn), (b) any repayment or conversion of a LIBOR Loan
occurs on a day other than the end of its Interest Period, or (c) any Borrower
fails to repay a LIBOR Loan when required hereunder, then such Borrower shall
pay to Agent its customary administrative charge and to each Lender all losses,
expenses and fees arising from redeployment of funds or termination of match
funding. For purposes of calculating amounts payable under this Section, a
Lender shall be deemed to have funded a LIBOR Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and
period, whether or not the LIBOR Loan was in fact so funded.

 

Section 3.10. Maximum Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Colonial, ACM, and/or TCM, as applicable. In
determining whether the interest contracted for, charged or received by Agent or
a Lender exceeds the maximum rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

 



-54-



 

Section 3.11. Effect of Benchmark Transition Event.

 

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Agent and the Borrowers may amend
this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
(Chicago, Illinois time) on the fifth (5th) Business Day after the Agent has
posted such proposed amendment to all Lenders and the Borrowers so long as the
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders accept such amendment. No replacement of LIBOR
with a Benchmark Replacement pursuant to this Section will occur prior to the
applicable Benchmark Transition Start Date.

 

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(c) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Borrowers and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section titled “Effect of Benchmark Transition Event.”

 

(d) Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrowers may revoke
any request for a Borrowing of, conversion to or continuation of Eurodollar
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrowers will be deemed to have converted any
such request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Base Rate based
upon LIBOR will not be used in any determination of Base Rate.

 

(e) Certain Defined Terms. As used in this Section titled “Effect of Benchmark
Transition Event”:

 



-55-



 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrowers giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 0.50%, the Benchmark Replacement will be deemed to
be 0.50% for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrowers giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this
Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 



-56-



 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrowers, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with this Section and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to this Section.

 

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Agent or (ii) a notification by the Required Lenders to the Agent (with a copy
to the Borrowers) that the Required Lenders have determined that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in this Section, are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and (2) (i) the election by the Agent
or (ii) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Agent of written
notice of such election to the Borrowers and the Lenders or by the Required
Lenders of written notice of such election to the Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 



-57-



 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

Section 4. Loan Administration.

 

Section 4.1. Manner of Borrowing and Funding Revolver Loans.

 

Section 4.1.1. Notice of Borrowing. (a) To request Revolver Loans, Borrower
shall give Agent a Notice of Borrowing by 11:00 a.m. (i) on the requested
funding date, in the case of Base Rate Revolver Loans, and (ii) at least 2
Business Days prior to the requested funding date, in the case of LIBOR Loans.
Notices received by Agent after such time shall be deemed received on the next
Business Day. Each Notice of Borrowing shall be irrevocable and shall specify
(A) the Borrowing amount, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as a Base Rate Revolver
Loan or LIBOR Loan, and (D) in the case of a LIBOR Loan, the applicable Interest
Period (which shall be deemed to be 30 days if not specified).

 

(b) Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Base Rate Revolver Loan on
the due date in the amount due and the Revolver Loan proceeds shall be disbursed
as direct payment of such Obligation. In addition, Agent may, at its option,
charge such amount against any operating, investment or other account of a
Borrower maintained with Agent or any of its Affiliates.

 

(c) If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment in the account of a Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Revolver Loan on the date of such presentation date, in the amount of
the Payment Item. Proceeds of the Revolver Loan may be disbursed directly to the
account.

 

Section 4.1.2. Fundings by Lenders. Except for Swingline Loans, Agent shall
endeavor to notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 12:00 noon on the proposed funding date for a Base Rate Revolver
Loan or by 3:00 p.m. two Business Days before a proposed funding of a LIBOR
Loan. Each Lender shall fund its Pro Rata share of a Borrowing in immediately
available funds not later than 2:00 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which case Lender
shall fund by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall disburse the Borrowing proceeds in a
manner directed by the Borrower and acceptable to Agent. Unless Agent receives
(in sufficient time to act) written notice from a Lender that it will not fund
its share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to such Borrower. If a Lender’s share of a Borrowing or of
a settlement under Section 4.1.3(b) is not received by Agent, then the
applicable Borrower agrees to repay to Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing. A Lender or Issuing Bank may fulfill its
obligations under Loan Documents through one or more Lending Offices, and this
shall not affect any obligation of Obligors under the Loan Documents or with
respect to any Obligations.

 



-58-



 

Section 4.1.3. Swingline Loans; Settlement. (a) To fulfill any request for a
Base Rate Revolver Loan hereunder, Agent may in its discretion advance Colonial
Swingline Loans to Colonial, up to an aggregate outstanding amount of
$5,000,000. Each Colonial Swingline Loan shall constitute a Colonial Revolver
Loan for all purposes, except that payments thereon shall be made to Agent for
its own account until Lenders have funded their participations therein as
provided below.

 

(b) To fulfill any request for a Base Rate Revolver Loan hereunder, Agent may in
its discretion advance ACM-TCM Swingline Loans to ACM and TCM, up to an
aggregate outstanding amount of $1,000,000. Each ACM-TCM Swingline Loan shall
constitute an ACM-TCM Revolver Loan for all purposes, except that payments
thereon shall be made to Agent for its own account until Lenders have funded
their participations therein as provided below.

 

(c) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by Parent or by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place on a date determined
from time to time by Agent, which shall occur at least once each week (unless
the settlement amount is de minimis), on a Pro Rata basis in accordance with the
Settlement Report delivered by Agent to Lenders. Between settlement dates, Agent
may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by the applicable Borrower or anything herein to
the contrary. Each Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all Swingline Loans outstanding from time to
time until settled. If a Swingline Loan cannot be settled among Lenders, whether
due to an Obligor’s Insolvency Proceeding or for any other reason, each Lender
shall pay the amount of its participation in each unpaid Swingline Loan to
Agent, in immediately available funds, within one Business Day after Agent’s
request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.

 

Section 4.1.4. Notices. Each Borrower authorizes Agent and Lenders to extend,
convert or continue Revolver Loans, effect selections of interest rates, and
transfer funds to or on behalf of such Borrower based on telephonic or
electronic instructions. Such Borrower shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
as applicable. Neither Agent nor any Lender shall have any liability for any
loss suffered by a Borrower as a result of Agent or any Lender acting upon its
understanding of telephonic or electronic instructions from a person believed in
good faith to be authorized to give such instructions on a Borrower’s behalf.

 



-59-



 

Section 4.2. Defaulting Lender. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 5.5 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 11.4 hereto shall be applied at such time or times as may be determined
by the Agent as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Agent hereunder for Swingline Loans hereunder; third, to Cash Collateralize the
Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender; fourth,
as the Borrowers may request (so long as no Default exists), to the funding of
any Revolving Loan in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrowers, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Revolving Loans under this
Agreement and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders and the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Obligations and
Swingline Loans are held by the Lenders Pro Rata without giving effect to
Section 4.2(a)(iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.2(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 



-60-



 

(iii) Certain Fees.

 

(A) No Defaulting Lender shall be entitled to receive any unused fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(B) Each Defaulting Lender shall be entitled to receive LC Facility Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Pro Rata amount of the stated amount of Letters of Credit for
which it has provided Cash Collateral.

 

(C) With respect to any unused fee or LC Facility Fees not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swingline Loans that has been reallocated to
such non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and the Agent with respect to Swingline Loans, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s or the Agent’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations and Swingline Loans
shall be reallocated among the non-Defaulting Lenders Pro Rata (calculated
without regard to such Defaulting Lender’s Revolver Commitments) but only to the
extent that (x) the conditions set forth in Section 6.2 are satisfied at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolver Loans and interests
in LC Obligations and Swingline Loans of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 15.13, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v) Cash Collateral; Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Agent’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in Section 2.14.

 



-61-



 

(b) Defaulting Lender Cure. If the Borrower, the Agent, the Swingline Lender and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their respective Percentages of the relevant
Revolver Commitments (without giving effect to Section 2.13(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)       New Letters of Credit. So long as any Lender is a Defaulting Lender,
the Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

Section 4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each
Borrowing of LIBOR Loans when made shall be in a minimum amount of $1,000,000,
plus an increment of $500,000 in excess thereof. No more than 10 Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by any Borrower, Agent shall promptly notify such
Borrower thereof by telephone or electronically and, if requested by such
Borrower, shall confirm any telephonic notice in writing.

 

Section 4.4. Effect of Termination. On the effective date of the termination of
all Revolver Commitments, the Obligations shall be immediately due and payable,
and each Secured Bank Product Provider may terminate its Bank Products. Until
Full Payment of the Obligations, all undertakings of Borrowers contained in the
Loan Documents shall continue, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents. Agent
shall not be required to terminate its Liens unless it receives Cash Collateral
or a written agreement, in each case satisfactory to it, protecting Agent and
Lenders from dishonor or return of any Payment Item previously applied to the
Obligations. Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2, this
Section, and each indemnity or waiver given by an Obligor or Lender in any Loan
Document, shall survive Full Payment of the Obligations.

 

Section 5. Payments.

 

Section 5.1. General Payment Provisions. All payments of Obligations shall be
made in Dollars, without offset, counterclaim or defense of any kind, free and
clear of (and without deduction for) any Taxes, and in immediately available
funds, not later than 12:00 noon on the due date. Any payment after such time
shall be deemed made on the next Business Day. Any payment of a LIBOR Loan prior
to the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Borrowers agree that Agent shall have the continuing, exclusive
right to apply and reapply payments and proceeds of Collateral against the
Obligations, in such manner as Agent deems advisable, but whenever possible, any
prepayment of Loans shall be applied first to Base Rate Revolver Loans and then
to LIBOR Revolver Loans.

 



-62-



 

Section 5.2. Repayment of Revolver Loans. Colonial Revolver Loans shall be due
and payable in full on the Revolver Commitment Termination Date, unless payment
is sooner required hereunder. ACM-TCM Revolver Loans shall be due and payable in
full on the Revolver Commitment Termination Date, unless payment is sooner
required hereunder. Revolver Loans may be prepaid from time to time, without
penalty or premium. Subject to Sections 2.1.5 and 2.2.5, respectively, (a) if a
Colonial Overadvance exists at any time, Colonial shall immediately repay the
outstanding Colonial Revolver Loans in an amount sufficient to reduce the
Colonial Revolver Usage to the Colonial Borrowing Base and (b) if a ACM-TCM
Overadvance exists, ACM and TCM shall immediately repay the outstanding ACM-TCM
Revolver Loans in an amount sufficient to reduce the principal balance of
ACM-TCM Revolver Loans to the ACM-TCM Borrowing Base. If any Asset Disposition
includes the disposition of Contracts or Inventory, then Net Proceeds equal to
the greater of (x) the net book value of such Contracts or Inventory, or (y) the
reduction in the applicable Borrowing Base, as applicable, upon giving effect to
such disposition, shall be applied to the Colonial Revolver Loans or ACM-TCM
Revolver Loans, as applicable in accordance with Sections 5.5 and 5.6.

 

Section 5.3. Payment of Other Obligations. Obligations other than Revolver
Loans, including LC Obligations and Extraordinary Expenses, shall be paid by
Borrowers as provided in the Loan Documents or, if no payment date is specified,
on demand.

 

Section 5.4. Marshaling; Payments Set Aside. None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations. If any payment by or on behalf of any Borrower is made to
Agent, Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender
exercises a right of setoff, and any of such payment or setoff is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent, Issuing Bank or a
Lender in its discretion) to be repaid to a trustee, receiver or any other
Person, then the Obligation originally intended to be satisfied, and all Liens,
rights and remedies relating thereto, shall be revived and continued in full
force and effect as if such payment or setoff had not occurred.

 

Section 5.5. Application and Allocation of Payments.

 

Section 5.5.1. Application. Payments made by Borrowers hereunder shall be
applied (a) first, as specifically required hereby; (b) second, to Obligations
then due and owing; and (c) third, to other Obligations specified by Borrowers.

 

Section 5.5.2. Post-Default Allocation. Notwithstanding anything in any Loan
Document to the contrary, during an Event of Default under Section 11.1(j), or
during any other Event of Default at the discretion of Agent or Required
Lenders, monies to be applied to the Obligations, whether arising from payments
by Obligors, realization on Collateral, setoff or otherwise, shall be allocated
as follows:

 



-63-



 

(a) First, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent and Lenders;

 

(b) Second, to all other amounts owing to Agent, including Swingline Loans,
Protective Advances, and Revolver Loans and participations that a Defaulting
Lender has failed to settle or fund;

 

(c) Third, to all amounts owing to Issuing Bank on LC Obligations;

 

(d) Fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

 

(e) Fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

 

(f) Sixth, to Cash Collateralize all LC Obligations;

 

(g) Seventh, to Revolver Loans, and to Secured Bank Product Obligations arising
under Hedge Agreements (including Cash Collateralization thereof) up to the
amount of Reserves existing therefor;

 

(h) Eighth, to all other Secured Bank Product Obligations; and

 

(i) Last, to all remaining Obligations.

 

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in each category. Agent shall have no
obligation to calculate the amount of any Secured Bank Product Obligation and
may request a reasonably detailed calculation thereof from a Secured Bank
Product Provider. If the provider fails to deliver the calculation within five
days following request, Agent may assume the amount is zero. The allocations set
forth in this Section are solely to determine the rights and priorities among
Secured Parties, and may be changed by agreement of the affected Secured
Parties, without the consent of any Obligor. This Section is not for the benefit
of or enforceable by Parent, any Obligor, and each Borrower irrevocably waives
the right to direct the application of any payments or Collateral proceeds
subject to this Section.

 

Section 5.5.3. Erroneous Application. Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been paid shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by a Secured Party, the Secured Party agrees to return it).

 



-64-



 

Section 5.6. Dominion Account.

 

Section 5.6.1. During a Trigger Period, the ledger balance in the main Colonial
Dominion Account as of the end of a Business Day shall be applied to the
Colonial Obligations at the beginning of the next Business Day. Any resulting
credit balance shall not accrue interest in favor of Colonial and shall be made
available to Colonial as long as no Default or Event of Default exists.

 

Section 5.6.2. During a Trigger Period, the ledger balance in the main ACM-TCM
Dominion Account as of the end of a Business Day shall be applied to the ACM-TCM
Obligations at the beginning of the next Business Day. Any resulting credit
balance shall not accrue interest in favor of ACM or TCM and shall be made
available to ACM or TCM as long as no Default or Event of Default exists.

 

Section 5.7. Loan Account; Account Stated.

 

Section 5.7.1. Loan Account. Agent shall maintain, in accordance with its
customary practices, loan account(s) (“Colonial Loan Account” and “ACM-TCM Loan
Account,” collectively the “Loan Accounts”) evidencing the Debt of each Borrower
hereunder. Any failure of Agent to record anything in the Loan Accounts, or any
error in doing so, shall not limit or otherwise affect the obligation of any
Borrower to pay any amount owing hereunder.

 

Section 5.7.2. Entries Binding. Entries made in the Loan Accounts shall
constitute presumptive evidence of the information contained therein. If any
information contained in the Loan Accounts is provided to or inspected by any
Person, then the information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.

 

Section 5.8. Taxes.

 

Section 5.8.1. Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.9.

 

(b) If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then (i)
Agent shall pay the full amount that it determines is to be withheld or deducted
to the relevant Governmental Authority pursuant to the Code, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

 



-65-



 

(c) If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

Section 5.8.2. Payment of Other Taxes. Without limiting the foregoing, Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at Agent’s option, timely reimburse Agent for payment of, any
Other Taxes.

 

Section 5.8.3. Tax Indemnification. (a) Each Borrower shall indemnify and hold
harmless, on a joint and several basis, each Recipient against any Indemnified
Taxes (including those imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by a Recipient or required to be withheld or
deducted from a payment to a Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Each Borrower shall indemnify and hold harmless
Agent against any amount that a Lender or Issuing Bank fails for any reason to
pay indefeasibly to Agent as required pursuant to this Section. Each Borrower
shall make payment within 10 days after demand for any amount or liability
payable under this Section. A certificate as to the amount of such payment or
liability delivered to Borrowers by a Lender or Issuing Bank (with a copy to
Agent), or by Agent on its own behalf or on behalf of any Recipient, shall be
conclusive absent manifest error.

 

(b) Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by Agent shall be conclusive absent manifest error.

 

Section 5.8.4. Evidence of Payments. As soon as practicable after payment by an
Obligor of any Taxes pursuant to this Section, Obligors shall deliver to Agent
the original or a certified copy of a receipt issued by the appropriate
Governmental Authority evidencing the payment, a copy of any return required by
Applicable Law to report the payment or other evidence of payment reasonably
satisfactory to Agent.

 



-66-



 

Section 5.8.5. Treatment of Certain Refunds. Unless required by Applicable Law,
at no time shall Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or Issuing Bank, nor have any obligation to pay to any Lender
or Issuing Bank, any refund of Taxes withheld or deducted from funds paid for
the account of a Lender or Issuing Bank. If a Recipient determines in its
discretion that it has received a refund of Taxes that were indemnified by
Borrowers or with respect to which a Borrower paid additional amounts pursuant
to this Section, it shall pay the amount of such refund to Borrowers (but only
to the extent of indemnity payments or additional amounts actually paid by
Borrowers with respect to the Taxes giving rise to the refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund). Borrowers shall, upon request by the Recipient, repay
to the Recipient such amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) if the
Recipient is required to repay such refund to the Governmental Authority.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers if such payment would place it in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall Agent or
any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person.

 

Section 5.8.6. Survival. Each party’s obligations under Sections 5.8 and 5.9
shall survive the resignation or replacement of Agent or any assignment of
rights by or replacement of a Lender or Issuing Bank, the termination of the
Revolver Commitments, and the repayment, satisfaction, discharge or Full Payment
of any Obligations.

 

Section 5.9. Lender Tax Information.

 

Section 5.9.1. Status of Lenders. Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments of Obligations
shall deliver to Borrowers and Agent properly completed and executed
documentation reasonably requested by a Borrower or Agent as will permit such
payments to be made without or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by a Borrower or Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by a
Borrower or Agent to enable them to determine whether such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.9.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.

 



-67-



 

Section 5.9.2. Documentation. Without limiting the foregoing, if any Borrower is
a U.S. Person,

 

(a) Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
copies of IRS Form W-9, certifying that such Lender is exempt from U.S. federal
backup withholding Tax;

 

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-BEN, as applicable) establishing an exemption from or reduction of
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to other payments under the Loan Documents, IRS
Form W-8BEN-E (or W-BEN, as applicable) establishing an exemption from or
reduction of U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(ii) executed copies of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance Certificate”), and
(y) executed copies of IRS Form W-8BEN-E (or W-BEN, as applicable); or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more of its direct or indirect partners is claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;



-68-



 

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request),
executed copies of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit Borrowers or Agent to determine the withholding or
deduction required to be made; and

 

(d) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers
and Agent, at the time(s) prescribed by law and otherwise upon reasonable
request, such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be appropriate for Borrowers or Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date hereof.

 

Section 5.9.3. Redelivery of Documentation. If any form or certification
previously delivered by a Lender pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, such Lender shall promptly update the
form or certification or notify Borrowers and Agent in writing of its inability
to do so.

 

Section 5.10. Nature and Extent of Each Borrower’s Liability.

 

Section 5.10.1. Joint and Several Liability for ACM and TCM. Each of ACM and TCM
agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Agent and Lenders the prompt payment and
performance of, all ACM-TCM Obligations, except its Excluded Swap Obligations.
Each of ACM and TCM agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until Full Payment of the ACM-TCM Obligations, and that
such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any ACM-TCM Obligations or Loan Document, or any
other document, instrument or agreement to which any Obligor is or may become a
party or be bound; (b) the absence of any action to enforce this Agreement
(including this Section) or any other Loan Document, or any waiver, consent or
indulgence of any kind by Agent or any Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for the ACM-TCM Obligations or any
action, or the absence of any action, by Agent or any Lender in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
Obligor; (e) any election by Agent or any Lender in an Insolvency Proceeding for
the application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing
or grant of a Lien by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code or otherwise; (g) the disallowance of any
claims of Agent or any Lender against any Obligor for the repayment of any
ACM-TCM Obligations under Section 502 of the Bankruptcy Code or otherwise; or
(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all ACM-TCM Obligations.

 



-69-



 

Section 5.10.2. Waivers. (a) Each of ACM and TCM expressly waives all rights
that it may have now or in the future under any statute, at common law, in
equity or otherwise, to compel Agent or Lenders to marshal assets or to proceed
against any Obligor, other Person or security for the payment or performance of
any Obligations before, or as a condition to, proceeding against such Borrower.
Each of ACM and TCM waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations and waives,
to the maximum extent permitted by law, any right to revoke any guaranty of
Obligations as long as it is a Borrower. It is agreed among each of ACM and TCM,
Agent and Lenders that the provisions of this Section 5.10 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each of ACM and TCM acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.

 

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.10. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each of
ACM and TCM consents to such action and waives any claim based upon it, even if
the action may result in loss of any rights of subrogation that any Borrower
might otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each of ACM and TCM waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. Agent may bid Obligations, in whole or part, at any foreclosure, trustee
or other sale, including any private sale, and the amount of such bid need not
be paid by Agent but shall be credited against the Obligations. The amount of
the successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

 

Section 5.10.3. Extent of Liability; Contribution. (a) Notwithstanding anything
herein to the contrary, each of ACM and TCM’s liability under this Section 5.10
shall not exceed the greater of (i) all amounts for which such Borrower is
primarily liable, as described in clause (c) below, and (ii) such Borrower’s
Allocable Amount.

 



-70-



 

(b) If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

 

(c) Section 5.10.3(a) shall not limit the liability of any Borrower to pay or
guarantee Revolver Loans made directly or indirectly to it (including Revolver
Loans advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support its business, Secured Bank Product
Obligations incurred to support its business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder. Agent and Lenders
shall have the right, at any time in their discretion, to condition Loans and
Letters of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of Revolver Loans and Letters
of Credit to a Borrower based on that calculation.

 

(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.10 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

 

Section 5.10.4. Joint Enterprise. Each of ACM and TCM has requested that Agent
and Lenders make ACM-TCM Revolver Commitments available to ACM and TCM on a
combined basis, in order to finance ACM’s and TCM’s business most efficiently
and economically. ACM’s and TCM’s business is a mutual and collective
enterprise, and the successful operation of each such Borrower is dependent upon
the successful performance of the integrated group. ACM and TCM believe that
consolidation of their credit facility will enhance the borrowing power of each
such Borrower and ease administration of the facility, all to their mutual
advantage. ACM and TCM acknowledge that Agent’s and Lenders’ willingness to
extend credit and to administer the Collateral on a combined basis hereunder is
done solely as an accommodation to ACM and TCM and at ACM’s and TCM’s request.

 



-71-



 

Section 5.10.5. Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or setoff, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

 

Section 5.10.6. Cross-Guaranties. Each of Colonial, on one hand, and ACM and
TCM, on the other hand, agrees it shall execute and provide to Agent a Guaranty
whereby such Borrower(s) guarantee all Obligations of the other Borrower(s) and
all agreements of the other Borrower(s) under the Loan Documents.

Section 6. Conditions Precedent/Post Closing Deliverables.

 

Section 6.1. Conditions Precedent to Initial Revolver Loans. In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Revolver Loan, issue any Letter of Credit, or otherwise extend credit
to Borrowers hereunder, until the date (“Closing Date”) that each of the
following conditions has been satisfied:

 

(a) Colonial Revolver Notes and ACM-TCM Revolver Notes, as applicable, shall
have been executed by applicable Borrowers and delivered to each Lender that
requests issuance of a Revolver Note. Each Loan Document required to be
delivered on the Closing Date shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each Obligor shall be in
compliance with all terms thereof.

 

(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.

 

(c) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Revolver Loans and transactions hereunder,
(i) such Borrower is Solvent; (ii) no Default or Event of Default exists;
(iii) the representations and warranties set forth in this Agreement and the
other Loan Documents are true and correct; and (iv) such Borrower has complied
with all agreements and conditions to be satisfied by it under the Loan
Documents.

 

(d) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

 



-72-



 

(e) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.

 

(f) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

 

(g) Agent shall have received an updated Colonial Borrowing Base Report and
ACM-TCM Borrowing Base Report, each prepared as of the prior month, reflecting
changes

incorporated herein.

 

(h) Agent shall have received a written opinion of counsel, in form and
substance and by a law firm satisfactory to Agent, with respect to the Loan
Documents.

 

(i) BAML, in its capacity as Resigning Agent, a resigning Issuing Bank and a
Departing Lender, shall have received all amounts due and owing to it, including
all (i) outstanding principal, interest and fees and cash collateral in an
amount not less than 105% of the face amount of the Existing Letter of Credit
and (ii) cash collateral in an amount equal to $1,900,000.00 for Existing BAML
Bank Products; and

 

(j) (i) Upon the reasonable request of any Lender made at least 10 days prior to
the Closing Date, the Borrowers shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, in each case at least 5 days prior to the Closing Date.

 

(ii) At least five (5) days prior to the Closing Date, any Obligor that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Borrower.

 

Section 6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank
and Lenders shall in no event be required to make any credit extension hereunder
(including funding any Revolver Loan, arranging any Letter of Credit, or
granting any other accommodation to or for the benefit of any Borrower), if the
following conditions are not satisfied on such date and upon giving effect
thereto:

 



-73-



 

(a) (i) No Default or Event of Default exists, and (ii) (ii) no Regulatory Event
shall have occurred and be continuing;

 

(b) The representations and warranties of each Obligor in the Loan Documents are
true and correct (except for representations and warranties that relate solely
to an earlier date);

 

(c) All conditions precedent in any Loan Document are satisfied;

 

(d) No event has occurred or circumstance exists that has or could reasonably be
expected to have a Material Adverse Effect;

 

(e) With respect to a Letter of Credit issuance, all LC Conditions are
satisfied; and

 

(f) After giving effect to any ACM-TCM Revolver Loan there shall be positive
ACM-TCM Availability, and after giving effect to Colonial Revolver Loan there
shall be positive Colonial Revolver Availability.

 

Each request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of the credit extension.
As an additional condition to a credit extension, Agent may request any other
information, certification, document, instrument or agreement as it deems
appropriate.

 

Section 6.3. Post-Closing Deliverables. (a) Within ninety (90) days after the
Closing Date (or such later date as may be determined by the Agent in its sole
discretion), the Borrowers shall deliver an opinion (in form and substance
acceptable to the Agent) as to the compliance of Borrowers’ form Contracts (in
each state where such Contract is used) with the applicable Consumer Finance
Laws.

 

(b)       Within ninety (90) days after the Closing Date, the Borrowers shall
deliver to the Agent and Lenders a true, complete and correct copy of the Backup
Servicing Agreement, including all exhibits and schedules thereto and all
amendments thereto, in form and substance reasonably satisfactory to Agent.

 

(c)       Within ninety (90) days after the Closing Date, the Borrowers shall
deliver Lien Waivers for the leased locations where Vehicles constituting
Eligible Vehicle Inventory are located, and the Borrowers acknowledge that any
Vehicle at a leased location that is not subject to a Lien Waiver after such
ninety (90) day period shall no longer constitute Eligible Vehicle Inventory
unless a Rent and Charge Reserve is established with respect to such leased
location.

 



-74-



 

(d)       Within thirty (30) days after the Closing Date (or such later date as
may be determined by the Agent in its sole discretion), the Agent shall have
received duly executed agreements establishing each Colonial Dominion Account,
ACM-TCM Dominion Account and related lockbox, in form and substance, and with
financial institutions, satisfactory to Agent.

(e)       Within one (1) Business Day after the Closing Date (or such later date
as may be determined by the Agent in its sole discretion), the Agent shall have
received copies of

policies or certificates of insurance for the insurance policies carried by
Borrower, all in compliance with the Loan Documents.

 

Section 7. Collateral.

 

Section 7.1. Grants of Security Interests.

 

Section 7.1.1. Colonial Grant of Security Interest. To secure the prompt payment
and performance of the Colonial Obligations, Colonial hereby grants to Agent,
for the benefit of Secured Parties, a continuing security interest in, Lien
upon, assignment of and right of set-off against, Colonial’s right, title and
interest in and to all Property and assets of Colonial, including all of the
following Property, whether now owned or existing or hereafter acquired or
arising, and wherever located:

 

(a) all Accounts;

 

(b) all Chattel Paper, including electronic chattel paper;

 

(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;

 

(d) all Contracts;

 

(e) all Deposit Accounts;

 

(f) all Documents;

 

(g) all General Intangibles, including Intellectual Property;

 

(h) all Goods, including Inventory (including Vehicles), Equipment and fixtures;

 

(i) all Instruments;

 

(j) all Investment Property;

 

(k) all Letter-of-Credit Rights;

 

(l) all Supporting Obligations;

 



-75-



 

(m) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

 

(n) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

 

(o) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

 

For the avoidance of doubt, Obligors do not grant a security interest in their
respective Real Property.

 

Section 7.1.2. ACM and TCM Grant of Security Interests. To secure the prompt
payment and performance of the ACM-TCM Obligations, ACM and TCM hereby grants to
Agent, for the benefit of Secured Parties, a continuing security interest in,
Lien upon, assignment of and right of set-off against, ACM’s and TCM’s right,
title and interest in and to all Property and assets of ACM and TCM, including
all of the following Property, whether now owned or existing or hereafter
acquired or arising, and wherever located:

 

(a) all Accounts;

 

(b) all Chattel Paper, including electronic chattel paper;

 

(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;

 

(d) all Contracts;

 

(e) all Deposit Accounts;

 

(f) all Documents;

 

(g) all General Intangibles, including Intellectual Property;

 

(h) all Goods, including Inventory, Equipment and fixtures;

 

(i) all Instruments;

 

(j) all Investment Property;

 

(k) all Letter-of-Credit Rights;

 

(l) all Supporting Obligations;

 



-76-



 

(m) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent, or a Lender, including any Cash
Collateral;

 

(n) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

 

(o) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

 

 

For the avoidance of doubt, Obligors do not grant a security interest in their
respective Real Property.

 

Section 7.1.3. Parent Grant of Security Interests. To secure the prompt payment
and performance of the Parent Obligations, Parent hereby grants to Agent, for
the benefit of Secured Parties, a continuing security interest in, Lien upon,
assignment of and right of set-off against, Parent’s right, title and interest
in and to all Property and assets of Parent, including all of the following
Property, whether now owned or existing or hereafter acquired or arising, and
wherever located:

 

(a) all Accounts;

 

(b) all Chattel Paper, including electronic chattel paper;

 

(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;

 

(d) all Contracts;

 

(e) all Deposit Accounts;

 

(f) all Documents;

 

(g) all General Intangibles, including Intellectual Property;

 

(h) all Goods, including Inventory, Equipment and fixtures;

 

(i) all Instruments;

 

(j) all Investment Property;

 

(k) all Letter-of-Credit Rights;

 

(l) all Supporting Obligations;

 



-77-



 

(m) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent, or a Lender, including any Cash
Collateral;

 

(n) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

 

(o) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

 

For the avoidance of doubt, Obligors do not grant a security interest in their
respective Real Property.

 

Section 7.2. Lien on Deposit Accounts; Cash Collateral.

 

Section 7.2.1. Deposit Accounts. To further secure the prompt payment and
performance of the Obligations, each Obligor hereby grants to Agent a continuing
security interest in and Lien upon all amounts credited to any Deposit Account
of such Obligor, including sums in any blocked, lockbox, sweep or collection
account. Each Obligor hereby authorizes and directs each bank or other
depository to deliver to Agent, upon request, all balances in any Deposit
Account maintained for such Obligor, without inquiry into the authority or right
of Agent to make such request.

 

Section 7.2.2. Cash Collateral. Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Obligor, and shall
have no responsibility for any investment or loss. As security for its
Obligations, each Obligor hereby grants to Agent a security interest in and Lien
upon all Cash Collateral delivered hereunder from time to time, whether held in
a segregated cash collateral account or otherwise. Agent may apply Cash
Collateral to payment of such Obligations, in such order as Agent may elect, as
they become due and payable. All Cash Collateral and related deposit accounts
shall be under the sole dominion and control of Agent. No Obligor nor any other
Person claiming through or on behalf of any Obligor shall have any right to any
Cash Collateral until Full Payment of the Obligations.

 

Section 7.3. Contract Legend. Except with respect to Collateral delivered to
Lender, Obligors shall immediately following the execution or receipt of a
Contract, Chattel Paper or Instrument, stamp on the Contract, Chattel Paper or
Instrument the following words: “This document is subject to a first lien
security interest in favor of BMO Harris Bank N.A. as collateral agent, and may
not be further assigned.”

 

Section 7.4. Other Collateral.

 

Section 7.4.1. Commercial Tort Claims. Obligors shall promptly notify Agent in
writing if any Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000), shall promptly amend Schedule 9.1.16 to include such claim, and shall
take such actions as Agent deems appropriate to subject such claim to a duly
perfected, first priority Lien in favor of Agent.

 



-78-



 

Section 7.4.2. Certain After-Acquired Collateral. Obligors shall promptly notify
Agent in writing if, after the Closing Date, any Obligor obtains any interest in
any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, upon Agent’s request, shall promptly take such actions as Agent
deems appropriate to effect Agent’s duly perfected, first priority Lien upon
such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver. If any Collateral is in the possession of a third
party, at Agent’s request, Obligors shall obtain an acknowledgment that such
third party holds the Collateral for the benefit of Agent.

 

Section 7.5. Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Obligors relating to any Collateral. In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.

 

Section 7.6. Further Assurances. All Liens granted to Agent under the Loan
Documents are for the benefit of Secured Parties. Promptly upon request,
Obligors shall deliver such instruments, assignments, title certificates and
other documents and agreements, and shall take such actions, as Agent deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Obligor authorizes Agent to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such Obligor, or words
to similar effect, and ratifies any action taken by Agent before the Closing
Date to effect or perfect its Lien on any Collateral. Each Obligor shall, at its
expense, perform all steps requested by Agent at any time to perfect, maintain,
protect, and enforce the Agent’s Liens, including: (i) executing, delivering
and/or filing and recording of any agreements and filing financing or
continuation statements, and amendments thereof, in form and substance
satisfactory to the Agent; and (ii) delivering to the Agent the originals of all
Contracts, Instruments, Documents, and tangible Chattel Paper, and all other
Collateral in such Obligor’s possession of which the Agent determines it should
have physical possession in order to perfect or protect the Agent’s Lien
therein, duly pledged, endorsed, or assigned to the Agent without restriction.
Each Obligor shall hold all Collateral consisting of negotiable Documents,
certificated securities (accompanied by stock papers executed in blank), Chattel
Paper, Contracts and Instruments as a custodian for the benefit of Agent. Each
Obligor shall obtain authenticated control agreements form each issuer of
uncertificated securities, securities intermediary or commodities intermediary
issuing or holding any financial assets or commodities to or for such Obligor.
Each Obligor shall take all steps necessary to grant the Agent control of all
electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in the Uniform Electronic Transactions Act.

 

Section 8. Collateral Administration.

 

Section 8.1. Collateral Reporting.

 

Section 8.1.1. Colonial Borrowing Base Reports. By the 15th day of each month,
Colonial shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) (a) a Colonial Borrowing Base Report prepared as of the close of
business of the previous month, and at such other times as Agent may request,
calculating the Colonial Contracts Formula Amount arising from Colonial Net
Eligible Contract Payments, and including such other information as Agent may
require; (b) the electronic data file for the portfolio; (c) an aging of
Colonial’s Contracts, including a listing of each Vehicle Contract under which
any payment is 29 or more days past due, as determined on a contractual basis
and aged in increments of 7 days or less, together with a reconciliation to the
previous month’s aging and to Colonial’s general ledger; (d) a calculation of
the Past Due Percent, Repossession Percent, Annualized Colonial Net Charge-Off
Percent and Colonial Contracts Advance Rate Adjustment Percent; (e) cash
collection journals; (f) bankruptcy and repossession journal; (g) reports
identifying Vehicle Contracts that (i) are subject to an Insolvency Proceeding,
(ii) are Modified Contracts, (iii) are due from an Affiliate, (iv) have original
terms of more than 36 months, (v) were originated in the prior month, and
(vi) percentage of Vehicle Contracts that are secured by Vehicles that were
subject to a prior repossession; (h) a listing of Contract Debtors and their
respective loan numbers; (i) such other reports as to the Collateral of
Borrowers as Agent shall reasonably request from time to time; (j) certifying
that no Regulatory Event has occurred and is continuing, and (k) a certificate
of an officer of Colonial certifying as to the accuracy and completeness of the
foregoing. If any of Colonial’s records or reports of the Collateral are
prepared by an accounting service or other agent, Colonial hereby authorizes
such service or agent to deliver such records, reports, and related documents to
Agent. All calculations of Colonial Availability in any Colonial Borrowing Base
Report shall originally be made by Colonial and certified by a Senior Officer,
provided that Agent may from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Collateral,
due to collections received in a Colonial Dominion Account or ACM-TCM Dominion
Account or otherwise; (b) to adjust advance rates to reflect changes factors
affecting Collateral; and (c) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Colonial
Availability Reserve.

 



-79-



 

Section 8.1.2. ACM-TCM Borrowing Base Reports. By the 15th day of each month,
ACM and TCM shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) (a) an ACM-TCM Borrowing Base Report prepared as of the close of
business of the previous month, and at such other times as Agent may request,
calculating the ACM-TCM Inventory Formula Amount, and including such other
information as Agent may require; (b) lot status report; (c) cash collection
journals; (d) electronic Inventory report that includes the aggregate Inventory
at Vehicle lots purchased through a third party (i.e., auction or wholesale)
valued at actual cash value (or purchase price) and the repossessed Vehicles
from Repossessed Contracts valued at the wholesale fair market value thereof;
(e) a monthly report providing a calculation comparing the actual cash proceeds
of repossessed vehicles sold at auction compared to the vehicle’s fair market
value that Borrowers acquired the repossessed vehicles for from Colonial at the
time of repossession; (f) such other reports as to the Collateral of ACM and TCM
as Agent shall reasonably request from time to time; and (g) a certificate of an
officer of ACM and TCM certifying as to the accuracy and completeness of the
foregoing. If any of ACM or TCM’s records or reports of the Collateral are
prepared by an accounting service or other agent, each of ACM and TCM hereby
authorizes such service or agent to deliver such records, reports, and related
documents to Agent. All calculations of ACM-TCM Availability in any ACM-TCM
Borrowing Base Report shall originally be made by ACM and TCM and certified by a
Senior Officer of both ACM and TCM, provided that Agent may from time to time
review and adjust any such calculation (a) to reflect its reasonable estimate of
declines in value of any Collateral, due to collections received in a Colonial
Dominion Account or ACM-TCM Dominion Account or otherwise; (b) to adjust advance
rates to reflect changes factors affecting Collateral; and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the ACM-TCM Availability Reserve.

 



-80-



 

Section 8.2. Administration of Contracts.

 

Section 8.2.1. Contracts. (a) Colonial shall not grant any discount, credit or
allowance to any such Contract Debtor without Agent’s prior written consent,
except for discounts, credits and allowances made or given in the Ordinary
Course of Business, and settlements of delinquent Contracts which settlements
are made in the Ordinary Course of Business.

 

(b) Colonial shall not accept any note or other instrument (except a check or
other instrument for the immediate payment of money) with respect to any
Contract without Agent’s prior written consent in each instance. If Agent
consents to the acceptance of any such instrument, it shall be considered as
evidence of the Contract and not payment thereof and Borrower will promptly
deliver such instrument to Agent, endorsed by Colonial to the Agent in a manner
satisfactory in form and substance to Agent. Regardless of the form of
presentment, demand, notice of protest with respect thereto, the Contract Debtor
shall remain liable thereon until such Instrument is paid in full.

 

(c) Agent may rely, in determining which Contracts are Eligible Vehicle
Contracts, on all statements and representations made by Colonial with respect
thereto.

 

Section 8.2.2. Taxes. If a Contract of Colonial includes a charge for any Taxes,
Agent is authorized, in their discretion, to pay the amount thereof to the
proper taxing authority for the account of Colonial and to charge Colonial
therefor; provided, however, that Agent shall not be liable for any Taxes that
may be due from Colonial or with respect to any Collateral.

 

Section 8.2.3. Contract Verification. Whether or not a Default or Event of
Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or Colonial, to verify the validity, amount or any other
matter relating to any Contracts of Colonial by mail, telephone or otherwise.
Colonial shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.

 

Section 8.2.4. Maintenance of Dominion Account. Each Obligor shall maintain
Dominion Accounts pursuant to lockbox or other arrangements acceptable to Agent.
Each Obligor shall obtain an agreement (in form and substance satisfactory to
Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. If a Dominion Account is not maintained with
Agent, Agent may require immediate transfer of all funds in such account to a
Dominion Account maintained with Agent. Agent assumes no responsibility to
Obligors for any lockbox arrangement or Dominion Account, including any claim of
accord and satisfaction or release with respect to any Payment Items accepted by
any bank.

 



-81-



 

Section 8.2.5. Proceeds of Collateral. The applicable Obligor shall request in
writing and otherwise take all necessary steps to ensure that all payments on
Contracts or otherwise relating to Collateral are made directly to a Dominion
Account (or a lockbox relating to a Dominion Account). If any Obligor or any
Subsidiary receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for Agent and promptly (not later than the next
Business Day) deposit same into a Dominion Account.

 

Section 8.3. Inventory.

 

Section 8.3.1. Records and Reports of Inventory. Each Obligor shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form satisfactory to Agent, on such periodic basis as
Agent may request. Each Obligor shall conduct a physical inventory at least once
per calendar month (and on a more frequent basis if requested by Agent when an
Event of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Agent may request. Agent may participate in and observe each
physical count.

 

Section 8.3.2. Returns of Inventory. No Obligor shall return any Inventory to a
supplier, vendor or other Person other than in the Ordinary Course of Business.

 

Section 8.3.3. Acquisition, Sale and Maintenance. No Obligor shall acquire or
accept any Inventory on consignment or approval. No Obligor shall sell any
Inventory on consignment or approval or any other basis under which the customer
may return or require an Obligor to repurchase such Inventory; provided, that
Obligor may accept a return of Inventory or un-wind a sale of Inventory in the
Ordinary Course of Business. Obligors shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

 

Section 8.4. Administration of Equipment.

 

Section 8.4.1. Records and Schedules of Equipment. Each Obligor shall keep
accurate and complete records of its Equipment, including kind, quality,
quantity, cost, acquisitions and dispositions thereof, and shall submit to
Agent, on such periodic basis as Agent may request, a current schedule thereof,
in form satisfactory to Agent. Promptly upon request, Obligors shall deliver to
Agent evidence of their ownership or interests in any Equipment. No Obligor
will, without the Agent’s prior written consent, alter or remove any identifying
symbol or number on any of such Obligor’s Equipment constituting Collateral.

 

Section 8.4.2. Dispositions of Equipment. No Obligor shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Agent,
other than (a) a Permitted Asset Disposition; and (b) replacement of Equipment
that is worn, damaged or obsolete with Equipment of like function and value, if
the replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

 



-82-



 

Section 8.4.3. Condition of Equipment. The Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted. Each Obligor shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications. Obligors shall not permit any Equipment to become affixed to
real Property unless any landlord or mortgagee delivers a Lien Waiver.

 

Section 8.5. Deposit Accounts. Schedule 8.5 shows all Deposit Accounts
maintained by each Obligor, including Dominion Accounts. Each Obligor shall take
all actions necessary to establish Agent’s first priority Lien on each such
Deposit Account except Excluded Deposit Accounts. Each Obligor shall be the sole
account holder of each Deposit Account and shall not allow any Person (other
than Agent and the depository bank) to have control over their Deposit Accounts
or any Property deposited therein. Each Obligor shall promptly notify Agent of
any opening or closing of a Deposit Account and, with the consent of Agent, will
amend Schedule 8.5 to reflect same.

 

Section 8.6. General Provisions.

 

Section 8.6.1. Location of Collateral. All tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by Obligors at the
business locations set forth in Schedule 8.6.1, except that Obligors may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.6; and (b) move Collateral to another location in the United
States, upon 30 Business Days prior written notice to Agent. Each Obligor will
not otherwise change or add to any of such locations and will not change the
location of its chief executive office from the location identified on Schedule
8.6.1 unless it gives the Agent at least 30 days’ prior written notice thereof.

 

Section 8.6.2. Insurance of Collateral; Condemnation Proceeds. (a) Each Obligor
shall maintain general liability insurance and may maintain insurance respect to
the Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, which in each case, shall be in amounts, with endorsements and with
insurers (with a Best rating of at least A+, unless otherwise approved by Agent
in its discretion) acceptable to Agent. All proceeds under each policy shall be
payable to Agent. From time to time upon request, each Obligor shall deliver to
Agent the originals or certified copies of its insurance policies. Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing Agent as loss payee; (ii) requiring 30 days’ prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Obligor or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Obligor fails to provide and pay for any insurance, Agent may, at
its option, but shall not be required to, procure the insurance and charge such
Obligor therefor. Each Obligor agrees to deliver to Agent, promptly as rendered,
copies of all reports made to insurance companies with respect to individual
claims exceeding $50,000. While no Event of Default exists, each Obligor may
settle, adjust or compromise any insurance claim, as long as the proceeds are
delivered to Agent. If an Event of Default exists, only Agent shall be
authorized to settle, adjust and compromise such claims.

 



-83-



 

(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be paid to Agent. Any such proceeds or awards that relate to Collateral shall be
applied to payment of the Revolver Loans, and then to other Obligations.

 

(c) If requested by Obligors in writing within 15 days after Agent’s receipt of
any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, the applicable Obligor may use such
proceeds or awards to repair or replace such Equipment or Real Estate (and until
so used, the proceeds shall be held by Agent as Cash Collateral) as long as
(i) no Default or Event of Default exists; (ii) such repair or replacement is
promptly undertaken and concluded, in accordance with plans satisfactory to
Agent; (iii) replacement buildings are constructed on the sites of the original
casualties and are of comparable size, quality and utility to the destroyed
buildings; (iv) the repaired or replaced Property is free of Liens, other than
Permitted Liens that are not Purchase Money Liens; (v) such Obligor complies
with disbursement procedures for such repair or replacement as Agent may
reasonably require; and (vi) the aggregate amount of such proceeds or awards
does not exceed $1,000,000 per Fiscal Year.

 

Section 8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by the applicable Obligor. Agent shall
not be liable or responsible in any way for the safekeeping of any Collateral,
for any loss or damage thereto (except for reasonable care in its custody while
Collateral is in Agent’s actual possession), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency or other Person whatsoever, but the same shall be at Obligors’ sole risk.
The Agent may, in its discretion, pay any amount or do any act required of any
Obligor in order to preserve, protect, maintain or enforce the Obligations, the
Collateral or the Agent’s Liens therein, and which any Obligor fails to pay or
do, including payment of any judgment against an Obligor, any insurance premium,
any warehouse charge, any finishing or processing charge, any landlord’s or
bailee’s claim, and any other Lien upon or with respect to the Collateral. Any
payment made or other action taken by the Agent under this Section shall be
without prejudice to any right to assert an Event of Default hereunder and to
proceed thereafter as herein provided.

 

Section 8.6.4. Defense of Title. Each Obligor shall defend its title to
Collateral and Agent’s Liens therein against all Persons, claims and demands,
except Permitted Liens.

 

Section 8.7. Power of Attorney. Each Obligor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Obligor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may, without notice and in either its or an
Obligor’s name, but at the cost and expense of Obligors:

 

(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

 



-84-



 

(b) During an Event of Default, (i) notify any Contract Debtors or account
debtors of the assignment of their Contracts or Accounts, demand and enforce
payment of Contracts or Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Contracts and
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Contract, Account or other Collateral, or any legal proceedings brought to
collect Contract, Account or Collateral; (iii) sell or assign any Contract,
Account and other Collateral upon such terms, for such amounts and at such times
as Agent deems advisable; (iv) collect, liquidate and receive balances in
Deposit Accounts or investment accounts, and take control, in any manner, of
proceeds of Collateral; (v) prepare, file and sign an Obligor’s name to a proof
of claim or other document in a bankruptcy of an Contract Debtor or account
debtor, or to any notice, assignment or satisfaction of Lien or similar
document; (vi) receive, open and dispose of mail addressed to an Obligor, and
notify postal authorities to deliver any such mail to an address designated by
Agent; (vii) endorse any Chattel Paper, Document, Instrument, invoice, freight
bill, bill of lading, or other document or agreement relating to any Contract,
Account, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Contract, Accounts and notices to Contract
Debtors and account debtors; (ix) use information contained in any data
processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which an Obligor is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill an Obligor’s
obligations under the Loan Documents.

 

Section 8.8. Agent’s and Lenders’ Rights, Duties and Liabilities. (a) The
Obligors assume all responsibility and liability arising from or relating to the
use, sale, license or other disposition of the Collateral. The Obligations shall
not be affected by any failure of Agent or any Lender to take any steps to
perfect the Agent’s Liens or to collect or realize upon the Collateral, nor
shall loss of or damage to the Collateral release any Obligor from any of the
Obligations. Following the occurrence and during the continuation of an Event of
Default, the Agent may (but shall not be required to), without notice to or
consent from any Obligor, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of Obligor for the Obligations or under this
Agreement or any other agreement now or hereafter existing between the Agent
and/or any Lender and Obligor.

 

(b) It is expressly agreed by each Obligor that, anything herein to the contrary
notwithstanding, such Obligor shall remain liable under each of its contracts
and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither Agent nor any
Lender shall have any obligation or liability under any contract or license by
reason of or arising out of this Agreement or the granting herein of a Lien
thereon or the receipt by Agent or any Lender of any payment relating to any
contract or license pursuant hereto. Neither Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of any Obligor under or pursuant to any contract or license, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any contract or license, or to present or file any claims, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.

 



-85-



 

(c) Agent may at any time after a Default or an Event of Default has occurred
and be continuing (or if any rights of set-off (other than set-offs against an
Account arising under the contract giving rise to the same Account) or contra
accounts may be asserted with respect to the following), without prior notice to
any Obligor, notify account debtors, and other Persons obligated on the
Collateral that Agent has a Lien therein, and that payments shall be made
directly to Agent, for itself and the benefit of Lenders. Upon the request of
Agent, the Obligors shall so notify account debtors and other Persons obligated
on Collateral. Once any such notice has been given to any account debtor or
other Person obligated on the Collateral, no Obligor shall give any contrary
instructions to such account debtor or other Person without Agent’s prior
written consent.

 

(d) Agent may at any time in Agent’s own name or in the name of any Obligor
communicate with such Obligor’s account debtors, parties to such Obligor’s
contracts and obligors in respect of such Obligor’s Instruments to verify with
such Persons, to Agent’s satisfaction, the existence, amount and terms of such
Obligor’s Contracts, Accounts, payment intangibles, Instruments or Chattel
Paper. If a Default or Event of Default shall have occurred and be continuing,
each Obligor, at its own expense, shall cause the independent certified public
accountants then engaged by such Obligor to prepare and deliver to Agent and
each Lender at any time and from time to time promptly upon Agent’s request the
following reports with respect to such Obligor: (i) a reconciliation of all
Accounts and Contracts; (ii) an aging of all Accounts and Contracts; (iii) trial
balances; and (iv) a test verification of such Accounts and Contracts as Agent
may request. Each Obligor, at its own expense, shall deliver to Agent the
results of each physical verification, if any, which such Obligor may in its
discretion have made, or caused any other Person to have made on its behalf, of
all or any portion of its Inventory.

 

Section 9. Representations and Warranties.

 

Section 9.1. General Representations and Warranties. To induce Agent and Lenders
to enter into this Agreement and to make available the Revolver Commitments,
Revolver Loans and Letters of Credit, each Obligor represents and warrants that:

 

Section 9.1.1. Organization and Qualification. Parent and each of its
Subsidiaries are duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. Parent and its Subsidiaries are
duly qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect. No Obligor is an EEA
Financial Institution.

 



-86-



 

Section 9.1.2. Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, except those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require imposition of a Lien (other than
Permitted Liens) on any Obligor’s Property.

 

Section 9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

Section 9.1.4. Capital Structure. Schedule 9.1.4 shows, for each of Parent and
its Subsidiaries, its name and its jurisdiction of organization, and all
agreements binding on the Equity Interest holders of the Obligors with respect
to their Equity Interests. Except as disclosed on Schedule 9.1.4, in the 5 years
preceding the Closing Date, (i) no Obligor has acquired any substantial assets
from any other Person nor been the surviving entity in a merger or combination
and (ii) no Obligor has been known as or used any corporate, fictitious or trade
names. Parent has good title to its Equity Interests in its Subsidiaries, and
all such Equity Interests are duly issued, fully paid and non-assessable. There
are no outstanding purchase options, warrants, subscription rights, agreements
to issue or sell, convertible interests, phantom rights or powers of attorney
relating to Equity Interests of any Borrower or other Subsidiaries of Parent.

 

Section 9.1.5. Title to Properties; Priority of Liens. Each of Parent and its
Subsidiaries have good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens. Each of Parent
and its Subsidiaries have paid and discharged all lawful claims that, if unpaid,
could become a Lien on its Properties, other than Permitted Liens. All Liens of
Agent in the Collateral are duly perfected, first priority Liens, subject only
to Permitted Liens that are expressly allowed to have priority over Agent’s
Liens.

 

Section 9.1.6. Contracts. Agent may rely, in determining which Contracts are
Eligible Vehicle Contracts, on all statements and representations made by
Borrowers with respect thereto. Each Borrower warrants, with respect to the
Contracts, that: (i) each existing Contract represents, and each future Contract
will represent, a bona fide obligation of the Contract Debtor, enforceable in
accordance with its terms; (ii) each existing Contract is, and each future
Contract will be, for a liquidated amount payable by the Contract Debtor thereon
on the terms set forth in the Contract therefor or in the schedule thereof
delivered to Agent, without any offset, deduction, defense (including the
defense of usury), or counterclaim; (iii) there is only one original counterpart
of the Contract executed by the Contract Debtor; (iv) each Contract correctly
sets forth the terms thereof, including the interest rate applicable thereto and
correctly describes the collateral for such Contract; (v) the signatures of all
Contract Debtors are genuine and, to the knowledge of such Borrower, each
Contract Debtor had the legal capacity to enter into and execute such documents
on the date thereof; (vi) each Contract complies with all Applicable Law,
including all interest rate and disclosure requirements and all Vehicle Contract
Compliance Requirements; (vii) Borrowers have not used illegal, improper,
fraudulent or deceptive marketing techniques or unfair business practices with
respect to the Contracts; and (viii) Borrowers have paid to the applicable
Dealer, the purchase price for each Contract purchased from a Dealer, and except
as set forth in the Servicing Agreement, the Dealer has no interest in any
Contract purchased by a Borrower.

 



-87-



 

Section 9.1.7. Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholders equity, of
Parent and its Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Parent and its Subsidiaries at
the dates and for the periods indicated. All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time. Since April 30, 2019,
there has been no change in the condition, financial or otherwise, of Parent or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect. No financial statement delivered to Agent or Lenders at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading. Parent
and its Subsidiaries are Solvent.

 

Section 9.1.8. Surety Obligations. Neither Parent nor any of its Subsidiaries
are obligated as surety or indemnitor under any bond or other contract that
assures payment or performance of any obligation of any Person, except as
permitted hereunder.

 

Section 9.1.9. Taxes. Parent and its Subsidiaries have filed all federal, state
and local tax returns and other reports that it is required by law to file, and
has paid, or made provision for the payment of, all Taxes upon it, its income
and its Properties that are due and payable, except to the extent being Properly
Contested. The provision for Taxes on the books of Parent and its Subsidiaries
are adequate for all years not closed by applicable statutes, and for its
current Fiscal Year.

 

Section 9.1.10. Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

 

Section 9.1.11. Intellectual Property. Parent and its Subsidiaries own or have
the lawful right to use all Intellectual Property necessary for the conduct of
their business, without conflict with any rights of others. There is no pending
or, to Parent’s knowledge, threatened Intellectual Property Claim with respect
to Parent, any of Subsidiaries or any of their Property (including any
Intellectual Property). Except as disclosed on Schedule 9.1.11, neither Parent
nor any of its Subsidiaries pays or owes any royalty or other compensation to
any Person with respect to any Intellectual Property. All Intellectual Property
owned, used or licensed by, or otherwise subject to any interests of, Parent or
its Subsidiaries are shown on Schedule 9.1.11.

 

Section 9.1.12. Governmental Approvals. Parent and its Subsidiaries have, are in
compliance with, and are in good standing with respect to, all Governmental
Approvals necessary to conduct their business and to own, lease and operate its
Properties. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Parent and its Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

 



-88-



 

Section 9.1.13. Compliance with Laws. Parents and its Subsidiaries are in
compliance in all material respects with all Applicable Laws (including Consumer
Finance Laws) and material to the conduct of its business and operations; each
Borrower possesses all the franchises, permits, licenses, certificates of
compliance and approval and grants of authority necessary or required in the
conduct of its business and the same are valid, binding, enforceable and
subsisting without any defaults thereunder or enforceable adverse limitations
thereon, and are not subject to any proceedings or claims opposing the issuance,
development or use thereof or contesting the validity thereof; and no approvals,
waivers or consents, governmental (federal, state or local) or non-governmental,
under the terms of contracts or otherwise, are required by reason of or in
connection with such Borrower’s execution and performance of the Loan Documents.

 

Section 9.1.14. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14, neither Parent’s nor any of its Subsidiaries’ past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up. Neither Parent nor any of its Subsidiaries has received any
Environmental Notice. Neither Parent nor any of its Subsidiaries have any
contingent liability with respect to any Environmental Release, environmental
pollution or hazardous material on any Real Estate now or previously owned,
leased or operated by it.

 

Section 9.1.15. Burdensome Contracts. Neither Parent nor any of its Subsidiaries
are a party or subject to any contract, agreement or charter restriction that
could reasonably be expected to have a Material Adverse Effect. Neither Parent
nor any of its Subsidiaries are party or subject to any Restrictive Agreement,
except as shown on Schedule 9.1.15. No such Restrictive Agreement prohibits the
execution, delivery or performance of any Loan Document by an Obligor.

 

Section 9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to Parent’s knowledge, threatened
against Parent or any of its Subsidiaries, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to Parent or
any of its Subsidiaries. Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $100,000). Neither Parent nor any
of its Subsidiaries are in default with respect to any order, injunction or
judgment of any Governmental Authority.

 

Section 9.1.17. No Defaults. No event or circumstance has occurred or exists
that constitutes a Default or Event of Default. Neither Parent nor any of its
Subsidiaries are in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default,
under any Material Contract or in the payment of any Borrowed Money. There is no
basis upon which any party (other than Parent or its Subsidiaries) could
terminate a Material Contract prior to its scheduled termination date.

 



-89-



 

Section 9.1.18. ERISA. Except as disclosed on Schedule 9.1.18:

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of each Borrower, nothing has occurred which would prevent, or cause the loss
of, such qualification. Each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.

 

(b) There are no pending or, to the knowledge of each Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) as
of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%; and no Obligor or ERISA Affiliate knows of any reason that such percentage
could reasonably be expected to drop below 60%; (iii) no Obligor or ERISA
Affiliate has incurred any liability to the PBGC except for the payment of
premiums, and no premium payments are due and unpaid; (iv) no Obligor or ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA; and (v) no Pension Plan has been terminated by its plan
administrator or the PBGC, and no fact or circumstance exists that could
reasonably be expected to cause the PBGC to institute proceedings to terminate a
Pension Plan.

 

Section 9.1.19. Trade Relations. There exists no actual or threatened
termination, limitation or modification of any business relationship between
Parent or any of its Subsidiaries and any customer or supplier, or any group of
customers or suppliers, who individually or in the aggregate are material to the
business of Parent or its Subsidiaries. There exists no condition or
circumstance that could reasonably be expected to impair the ability of Parent
or any of its Subsidiaries to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date.

 

Section 9.1.20. Labor Relations. Except as described on Schedule 9.1.20, neither
Parent nor any of its Subsidiaries are party to or bound by any collective
bargaining agreement, management agreement or consulting agreement. There are no
material grievances, disputes or controversies with any union or other
organization of Parent’s or any of its Subsidiaries’ employees, or, to Parent’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining.

 



-90-



 

Section 9.1.21. Payable Practices. Neither Parent nor any of its Subsidiaries
has made any material change in its historical accounts payable practices from
those in effect on the Closing Date.

 

Section 9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.

 

Section 9.1.23. Margin Stock. Neither Parent nor any of its Subsidiaries is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
Revolver Loan proceeds or Letters of Credit will be used by any Borrower to
purchase or carry, or to reduce or refinance any Debt incurred to purchase or
carry, any Margin Stock or for any related purpose governed by Regulations T, U
or X of the Board of Governors.

 

Section 9.1.24. Disregarded Subsidiaries. The Disregarded Subsidiaries
(excluding ACM Insurance and Colonial Underwriting) have no material assets and
conduct no material business. The Disregarded Subsidiaries have incurred no Debt
and have not created or suffered to exist any Liens on any of their Properties.

 

Section 9.1.25. Contract Forms. The forms of Vehicle Contract used by Borrowers
in their business have been previously approved in writing by Agent, and
Borrowers have not made any changes to such forms since approvals were granted.

 

Section 9.1.26. Sanctions. Neither Parent nor any of its Subsidiaries, or any
director, officer, employee, agent, affiliate or representative thereof, is or
is owned or controlled by any individual or entity that is currently the subject
or target of any Sanction or is located, organized or resident in a Designated
Jurisdiction.

 

Section 9.1.27. Anti-Corruption Laws. Parent and each of its Subsidiaries have
conducted its business in accordance with applicable Anti-Corruption Laws and
has instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

Section 9.1.28. Backup Servicing Agreement. At all times after the date that is
ninety (90) days after the Closing Date, Colonial is in compliance in all
material respects with its obligations under the Backup Servicing Agreement, and
such agreements remain in full force and effect in accordance with their terms
(as such terms may be amended pursuant to Section 10.2.26 below).

 

Section 9.1.29. Collateral. Schedule 8.6.1 is a correct and complete list of the
locations of each Obligor’s chief executive office, the location of its books
and records, the locations of the Collateral, and the locations of all of its
other places of business. All Documents, Instruments, Contracts and Chattel
Paper describing, evidencing, or constituting Collateral, and all signatures and
endorsements thereon, are and will be complete, valid and genuine, and all goods
evidenced by such Documents, Instruments, Contracts, Letter of Credit Rights and
Chattel Paper are and will be owned by an Obligor, free and clear of all Liens
other than Permitted Liens.

 



-91-



 

Section 9.2. Complete Disclosure. (a) No Loan Document contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein not materially misleading. There is no
fact or circumstance that any Obligor has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.

 

(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

Section 10. Covenants and Continuing Agreements.

 

Section 10.1. Affirmative Covenants. As long as any Revolver Commitments or
Obligations are outstanding, Parent and each Obligor shall, and shall cause each
of its Subsidiaries to:

 

Section 10.1.1. Inspections; Appraisals. (a) Permit Agent from time to time,
subject (unless a Default or Event of Default exists) to reasonable notice and
normal business hours, to visit and inspect the Properties of Parent or any of
its Subsidiaries, inspect, audit and make extracts from Parent’s or its
Subsidiaries’ books and records, and discuss with its officers, employees,
agents, advisors and independent accountants Parent’s or any of its
Subsidiaries’ business, financial condition, assets, prospects and results of
operations. Lenders may participate in any such visit or inspection, at their
own expense. Secured Parties shall have no duty to any Obligor to make any
inspection, nor to share any results of any inspection, appraisal or report with
any Obligor. Parent and Borrowers acknowledge that all inspections, appraisals
and reports are prepared by Agent and Lenders for their purposes, and neither
Parent nor any of its Subsidiaries shall be entitled to rely upon them. The
Obligors will deliver to the Agent any instrument necessary for the Agent to
obtain records from any service bureau maintaining records for any Obligor. The
Agent may, without expense to the Agent, use any Obligor’s respective personnel,
supplies, and real estate as may be reasonably necessary for maintaining or
enforcing the Agent’s Liens. The Agent shall have the right, at any time, in the
Agent’s name or in the name of a nominee of the Agent, to verify the validity,
amount or any other matter relating to the Contracts, Accounts, Inventory or
other Collateral, by mail, telephone or otherwise.

 

(b) Reimburse Agent for all its charges, costs and expenses in connection with
examinations of Obligors’ books and records or any other financial or Collateral
matters as it deems appropriate so long as all such charges, costs and expenses
do not exceed $50,000 per calendar year; provided, however, that if an
examination is conducted during a Default or Event of Default, all charges,
costs and expenses relating thereto shall be reimbursed by Borrowers without
regard to such limits. Subject to and without limiting the foregoing, Borrowers
specifically agree to pay Agent’s then standard charges for each day that an
employee of Agent or its Affiliates is engaged in any examination activities,
and shall pay the standard charges of Agent’s internal appraisal group. This
Section shall not be construed to limit Agent’s right to conduct examinations or
to obtain appraisals at any time in its discretion, nor to use third parties for
such purposes.

 



-92-



 

Section 10.1.2. Financial and Other Information. Keep adequate records and books
of account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

 

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders equity for such Fiscal
Year, on consolidated and consolidating bases for Parent and its Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by, from a firm of independent certified public accountants of
recognized standing selected by Parent and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;

 

(b) as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter, unaudited balance sheets as of the end of such Fiscal Quarter
and the related statements of income and cash flow for such month and for the
portion of the Fiscal Year then elapsed, on consolidated and consolidating bases
for Parent and its Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Parent as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such Fiscal Quarter and period,
subject to normal year end adjustments and the absence of footnotes;

 

(c) as soon as available, and in any event within 30 days after the end of each
month, unaudited balance sheets as of the end of such month and the related
statements of income and cash flow for such month and for the portion of the
Fiscal Year then elapsed, on consolidated and consolidating bases for Parent and
its Subsidiaries, setting forth in comparative form corresponding figures for
the preceding Fiscal Year and certified by the chief financial officer of Parent
as prepared in accordance with GAAP and fairly presenting the financial position
and results of operations for such month and period, subject to normal year end
adjustments and the absence of footnotes;

 

(d) concurrently with delivery of financial statements under clauses (a), (b),
and (c) above, or more frequently if requested by Agent while a Default or Event
of Default exists, a Compliance Certificate executed by the chief financial
officer of Parent;

 

(e) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to Parent
by their accountants in connection with such financial statements;

 

(f) not later than 30 days prior to the end of each Fiscal Year, projections of
Parent’s consolidated balance sheets, results of operations, cash flow, Colonial
Availability and ACM-TCM Availability for the remaining term of the facilities,
month by month;

 



-93-



 

(g) as soon as available, within forty-five (45) days after the end of each
Fiscal Quarter, a static pool analysis and a static pool repossession report
that identifies the number of units repossessed in during such Fiscal Quarter in
a form satisfactory to the Agent;

 

(h) as soon as available, within forty-five (45) days after the end of each
Fiscal Quarter, a cash collection report for each month during such Fiscal
Quarter in a form satisfactory to the Agent;

 

(i) at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;

 

(j) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Parent has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that Parent files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by Parent to the public concerning material changes to or developments
in the business of Parent and its Subsidiaries;

 

(k) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan;

 

(l) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or Parent’s, any of
its Subsidiaries’ or other Obligor’s financial condition or business; and

 

(m) on each anniversary date hereof or on such other date as reasonably required
by Agent, from time to time, a written certification to Agent and the Lenders
that the form of the Vehicle Contracts comply with the Vehicle Contract
Compliance Requirements, which certification shall be in form and content
satisfactory to Agent.

 

Section 10.1.3. Notices. Notify Agent and Lenders in writing, promptly after
Parent’s or any Borrower’s obtaining knowledge thereof, of any of the following
that affects an Obligor: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract;
(c) any default under or termination of a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
$1,000,000; (f) the assertion of any Intellectual Property Claim, if an adverse
resolution could have a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor; or receipt of any Environmental Notice;
(i) the occurrence of any ERISA Event; (j) the discharge of or any withdrawal or
resignation by Parent’s independent accountants; (k) any opening of a new office
or place of business, at least 30 days prior to such opening; or (l) the
occurrence of any Regulatory Event.

 



-94-



 

Section 10.1.4. Landlord and Storage Agreements. Upon request, provide Agent
with copies of all existing agreements, and promptly after execution thereof
provide Agent with copies of all future agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral.

 

Section 10.1.5. Compliance with Laws. (a) Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of Parent or any of its
Subsidiaries, it shall act promptly and diligently to investigate and report to
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority.

 

(b) Comply in all material respects with all Consumer Finance Laws and Vehicle
Contract Compliance Requirements, and the provisions and requirements of all
franchises, permits, certificates of compliance and approval issued by
regulatory authorities and other like grants of authority held by Borrowers
relating to consumer credit; and notify Agent immediately (and in detail) of any
actual or alleged failure to comply with or perform, breach, violation or
default under any such Consumer Finance Laws or under the terms of any of such
franchises or licenses, grants of authority, or of the occurrence or existence
of any facts or circumstances which with the passage of time, the giving of
notice or otherwise could create such a breach, violation or default or could
occasion the termination of any of such franchises or grants of authority (which
Agent will thereafter deliver to Lenders).

 

Section 10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

 

Section 10.1.7. Insurance. All insurance required hereunder shall be maintained
with insurers (with a Best rating of at least A+, unless otherwise approved by
Agent in its discretion) satisfactory to Agent, with respect to the Properties
and business of Parent and its Subsidiaries of such type, in such amounts, and
with such coverages and deductibles as are customary for companies similarly
situated.

 

Section 10.1.8. Licenses. Keep each License affecting any Collateral (including
the distribution or disposition of Inventory) or any other material Property of
Parent and its Subsidiaries in full force and effect; promptly notify Agent of
any proposed modification to any such License, or entry into any new License, in
each case at least 30 days prior to its effective date; pay all royalties and
other amounts when due under any License; and notify Agent of any default or
breach asserted by any Person to have occurred under any License.

 



-95-



 

Section 10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person
becoming a Subsidiary of Parent and cause it to guaranty the Obligations in a
manner satisfactory to Agent, and to execute and deliver such documents,
instruments and agreements and to take such other actions as Agent shall require
to evidence and perfect a Lien in favor of Agent on all assets of such Person,
including delivery of such legal opinions, in form and substance satisfactory to
Agent, as it shall deem appropriate.

 

Section 10.1.10. Books and Records. (a) Maintain at all times books and records
pertaining to the Collateral in such detail, form and scope as Agent shall
reasonably require, including, but not limited to, records of (a) all payments
received and all credits and extensions granted with respect to the Contracts;
and (b) all other dealings affecting the Collateral. By means of appropriate
entries, reflect in its books and records, and in all financial statements,
proper liabilities and reserves for all taxes and proper provision for
depreciation and amortization of property and bad debts, all in accordance with
GAAP.

 

(b) Maintain a system, satisfactory to Agent, for duplicating and storing, at a
secure location, a duplicate set of books and records concerning the Collateral,
and maintain a credit file for each Contract Debtor, containing financial
information reflecting the creditworthiness of each Contract Debtor.

 

Section 10.1.11. Protection of Collateral. Pay all expenses of protecting,
storing, insuring, handling, maintaining, and shipping the Collateral and any
and all excise, property, sales, and use taxes levied by any state, federal or
local authority on any of the Collateral or in respect of the sale thereof.

 

Section 10.1.12. Servicing of Contracts. Collect all payments and other proceeds
of the Contracts and other Collateral and deposit the proceeds into a Dominion
Account and perform customary insurance follow-up with respect to each policy of
insurance covering the Property which is the subject of the Contracts.

 

Section 10.1.13. Loss Reserves. Maintain loss reserves (“Minimum Loss Reserve”)
at all times during the term of the Agreement and calculated as of the last day
of each month, in an amount not less than an amount which is in accordance with
GAAP and pursuant to the recommendations of the independent certified public
accounting firm preparing the financial statements required to be delivered to
Agent under this Agreement.

 

Section 10.1.14. Charge-Off Policy. Establish and implement, in a manner
satisfactory to Agent, a policy for charging off the unpaid balance of its
delinquent Vehicle Contracts. Without limiting the generality of the foregoing,
such policy shall provide, as a minimum, that on the last day of each month
applicable Borrower shall charge off the unpaid balance of all Vehicle Contracts
with respect to which (i) any payment due thereunder is 180 or more days
delinquent on a contractual basis, or (ii) the Vehicle securing such Vehicle
Contract was repossessed more than 30 days prior to such date.

 

Section 10.1.15. Beneficial Ownership, etc. Promptly following any request
therefor, provide information and documentation reasonably requested by the
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation.

 



-96-



 

Section 10.1.16. Anti-Corruption Laws; Sanctions. (a) Conduct its business in
compliance with applicable Anti-Corruption Laws and Sanctions and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

(b) Provide the Agent and the Lenders any information regarding any Obligor and
each of their respective owners, Affiliates, and Subsidiaries necessary for the
Agent and each Lender to comply with all applicable Anti-Corruption Laws and
Sanctions.

 

Section 10.2. Negative Covenants. As long as any Revolver Commitments or
Obligations are outstanding, neither Parent nor any Obligor shall cause each of
its Subsidiaries not to:

 

Section 10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any
Debt, except:

 

(a) the Obligations;

 

(b) Subordinated Debt, including the Intercompany Subordinated Debt;

 

(c) Permitted Purchase Money Debt;

 

(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not

satisfied with proceeds of the initial Revolver Loans;

 

(e) Debt with respect to Bank Products incurred in the Ordinary Course of
Business;

 

(f) Permitted Contingent Obligations;

 

(g) Refinancing Debt as long as each Refinancing Condition is satisfied;

 

(h) Debt in connection with the indemnity obligations of ACM and TCM arising
under service contracts on Vehicles sold by either ACM and TCM;

 

(i) Debt consisting of deferred employee compensation incurred in the Ordinary
Course of Business;

 

(j) the Existing Letter of Credit in an amount not to exceed $262,500 and the
Existing BAML Bank Products in an amount not to exceed $1,900,000; and

 

(k) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $500,000 in the aggregate at any
time

 



-97-



 

Section 10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of
its Property, except the following (collectively, “Permitted Liens”):

 

(a) Liens in favor of Agent;

 

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

 

(c) Liens for Taxes not yet due or being Properly Contested;

 

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured

thereby is not yet due or is being Properly Contested, and (ii) such Liens do
not materially impair the value or use of the Property or materially impair
operation of the business

of Parent or any of its Subsidiaries;

 

(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of government tenders, bids, contracts, statutory obligations
and other similar obligations, as long as such Liens are at all times junior to
Agent’s Liens and are required or provided by law;

 

(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

 

(g) Liens arising by virtue of a judgment or judicial order against Parent or
any of its Subsidiaries, or any Property of Parent or its Subsidiaries, as long
as such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;

 

(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

 

(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection; and

 

(j) existing Liens shown on Schedule 10.2.2.

 

Section 10.2.3. Capital Expenditures. Make Capital Expenditures in excess of
$10,000,000 in the aggregate during any Fiscal Year

 

Section 10.2.4. Distributions; Upstream Payments. Declare or make any
Distributions, except Upstream Payments and Permitted Distributions; or create
or suffer to exist any encumbrance or restriction on the ability of a Subsidiary
of Parent to make any Upstream Payment, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 9.1.15.

 



-98-



 

Section 10.2.5. Restricted Investments. Make any Restricted Investment.

 

Section 10.2.6. Disposition of Assets. Make any Asset Disposition, except a
Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2, or
a transfer of Property by a Subsidiary of Parent or any Obligor to a Borrower.

 

Section 10.2.7. Loans. Make any loans or other advances of money to any Person,
except (a) advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; (d) loans in the
Ordinary Course of Business to Contract Debtors for the repair of the Vehicle
subject to the Contract executed by such Contract Debtor (such loans are
identified by Borrowers as “side notes”); and (e) loans and advances from one
Obligor to another Obligor in the Ordinary Course of Business.

 

Section 10.2.8. Restrictions on Payment of Certain Debt. Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any (a) Subordinated Debt, except (i)
Intercompany Subordinated Debt and (ii) with respect to all other Subordinated
Debt, regularly scheduled payments of principal, interest and fees, but only to
the extent permitted under any subordination agreement relating to such Debt
(and a Senior Officer of Parent shall certify to Agent, not less than 5 Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations) prior to its
due date under the agreements evidencing such Debt as in effect on the Closing
Date (or as amended thereafter with the consent of Agent, including any
Refinancing Debt).

 

Section 10.2.9. Fundamental Changes. Change its name or conduct business under
any fictitious name; change its tax, charter or other organizational
identification number; change its form or state of organization; liquidate, wind
up its affairs or dissolve itself; or merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for mergers or consolidations of an Obligor or other Subsidiary of Parent into a
Borrower.

 

Section 10.2.10. Subsidiaries. Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9 or 10.2.5; or permit any
existing Subsidiary to issue any additional Equity Interests except directors’
qualifying shares.

 

Section 10.2.11. Organic Documents. Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date, except amendments,
modifications or changes in any manner that is not adverse to the rights or
interests of the Administrative Agent or any Lender thereunder.

 

Section 10.2.12. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Parent and its
Subsidiaries.

 



-99-



 

Section 10.2.13. Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.

 

Section 10.2.14. Restrictive Agreements. Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date;
(b) relating to secured Debt permitted hereunder, as long as the restrictions
apply only to collateral for such Debt; or (c) constituting customary
restrictions on assignment in leases and other contracts.

 

Section 10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.

 

Section 10.2.16. Conduct of Business. Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental thereto.

 

Section 10.2.17. Affiliate Transactions. Enter into or be party to any
transaction with an Affiliate, except (a) transactions expressly permitted by
the Loan Documents; (b) payment of reasonable compensation to officers and
employees for services actually rendered, and payment of customary directors’
fees and indemnities; (c) transactions with Affiliates consummated prior to the
Closing Date, as shown on Schedule 10.2.17; (d) payment of a management fee to
Parent so long as the aggregate amount of such fees paid in any Fiscal Year does
not exceed $100,000 and no Event of Default exists immediately before and after
giving effect to the payment of any such fee; (e) purchase of Vehicle Contracts
by Colonial from ACM and TCM on the last day of each month and on terms
disclosed to, and approved by, Agent as of the Closing Date; provided, that if
Borrowing Base Reports are delivered more frequently than on a monthly basis,
immediately prior to the delivery of each Borrowing Base Report, Colonial shall
purchase all new Vehicle Contracts originated by ACM and TCM after the delivery
of the prior Borrowing Base Report; (f) transactions provided under the
Contracts Servicing Agreement; (g) charge a management fee to ACM; (h) pay the
actual rent, lease and other office expenses of ACM; and (i) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.

 

Section 10.2.18. Plans. Become party to any Multiemployer Plan, other than any
in existence on the Closing Date.

 

Section 10.2.19. Amendments to Other Debt. Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt or any
documents, instruments or agreement relating thereto.

 

Section 10.2.20. Reporting Methodology. Amend or modify the methodology employed
by Parent or its Subsidiaries in preparing its accounting and financial reports
relating to the presentation of (i) the delinquency of Vehicle Contracts,
(ii) the repossession of Vehicles, (iii) the charge-off of delinquent Vehicle
Contracts, and (iv) the unearned insurance commissions and dealer discounts from
the methodology employed by Parent and its Subsidiaries as of the Closing Date
so as to change the consistency of the information with respect to such items,
from time to time, provided to Agent.

 



-100-



 

Section 10.2.21. Contract Forms. Use or acquire in its business Contracts which
are not on the printed forms previously approved in writing by Agent, and
Borrowers shall not change or vary the printed forms of such Contracts without
Agent’s prior written consent, unless such change or variation is required by
any requirement of law. Agent may reasonably withhold its consent until Agent
receives a satisfactory opinion of Borrowers’ counsel regarding compliance of
the revised form of Contract with any Applicable Law.

 

Section 10.2.22. Credit Guidelines. Make any changes in the Credit Guidelines
which were provided to and reviewed by Agent and Lenders prior to the Closing
Date without prior written notice to Agent (it being understood and agreed that
Agent may lower advance rates, establish an ACM-TCM Availability Reserve or a
Colonial Availability Reserve, or adjust the criteria of ineligibility in the
definition of “Eligible Contracts” based on (and reasonably related to) such
change in the Credit Guidelines).

 

Section 10.2.23. Service Contracts. To the extent that any Borrower offers
so-called “service contracts,” Borrowers shall ensure that the cost of such
service contracts are disclosed to the Contract Debtors and such service
contracts are in compliance with all applicable consumer credit laws, including
any and all special laws relating thereto.

 

Section 10.2.24. Purchase of Vehicle Contracts. Colonial shall not purchase
Vehicle Contracts from any Person except ACM and TCM without the prior written
consent of Agent.

 

Section 10.2.25. Sale of Vehicle Contract. ACM and TCM shall not sell any
Vehicle Contract to any Person except Colonial without the prior written consent
of Agent.

 

Section 10.2.26. Contracts Servicing Agreement; Backup Servicing Agreement.
Modify, amend, or terminate the Contracts Servicing Agreement without consent
from the Agent. Amend or modify the Backup Servicing Agreement in any material
respect except to the extent required to comply with applicable law or made with
the prior written consent of the Required Lenders. In the event Colonial intends
to enter into a Backup Servicing Agreement with another backup servicer,
Colonial shall give prior written notice thereof to the Agent and the Lenders
and the terms and conditions of such replacement Backup Servicing Agreement, and
the replacement backup servicer, shall each be reasonably acceptable to the
Required Lenders. Colonial shall promptly deliver to the Agent and the Lenders
(i) copies of any amendment, modification, or waiver to the Backup Servicing
Agreement entered into after the Closing Date and (ii) notice of any default
under the Backup Servicing Agreement which is not timely cured thereunder or of
any termination or non-renewal notice delivered thereunder.

 

Section 10.2.27. Disregarded Subsidiaries. The Disregarded Subsidiaries
(excluding ACM Insurance and Colonial Underwriting) shall not own or acquire any
material assets or conduct any material business. The Disregarded Subsidiaries
shall not have or incur any Debt or have or create or suffer to exist any Liens
on any of their Properties.

 



-101-



 

Section 10.3. Financial Covenants. As long as any Revolver Commitments or
Obligations are outstanding, Parent shall, on a consolidated basis with its
Subsidiaries:

 

Section 10.3.1. Leverage Ratio. Maintain a Leverage Ratio not greater than
2.50:1.00, determined as of the end of each month.

 

Section 10.3.2. Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage
Ratio of at least 1.00:1.00, measured on a trailing 6-month basis as of the end
of each month ending during or immediately before the occurrence of a Covenant
Trigger Event.

 

Section 10.3.3. Colonial Contracts Advance Rate Adjustment Percentage. Not
permit the Colonial Contracts Advance Rate Adjustment Percentage to be greater
than 42.0% for any two (2) consecutive months.

 

Section 10.4. Adjustment to EBITDA and Adjusted Tangible Net Worth. In the event
the Colonial TTM Net Charge-Offs Percent is greater than the product of
Colonial’s then existing Colonial Loss Reserve Percent multiplied by 120%, Agent
shall deduct the product of the Colonial Loss Reserve Adjustment Percent
multiplied by the Colonial Net Balance from Adjusted Tangible Net Worth and
EBITDA for covenant measurement purposes under Section 10.3. (As an example, if
the Colonial TTM Net Charge-Offs Percent equals 22%, the Colonial Loss Reserve
Percent would have to be less than 18.333% (22% divided by 1.2) before any
covenant adjustments would be made.)

 

Section 11. Events of Default; Remedies on Default.

 

Section 11.1. Events of Default. Each of the following shall be an “Event of
Default” if it occurs for any reason whatsoever, whether voluntary or
involuntary, by operation of law or otherwise:

 

(a) Any Obligor fails to pay its Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

 

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

 

(c) Parent or a Subsidiary of Parent breaches or fails to perform any covenant
contained in Section 6.3, 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1,
10.1.2, 10.2 or 10.3;

 

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;

 



-102-



 

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; any Loan Document ceases to be in full force or effect for any reason
(other than a waiver or release by Agent and Lenders); or the Backup Servicing
Agreement is terminated or not renewed (unless a substitute or replacement
thereof is entered into in accordance with the terms of Section 10.2.26 hereof)
or any party thereto is in breach thereof which could reasonably be expected to
have a Material Adverse Effect

 

(f) Any breach or default of an Obligor occurs under any Hedging Agreement,
other document, instrument or agreement to which it is a party or by which it or
any of its Properties is bound, relating to any Debt (other than the Obligations
and the Intercompany Subordinated Debt) in excess of $2,000,000;

 

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $1,000,000 (net of insurance coverage
that has not been denied by the insurer), unless a stay of enforcement of such
judgment or order is in effect;

 

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $1,500,000;

 

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;

 

(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;

 

(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan;

 



-103-



 

(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral;

 

(m) A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect;

 

(n) The failure of any Vehicle Contract to comply with the Vehicle Contract
Compliance Requirements, except with respect to existing Vehicle Contracts which
have been received and reviewed by the Agent and which do not constitute
material non-compliance with the Vehicle Contract Compliance Requirements; or

 

(o) A Level Two Regulatory Event occurs and (i) remains unvacated, undischarged,
unbonded or unstayed by appeal or otherwise for a period of sixty (60) days from
the date of its entry or (ii) is reasonably likely to have a Material Adverse
Effect.

 

Section 11.2. Remedies upon Default. If an Event of Default described in
Section 11.1(j) occurs with respect to any Obligor, then to the extent permitted
by Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Revolver Commitments shall
terminate, without any action by Agent or notice of any kind. In addition, or if
any other Event of Default exists, Agent may in its discretion (and shall upon
written direction of Required Lenders) do any one or more of the following from
time to time:

 

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;

 

(b) terminate, reduce or condition any Revolver Commitment or adjust the
Borrowing Base;

 

(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

 

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Obligors’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by an
Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Obligor agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

 



-104-



 

Section 11.3. License. Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Obligors, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral. Obligors’ rights and interests under Intellectual
Property shall inure to Agent’s benefit.

 

Section 11.4. Setoff. At any time during an Event of Default, Agent, Issuing
Bank, Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against the Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

 

Section 11.5. Remedies Cumulative; No Waiver.

 

Section 11.5.1. Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders under the Loan Documents are cumulative, may be exercised at any
time and from time to time, concurrently or in any order, and are not exclusive
of any other rights or remedies available by agreement, by law, at equity or
otherwise. All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.

 



-105-



 

Section 11.5.2. Waivers. No waiver or course of dealing shall be established by
(a) the failure or delay of Agent, or any Lender to require strict performance
by any Obligor under any Loan Document, or to exercise any rights or remedies
with respect to Collateral or otherwise; (b) the making of any Revolver Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. Any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.

 

Section 12. Agent.

 

 

Section 12.1. Resignation of Prior Agent and Appointment of Successor Agent.

 

Upon confirmation by Agent (which may be provided by e-mail) that the conditions
to the effectiveness of this Agreement have been satisfied and payment on the
Closing Date of all obligations owed to Bank of America, N.A., as “Lender” under
the Original Loan Agreement pursuant to that certain Payoff Confirmation Letter
between Obligors and Bank of America, N.A., dated as of even date hereof:

 

(a) Resigning Agent hereby resigns as Agent under the Original Loan Agreement
and all of the other Loan Documents pursuant to Section 12.8.1 of the Original
Loan Agreement, (b) the Lenders and the Borrowers hereby accept such resignation
and consent to the appointment of BMO Harris to act as successor Agent under the
Original Loan Agreement, which is concurrently herewith being amended and
restated pursuant to this Agreement, and the other Loan Documents to fill the
vacancy created by the resignation of the Resigning Agent, such resignation and
appointment to be effective on the Closing Date and (c) Resigning Agent shall be
discharged from its duties and obligations under the Original Loan Agreement an
all other Loan Documents.

 

(b) Any requirement set forth in Section 12.8.1 of the Original Loan Agreement
for prior notice to the Lenders and the Borrowers of such resignation is hereby
waived by each of the parties hereto. BMO Harris hereby accepts its appointment
as Agent under the Original Loan Agreement, as amended and restated pursuant to
this Agreement, and the other Loan Documents, and accepts and assumes all of the
rights, powers, duties and obligations of the Agent hereunder and under the
other Loan Documents effective on the Closing Date, except that Resigning Agent
shall disburse any fees or interest due and owing to Lenders under the Original
Loan Agreement on the Closing Date.

 

(c) The Resigning Agent hereby conveys, assigns, delegates and transfers to BMO
Harris, as the successor Agent, and to its successors and assigns, all of the
rights, powers, duties and obligations of the Resigning Agent as Agent under and
pursuant to the Loan Documents and all Collateral held by the Resigning Agent in
its capacity as Agent, provided that the parties hereto acknowledge and agree
that the provisions of Section 12 of the Original Loan Agreement and all
protective provisions of the Loan Documents shall inure to the benefit of the
Resigning Agent as to any actions taken or omitted to be taken by it while it
was Agent. No successor Agent (including BMO Harris as the successor Agent
hereunder) shall in any event be liable or responsible for any actions of its
predecessor and Resigning Agent shall in no event be liable or responsible for
any obligations or actions of Successor Agent.

 



-106-



 

(d) The Resigning Agent hereby agrees, upon reasonable request of the successor
Agent and at the Borrowers’ expense, to execute, acknowledge and deliver such
further instruments of conveyance and further assurance and to do such other
things as may reasonably be required for more fully and certainly vesting in and
confirming to the successor Agent such rights and powers, including, but not
limited to, authorization to file UCC assignments reflecting BMO Harris as Agent
as the secured party of record and the execution of assignment of account
control and collateral access agreements and other security interest assignment
instruments if so requested by BMO Harris as Agent. Effective on the Closing
Date, all references in the Original Loan Agreement and other Loan Documents to
the Agent shall be deemed references to BMO Harris as the successor Agent. All
notices to the Agent under any Loan Document from and after the Closing Date
shall be given to BMO Harris as the successor Agent as provided for under this
Agreement. The Borrowers and Guarantors, for the purpose of more fully and
certainly vesting in and confirming said rights, powers, duties and obligations
to BMO Harris as the successor Agent under the Original Loan Agreement, as the
same is being amended and restated pursuant to this Agreement, and the other
Loan Documents, hereby join in the execution hereof to acknowledge their consent
to the foregoing. The Borrowers hereby agrees to pay BMO Harris as the successor
Agent such fees as the Borrowers and BMO Harris as the successor Agent may
mutually agree to.

 

(e) Nothing in this Agreement shall be deemed a termination of the provisions
of, or any of the Resigning Agent’s rights under, the Loan Documents with
respect to actions taken by the Resigning Agent prior to the Closing Date that
are set forth in the Original Loan Agreement or are expressly stated in any
section of any Loan Document (as such term is defined in the Original Loan
Agreement) to survive the resignation of the Resigning Agent or termination of
the Original Loan Agreement.

 

Section 12.2. Appointment, Authority and Duties of Agent.

 

Section 12.2.1. Appointment and Authority. Each Secured Party appoints and
designates BMO Harris as Agent under all Loan Documents. Agent may, and each
Secured Party authorizes Agent to, enter into all Loan Documents to which Agent
is intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent,
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone shall be authorized to
determine whether any Contracts constitute Eligible Vehicle Contracts,
eligibility and applicable advance rates under the Borrowing Base, whether to
impose or release any reserve, or whether any conditions to funding or issuance
of a Letter of Credit have been satisfied, which determinations and judgments,
if exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.

 



-107-



 

Section 12.2.2. Duties. The title of “Agent” is used solely as a matter of
market custom and the duties of Agent are administrative in nature only. Agent
has no duties except those expressly set forth in the Loan Documents, and in no
event does Agent have any agency, fiduciary or implied duty to or relationship
with any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty on
Agent’s part to exercise such right, unless instructed to do so by Required
Lenders in accordance with this Agreement. The Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Insolvency
Proceeding or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Insolvency Proceeding. The
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The Agent shall
not, except as expressly set forth herein and in the other Loan Documents, have
any duty or responsibility to disclose, and shall not be liable for the failure
to disclose, any information relating to any Obligor or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

 

Section 12.2.3. Agent Professionals. Agent may perform its duties through agents
and employees. Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. Agent shall
not be responsible for the negligence or misconduct of any agents, employees, or
Agent Professionals selected by it with reasonable care.

 

Section 12.2.4. Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joining of any other party, unless required by Applicable Law. In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Section 6, Agent may presume that the condition
is satisfactory to a Secured Party unless Agent has received notice to the
contrary from such Secured Party before Agent takes the action. Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents
or Collateral, and may seek assurances to its satisfaction from Secured Parties
of their indemnification obligations against Claims that could be incurred by
Agent. Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 15.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

 



-108-



 

Section 12.3. Agreements Regarding Collateral and Field Examination Reports.

 

Section 12.3.1. Lien Releases; Care of Collateral. Secured Parties authorize
Agent to release any Lien on any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrowers
certify in writing is a Permitted Asset Disposition or a Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 15.1, with the consent of
Required Lenders. Secured Parties authorize Agent to subordinate its Liens to
any Purchase Money Lien or other Lien entitled to priority hereunder. Agent has
no obligation to assure that any Collateral exists or is owned by an Obligor, or
is cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

 

Section 12.3.2. Possession of Collateral. Agent and Secured Parties appoint each
Secured Party as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in Collateral held or controlled by it, to the extent such
Liens are perfected by possession or control. If a Secured Party obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.

 

Section 12.3.3. Reports. Agent shall promptly provide to Lenders, when complete,
any field examination, audit or appraisal report prepared for Agent with respect
to any Obligor or Collateral including any such information complied prior to
the Closing Date (“Report”). Reports and other Borrower Materials may be made
available to Lenders by providing access to them on the Platform, but Agent
shall not be responsible for system failures or access issues that may occur
from time to time. Each Lender agrees (a) that Reports are not intended to be
comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations;
(b) that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise, except for
any Claims arising solely and directly from Agent’s gross negligence or wilful
misconduct. As of the Closing Date, the Agent intends to obtain at least one
field audit and examination report per calendar year; provided, that Agent may
request more frequent field audit and examination reports in its discretion.

 



-109-



 

Section 12.4. Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy, e-mail
or other electronic means) believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person.

 

Section 12.5. Action upon Default. Agent shall not be deemed to have knowledge
of any Default or Event of Default, or of any failure to satisfy any conditions
in Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If a Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations), or to assert any rights relating to any Collateral.
Notwithstanding the foregoing, however, a Secured Party may take action to
preserve or enforce its rights against an Obligor where a deadline or limitation
period is applicable that would, absent such action, bar enforcement of
Obligations held by such Secured Party, including the filing of proofs of claim
in an Insolvency Proceeding.

 

Section 12.6. Ratable Sharing. If any Lender obtains any payment or reduction of
any Obligation, whether through setoff or otherwise, in excess of its ratable
share of such Obligation, such Lender shall forthwith purchase from Secured
Parties participations in the affected Obligation as are necessary to cause the
purchasing Lender to share the excess payment or reduction on a Pro Rata basis
or in accordance with Section 5.5.2, as applicable. If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. No Lender shall set off against a Dominion Account without
Agent’s prior consent.

 

Section 12.7. Indemnification. Each Secured Party shall indemnify and hold
harmless Agent Indemnitees and Issuing Bank Indemnitees, to the extent not
reimbursed by Obligors, on a pro rata basis, against all Claims that may be
incurred by or asserted against any Agent Indemnitee or Issuing Bank Indemnitee,
provided that any Claim against an Agent Indemnitee relates to or arises from
its acting as or for Agent (in the capacity of Agent), and any Claim against an
Issuing Bank Indemnitee relates to or arises from its acting as or for Issuing
Bank (in the capacity of Issuing Bank) and provided that such Claims do not
arise directly and solely from Agent Indemnitees’ and/or Bank Indemnitees’ gross
negligence or willful misconduct. In Agent’s discretion, it may reserve for any
Claims made against an Agent Indemnitee or Issuing Bank Indemnitee, and may
satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties. If Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Secured Party to the extent of its Pro
Rata share.

 



-110-



 

Section 12.8. Limitation on Responsibilities of Agent. Agent shall not be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

 

Section 12.9. Successor Agent and Co-Agents.

 

Section 12.9.1. Resignation; Successor Agent. Agent may resign at any time by
giving at least 30 days’ written notice thereof to Lenders and Borrowers.
Required Lenders may appoint a successor that is (a) a Lender or Affiliate of a
Lender; or (b) a financial institution reasonably acceptable to Required Lenders
and, provided no Default or Event of Default exists, Borrowers. If no successor
is appointed by the effective date of Agent’s resignation, then on such date,
Agent may appoint a successor acceptable to it in its discretion (which shall be
a Lender unless no Lender accepts the role) or, in the absence of such
appointment, Required Lenders shall automatically assume all rights and duties
of Agent. The successor Agent shall thereupon succeed to and become vested with
all the powers and duties of the retiring Agent without further act. The
retiring Agent shall be discharged from its duties hereunder on the effective
date of its resignation, but shall continue to have all rights and protections
available to Agent under the Loan Documents with respect to actions, omissions,
circumstances or Claims relating to or arising while it was acting or
transferring responsibilities as Agent or holding any Collateral on behalf of
Secured Parties, including the indemnification set forth in Sections 12.6 and
14.2, and all rights and protections under this Section 12. Any successor to BMO
Harris by merger or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of any Secured Party or Obligor.

 

Section 12.9.2. Co-Collateral Agent. If appropriate under Applicable Law, Agent
may appoint a Person to serve as a co-collateral agent or separate collateral
agent under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Every covenant and obligation necessary to the exercise thereof by such agent
shall run to and be enforceable by it as well as Agent. Secured Parties shall
execute and deliver any instrument or agreement that Agent may request to effect
such appointment. If any such agent shall die, dissolve, become incapable of
acting, resign or be removed, then all the rights and remedies of the agent, to
the extent permitted by Applicable Law, shall vest in and be exercised by Agent
until appointment of a new agent.

 



-111-



 

Section 12.10. Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon Agent or any other
Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Revolver Loans and participate
in LC Obligations hereunder. Each Secured Party has made such inquiries as it
feels necessary concerning the Loan Documents, Collateral and Obligors. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in
LC Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender or as otherwise provided herein, Agent not shall have any duty or
responsibility to provide any Secured Party with any notices, reports or
certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or its Affiliates.

 

Section 12.11. Remittance of Payments and Collections.

 

Section 12.11.1. Remittances Generally. Payments by any Secured Party to Agent
shall be made by the time and date provided herein, in immediately available
funds. If no time for payment is specified or if payment is due on demand and
request for payment is made by Agent by 11:00 a.m. on a Business Day, then
payment shall be made by the Secured Party by 2:00 p.m. on such day, and if
request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day. Payment by Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

 

Section 12.11.2. Failure to Pay. If any Secured Party fails to deliver when due
any amount payable by it to Agent hereunder, such amount shall bear interest,
from the due date until paid in full, at the greater of the Federal Funds Rate
or the rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Revolver Loans.
In no event shall Borrowers be entitled to credit for any interest paid by a
Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest on
amounts held by Agent pursuant to Section 4.2.

 



-112-



 

Section 12.11.3. Recovery of Payments. If Agent pays an amount to a Secured
Party in the expectation that a related payment will be received by Agent from
an Obligor and such related payment is not received, then Agent may recover such
amount from the Secured Party. If Agent determines that an amount received by it
must be returned or paid to an Obligor or other Person pursuant to Applicable
Law or otherwise, then Agent shall not be required to distribute such amount to
any Secured Party. If Agent is required to return any amounts applied by it to
Obligations held by a Secured Party, such Secured Party shall pay to Agent, on
demand, its share of the amounts required to be returned.

 

Section 12.12. Individual Capacities. As a Lender, BMO Harris shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders” or any similar term shall include BMO Harris
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, provide Bank Products to, act as trustee under indentures of, serve as
financial or other advisor to, and generally engage in any kind of business
with, Obligors and their Affiliates, as if they were not Agent or Lenders
hereunder, without any duty to account therefor (including any fees or other
consideration received in connection therewith) to any Secured Party. In their
individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.

 

Section 12.13. Titles. Each Lender, other than BMO Harris, that is designated in
connection with this credit facility as an “Lead Arranger,” “Bookrunner,” “Book
Manager,” “Administrative Agent” or “Agent” of any kind shall have no right or
duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party.

 

Section 12.14. Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.5, 12 and 14.3.3. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

 

Section 12.15. No Third-Party Beneficiaries. This Section 12 is an agreement
solely among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person. As between Borrower and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

 

Section 12.16. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Agent and its Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Obligor, that at least one of the
following is and will be true:

 



-113-



 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Revolver Commitments or this Agreement,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolver Commitments and this Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the knowledge of such Lender, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Revolver
Commitments and this Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
and not, for the avoidance of doubt, to or for the benefit of, the Borrowers or
any other Obligor, that the Agent is not a fiduciary with respect to the assets
of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Revolver Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

Section 13. Benefit of Agreement; Assignments and Participations.

 

Section 13.1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Revolver Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with
Section 13.3. Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.

 



-114-



 

Section 13.2. Participations.

 

Section 13.2.1. Permitted Participants; Effect. Subject to Section 13.3.3, any
Lender may sell to a financial institution (“Participant”) a participating
interest in the rights and obligations of such Lender under any Loan Documents.
Despite any sale by a Lender of participating interests to a Participant, such
Lender’s obligations under the Loan Documents shall remain unchanged, it shall
remain solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Revolver Loans and Revolver
Commitments for all purposes, all amounts payable by Borrowers shall be
determined as if it had not sold such participating interests, and Borrowers and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.8 unless Borrowers agree
otherwise in writing.

 

Section 13.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Revolver Loan or Revolver Commitment in which such Participant has an
interest, postpones the Revolver Commitment Termination Date or any date fixed
for any regularly scheduled payment of principal, interest or fees on such
Revolver Loan or Revolver Commitment, or releases any Borrower, Guarantor or
substantially all Collateral.

 

Section 13.2.3. Participant Register. Each Lender that sells a participation
shall, acting as a non-fiduciary agent of Borrowers (solely for tax purposes),
maintain a register in which it enters the Participant’s name, address and
interest in Revolver Commitments, Revolver Loans (and stated interest) and
LC Obligations. Entries in the register shall be conclusive, absent manifest
error, and such Lender shall treat each Person recorded in the register as the
owner of the participation for all purposes, notwithstanding any notice to the
contrary. No Lender shall have an obligation to disclose any information in such
register except to the extent necessary to establish that a Participant’s
interest is in registered form under the Code.

 

Section 13.2.4. Benefit of SetOff. Each Participant shall have a right of setoff
in respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
setoff with respect to any participating interests sold by it. By exercising any
right of setoff, a Participant agrees to share with Lenders all amounts received
through its setoff, in accordance with Section 12.5 as if such Participant were
a Lender.

 

Section 13.3. Assignments.

 



-115-



 

Section 13.3.1. Permitted Assignments. A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$500,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.

 

Section 13.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment
notice in the form of Exhibit D and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder. Upon consummation of an assignment, the transferor Lender, Agent and
Borrowers shall make appropriate arrangements for issuance of replacement and/or
new Revolver Notes, as applicable. The transferee Lender shall comply with
Section 5.9 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.

 

Section 13.3.3. Certain Assignees. No assignment or participation may be made to
a Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignment is permitted under
the Loan Documents. Any assignment by a Defaulting Lender must be accompanied by
satisfaction of its outstanding obligations under the Loan Documents in a manner
satisfactory to Agent, including payment by the Defaulting Lender or Eligible
Assignee of an amount sufficient upon distribution (through direct payment,
purchases of participations or other methods acceptable to Agent in its
discretion) to satisfy all funding and payment liabilities of the Defaulting
Lender. If any assignment by a Defaulting Lender (by operation of law or
otherwise) does not comply with the foregoing, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occurs.

 

Section 13.3.4. Register. Agent, acting as a non-fiduciary agent of Borrowers
(solely for tax purposes), shall maintain (a) a copy (or electronic equivalent)
of each Assignment and Acceptance delivered to it, and (b) a register for
recordation of the names, addresses and Revolver Commitments of, and the Loans,
interest and LC Obligations owing to, each Lender. Entries in the register shall
be conclusive, absent manifest error, and Borrowers, Agent and Lenders shall
treat each Person recorded in such register as a Lender for all purposes under
the Loan Documents, notwithstanding any notice to the contrary. Agent may choose
to show only one Borrower as the borrower in the register, without any effect on
the liability of any Obligor with respect to the Obligations. The register shall
be available for inspection by Borrowers or any Lender, from time to time upon
reasonable notice.

 



-116-



 

Section 13.4. Replacement of Certain Lenders. If a Lender (a) within the last
120 days failed to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and Required Lenders consented, (b) is a
Defaulting Lender, or (c) within the last 120 days gave a notice under
Section 3.5 or requested payment or compensation under Section 3.7 or 5.8 (and
has not designated a different Lending Office pursuant to Section 3.8), then
Agent or Borrowers may, upon 10 days notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment(s), within 20 days after the notice. Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment if the
Lender fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

 

Section 14. The Guarantees.

 

Section 14.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrowers by reason of the Revolver Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Obligor party
hereto and the Borrowers (as to the Obligations of another Obligor) hereby
unconditionally and irrevocably guarantees jointly and severally to the Agent,
the Lenders, and their Affiliates, the due and punctual payment of all present
and future Obligations, including, but not limited to, the due and punctual
payment of principal of and interest on the Loans, and the due and punctual
payment of all other Obligations now or hereafter owed by the Obligors under the
Loan Documents and the due and punctual payment of all Secured Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Obligors in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against any Obligor in any
such proceeding); provided, however, that, with respect to any Guarantor,
hedging liability guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations. In case of failure by any Obligor to punctually pay any
Obligations, Secured Bank Product Obligations or the Obligations guaranteed
hereby, each Obligor hereby unconditionally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise, and as
if such payment were made by the Obligors.

 

Section 14.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 14 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

 

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Obligor or of any other guarantor under this
Agreement or any other Loan Document or by operation of law or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Secured Bank Product
Obligations;

 



-117-



 

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Obligor, any other guarantor, or any of their respective assets, or any
resulting release or discharge of any obligation of any Obligor or of any other
guarantor contained in any Loan Document;

 

(d) the existence of any claim, set-off, or other rights which any Obligor or
any other guarantor may have at any time against the Agent, any Lender or any
other Person, whether or not arising in connection herewith;

 

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Obligor,
any other guarantor, or any other Person or Property;

 

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Obligor, regardless of what obligations of any Obligor remain
unpaid;

 

(g) any invalidity or unenforceability relating to or against any Obligor or any
other guarantor for any reason of this Agreement or of any other Loan Document
or any agreement relating to Secured Bank Product Obligations or any provision
of applicable law or regulation purporting to prohibit the payment by any
Obligor or any other guarantor of the principal of or interest on any Loan or
any other Obligations or amount payable under the Loan Documents or any
agreement relating to the Secured Bank Product Obligations; or

 

(h) any other act or omission to act or delay of any kind by the Agent, any
Lender or any other Person or any other circumstance whatsoever that might, but
for the provisions of this subsection, constitute a legal or equitable discharge
of the obligations of any Guarantor under this Section 14.

 

Section 14.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 14 shall remain
in full force and effect until the Revolver Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Loans
and all other Obligations and amounts payable by the Borrowers and the other
Obligors under this Agreement and all other Loan Documents and, if then
outstanding and unpaid, all Secured Bank Product Obligations shall have been
paid in full. If at any time any payment of the principal of or interest on any
Loan or any other Obligations or amount payable by any Obligor or any guarantor
under the Loan Documents or any agreement relating to Secured Bank Product
Obligations is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of such Obligor or of any guarantor,
or otherwise, each Guarantor’s obligations under this Section 14 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.

 



-118-



 

Section 14.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations or Secured Bank Product Obligations shall
have been paid in full subsequent to the termination of all the Revolver
Commitments and expiration of all Letters of Credit. If any amount shall be paid
to a Guarantor on account of such subrogation rights at any time prior to the
later of (x) the payment in full of the Obligations or Secured Bank Product
Obligations and all other amounts payable by the Loan Parties hereunder and the
other Loan Documents and (y) the termination of the Revolver Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Agent and the other Secured Parties and shall forthwith be paid
to the Agent for the benefit of the Secured Parties or be credited and applied
upon the Obligations or Secured Bank Product Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement.

 

Section 14.5. Subordination. Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrowers or other Obligor owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Obligations or Secured Bank Product
Obligations. During the existence of any Event of Default, subject to
Section 14.4, any such indebtedness, obligation, or liability of the Borrowers
or other Obligors owing to such Subordinated Creditor shall be enforced and
performance received by such Subordinated Creditor as trustee for the benefit of
the Agent and the other Secured Parties and the proceeds thereof shall be paid
over to the Agent for application to the Obligations or Secured Bank Product
Obligations (whether or not then due), but without reducing or affecting in any
manner the liability of such Guarantor under this Section 14.

 

Section 14.6. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Agent, any Lender or
any other Person against the Borrowers or any other Obligor, another guarantor,
or any other Person.

 

Section 14.7. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 14 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 14 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

 

Section 14.8. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrowers or other Obligors under this Agreement or
any other Loan Document, or under any agreement relating to Secured Bank Product
Obligations, is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or such other Obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents, or
under any agreement relating to Secured Bank Product Obligations, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Agent made at the request or otherwise with the consent of the Required Lenders.

 

Section 14.9. Benefit to Guarantors. The Obligors are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of the Borrowers and the other Obligors has a direct impact on the
success of each other Obligors. Each Guarantor will derive substantial direct
and indirect benefit from the extensions of credit hereunder, and each Guarantor
acknowledges that this guarantee is necessary or convenient to the conduct,
promotion and attainment of its business.

 



-119-



 

Section 14.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Obligor
to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until discharged in accordance with Section 14.3. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

Section 15. Miscellaneous.

 

Section 15.1. Consents, Amendments and Waivers.

 

Section 15.1.1. Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Required
Lenders and each Obligor party to such Loan Document; provided, however, that

 

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

 

(b) without the prior written consent of Issuing Bank, no modification shall
alter Section 2.3 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;

 

(c) without the prior written consent of each affected Lender, no modification
shall (i) increase the Revolver Commitment of such Lender; (ii) reduce the
amount of, or waive or delay payment of, any principal, interest or fees payable
to such Lender; or (iii) extend the Revolver Commitment Termination Date;

 

(d) without the prior written consent of all Lenders, no modification shall
(i) alter Section 5.5.2, 7.1 (except to add Collateral) or 14.1.1; (ii) amend
the definition of Borrowing Base (or any defined term used in such definition),
Pro Rata or Required Lenders; (iii) increase any advance rate; (iv) release all
or substantially all of the Collateral; or (v) except in connection with a
merger, disposition or similar transaction expressly permitted hereby, release
any Obligor from liability for any Obligations; and

 



-120-



 

(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2.

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Revolver Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender, (2) if the Agent and the
Borrowers have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Agent and the Borrower shall be permitted to amend such provision, (3)
guarantees, collateral security documents and related documents executed by the
Borrowers or any other Obligor in connection with this Agreement may be in a
form reasonably determined by the Agent and may be amended, supplemented or
waived without the consent of any Lender if such amendment, supplement or waiver
is delivered in order to (x) comply with local law or advice of local counsel,
(y) cure ambiguities, omissions, mistakes or defects or (z) cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents, and (4) the Borrowers and the Agent
may, without the input or consent of any other Lender, effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Borrowers and the Agent to effect the provisions of Section 2.1.7

 

Section 15.1.2. Limitations. The agreement of Borrowersshall not be required for
any modification of a Loan Document that deals solely with the rights and duties
of Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of
the parties to any agreement relating to fees or a Bank Product shall be
required for modification of such agreement, and no Bank Product provider (in
such capacity) shall have any right to consent to modification of any Loan
Document other than its Bank Product agreement. Any waiver or consent granted by
Agent or Lenders hereunder shall be effective only if in writing and only for
the matter specified.

 

Section 15.1.3. Payment for Consents. No Borrower will, directly or indirectly,
pay any remuneration or other thing of value, whether by way of additional
interest, fee or otherwise, to any Lender (in its capacity as a Lender
hereunder) as consideration for agreement by such Lender with any modification
of any Loan Documents, unless such remuneration or value is concurrently paid,
on the same terms, on a Pro Rata basis to all Lenders providing their consent.

 

Section 15.2. Indemnity. Each Borrower shall indemnify and hold harmless the
Indemnitees against any Claims that may be incurred by or asserted against any
Indemnitee, including Claims asserted by any Obligor or other Person or arising
from the negligence of an Indemnitee. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.

 



-121-



 

Section 15.3. Notices and Communications.

 

Section 15.3.1. Notice Address. Subject to Section 15.3.2, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at such Borrower’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 15.3. Each such
notice or other communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, 3 Business Days after
deposit in the U.S. mail, with first-class postage pre-paid, addressed to the
applicable address; (c) if given by a nationally recognized overnight courier
service, one (1) Business Day after being deposited with the overnight courier
service, or (d) if given by personal delivery, when duly delivered to the notice
address with receipt acknowledged. Notwithstanding the foregoing, no notice to
Agent pursuant to Section 2.1.4, 2.2.4, 2.3, 3.1.2, or 4.1.1 shall be effective
until actually received by the individual to whose attention at Agent such
notice is required to be sent. Any written communication that is not sent in
conformity with the foregoing provisions shall nevertheless be effective on the
date actually received by the noticed party. Any notice received by any Borrower
shall be deemed received by all Borrowers.

 

Section 15.3.2. Communications. Electronic mail and telephonic communications
(including e-mail, messaging, voice mail and websites) may be used only in a
manner acceptable to Agent. Secured Parties make no assurance as to the privacy
or security of electronic or telephonic communications. E-mail and voice mail
shall not be effective notices under the Loan Documents.

 

Section 15.3.3. Platform. Borrower Materials shall be delivered pursuant to
procedures approved by Agent, including electronic delivery (if possible) upon
request by Agent to an electronic system maintained by Agent (“Platform”).
Borrowers shall notify Agent of each posting of Borrower Materials on the
Platform and the materials shall be deemed received by Agent only upon its
receipt of such notice. Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the Platform.
The Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights, or freedom from viruses or other code defects, is made by
Agent with respect to Borrower Materials or the Platform. No Agent Indemnitee
shall have any liability to Borrowers, Secured Parties or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) relating to use by any Person of the Platform, including
any unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system.

 

Section 15.3.4. Public Information. Obligors and Secured Parties acknowledge
that “public” information may not be segregated from material non-public
information on the Platform. Secured Parties acknowledge that Borrower Materials
may include Obligors’ material non-public information, and should not be made
available to personnel who do not wish to receive such information or may be
engaged in investment or other market-related activities with respect to an
Obligor’s securities.

 



-122-



 

Section 15.3.5. Non-Conforming Communications. Agent and Lenders may rely upon
any communications purportedly given by or on behalf of any Borrower even if
they were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

 

Section 15.4. Performance of Borrowers’ Obligations. Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Borrowers,
on demand, with interest from the date incurred until paid in full, at the
Default Rate applicable to Base Rate Revolver Loans. Any payment made or action
taken by Agent under this Section shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.

 

Section 15.5. Credit Inquiries. Agent and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning Parent or any of its Subsidiaries.

 

Section 15.6. Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

Section 15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

 

Section 15.8. Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the Illinois
State Electronic Commerce Security Act, or any similar state law based on the
Uniform Electronic Transactions Act. Upon request by Agent, any electronic
signature or delivery shall be promptly followed by a manually executed or paper
document.

 



-123-



 

Section 15.9. Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

 

Section 15.10. Relationship with Lenders. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Revolver Commitments of any other Lender. Amounts payable hereunder to each
Lender shall be a separate and independent debt. It shall not be necessary for
Agent or any other Lender to be joined as an additional party in any proceeding
for such purposes. Nothing in this Agreement and no action of Agent, Lenders or
any other Secured Party pursuant to the Loan Documents or otherwise shall be
deemed to constitute Agent and any Secured Party to be a partnership, joint
venture or similar arrangement, nor to constitute control of any Borrower.

 

Section 15.11. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledges and agrees that (a)(i) this credit facility and any arranging or
other services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and their Affiliates, on
one hand, and Agent, any Lender, any of their Affiliates or any arranger, on the
other hand; (ii) Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) Borrowers are capable of evaluating and understanding, and do understand
and accept, the terms, risks and conditions of the transactions contemplated by
the Loan Documents; (b) each of Agent, Lenders, their Affiliates and any
arranger is and has been acting solely as a principal in connection with this
credit facility, is not the financial advisor, agent or fiduciary for Borrowers,
their Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrowers and their Affiliates, and have no obligation to disclose any
of such interests to Borrowers or their Affiliates. To the fullest extent
permitted by Applicable Law, each Borrower hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by a Loan Document.

 

Section 15.12. Confidentiality. Each of Agent, Lenders and Issuing Bank shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any actual or potential Eligible Assignee,
Participant or other Person acquiring an interest in any Obligations, or any
actual or prospective party (or its advisors) to any Bank Product or to any
swap, derivative or other transaction under which payments are to be made by
reference to an Obligor or Obligor’s obligations; (g) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender, Issuing Bank or any of
their Affiliates on a nonconfidential basis from a source other than Borrowers;
(h) on a confidential basis to a provider of a Platform; or (i) with the consent
of applicable Borrower. Notwithstanding the foregoing, Agent and Lenders may
publish or disseminate general information concerning this credit facility for
league table, tombstone and advertising purposes, and may use Borrowers’ logos,
trademarks or product photographs in advertising materials. As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business that is identified as confidential when delivered. A
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises a degree of care
similar to that accorded its own confidential information. Each of Agent,
Lenders and Issuing Bank acknowledges that (i) Information may include material
non-public information; (ii) it has developed compliance procedures regarding
the use of such information; and (iii) it will handle the material non-public
information in accordance with Applicable Law.

 



-124-



 

Section 15.13. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that any liability
arising under a Loan Document of any Secured Party that is an EEA Financial
Institution, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority, and agrees and
consents to, and acknowledges and agrees to be bound by, (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.

 

Section 15.14. Governing Law. Unless expressly provided in any Loan Document,
this Agreement, the other Loan Documents and all Claims shall be governed by the
laws of the State of Illinois, without giving effect to any conflict of law
principles except federal laws relating to national banks.

 

Section 15.15. Consent to Forum; Judicial Reference.

 



-125-



 

Section 15.15.1. Forum. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois State court sitting in the City of Chicago, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Illinois
State court or, to the extent permitted by Applicable Law, in such federal
court. Each party hereto hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. .

 

Section 15.15.2. Other Jurisdiction. Nothing herein shall limit the right of
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

 

Section 15.15.3 Each Obligor hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 15.15.1. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

Section 15.15.4. Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or e-mail) in
Section 15.3. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable law.

 

Section 15.16. Waivers by Borrowers. To the fullest extent permitted by
Applicable Law, each Borrower waives (a) the right to trial by jury (which
Agent, Issuing Bank and each Lender hereby also waive) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Agent on which a Borrower may in any way be
liable, and hereby ratifies anything Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against Agent, Issuing Bank or any Lender, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Borrower acknowledges that
the foregoing waivers are a material inducement to Agent, Issuing Bank and
Lenders entering into this Agreement and that Agent and Lenders are relying upon
the foregoing in their dealings with Borrowers. Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 



-126-



 

Section 15.17. Patriot Act Notice. Agent and Lenders hereby notify Borrowers
that pursuant to the Patriot Act, Agent and Lenders are required to obtain,
verify and record information that identifies each Borrower, including its legal
name, address, tax ID number and other information that will allow Agent and
Lenders to identify it in accordance with the Patriot Act. Agent and Lenders
will also require information regarding any personal guarantor and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. Borrowers shall, promptly
upon request, provide all documentation and other information as Agent, Issuing
Bank or any Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

Section 15.18. Amendment and Restatement of Original Loan Agreement. Effective
from and after the Closing Date, this Agreement constitutes an amendment and
restatement of the Original Loan Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby are not
intended by the parties to be, and shall not constitute, a novation or an accord
and satisfaction of the Obligations or any other obligations owing to any lender
under the Original Loan Agreement or any other existing loan document. On the
Closing Date, the credit facilities and the terms and conditions thereof
described in the Original Loan Agreement shall be amended and replaced in their
entirety by the credit facilities and the terms and conditions described herein,
and all loans and other obligations of Borrowers outstanding as of such date
under the Original Loan Agreement shall be deemed to be Revolver Loans, Letters
of Credit and Obligations outstanding under the corresponding facilities
described herein (such that all obligations which are outstanding on the Closing
Date under the Original Loan Agreement shall become Obligations under this
Agreement), without further action by any Person.

 

Section 15.19. Removal of Lenders and Assignment of Interests; Equalization of
Loans.

 

(a) Removal of Lenders and Assignment of Interests. Each of the Lenders listed
under the heading “Departing Lenders”, as Departing Lenders, hereby agrees to
sell and assign without representation, recourse, or warranty (except that each
Departing Lender represents it has authority to execute and deliver this
Agreement and sell its Obligations contemplated hereby, which Obligations are
owned by such Departing Lender free and clear of all Liens), and upon the
satisfaction of the conditions precedent set forth in Section 6.1 hereof (A) the
Lenders hereby agree to purchase, 100% of such Departing Lender’s outstanding
Obligations under the Original Credit Agreement and the Loan Documents
(including, without limitation, all of the Obligations held by such Departing
Lender, except for cash collateral relating to the Existing Letter of Credit and
the Existing BAML Bank Products) for a purchase price equal to the outstanding
principal balance of Revolver Loans and accrued but unpaid interest and fees
owed to such Departing Lender under the Original Credit Agreement as of the
Closing Date, which purchase price shall be paid in immediately available funds
on the Closing Date (B) except for the Existing Letter of Credit, such Departing
Lender’s participating interest in any Letters of Credit shall be deemed reduced
to zero and reallocated to the Lenders as contemplated in Section 15.19(b)
herein and (C) the Borrowers shall pay to such Departing Lender any amounts
otherwise owing to such Departing Lender not payable by the Lenders pursuant to
subclause (A). Such purchases and sales shall be arranged through the Agent and
each Departing Lender hereby agrees to execute such further instruments and
documents, if any, as the Agent may reasonably request in connection therewith.
Upon the execution and delivery of this Agreement by the Departing Lenders, the
Lenders, and the Borrowers and the payment of the Obligations owing to the
Departing Lenders, each Departing Lender shall cease to be a Lender under the
Credit Agreement and the other Loan Documents and (i) the Lenders shall have the
rights of the Departing Lenders thereunder subject to the terms and conditions
hereof and (ii) each Departing Lender shall have relinquished its rights (other
than rights to indemnification and reimbursements referred to in the Original
Credit Agreement which survive the repayment of the Obligations owed to such
Departing Lender) and be released from their obligations under the Original
Credit Agreement. The parties hereto agree that, except as provided for in the
preceding sentence, all references in the Loan Documents to the Lenders or any
Lender shall from and after the Closing Date no longer include the Departing
Lenders and the Departing Lenders shall have no obligations under this Agreement
other than those set out in this Section 15.19.

 



-127-



 

(b) Equalization of Loans. Upon the satisfaction of the conditions precedent set
forth in Section 6.1 hereof, all loans and letters of credit outstanding under
the Original Credit Agreement shall remain outstanding as the initial Borrowing
of Revolver Loans and Letters of Credit under this Agreement and, in connection
therewith, the Borrowers shall be deemed to have prepaid all outstanding LIBOR
Loans on the Closing Date. On the Closing Date, the Lenders each agree to make
such purchases and sales of interests in the outstanding Revolver Loans and
interests in outstanding Letters of Credit between themselves so that each
Lender is then holding its Pro Rata share of Revolver Loans and LC Obligations.
Such purchases and sales shall be arranged through the Agent and each Lender
hereby agrees to execute such further instruments and documents, if any, as the
Agent may reasonably request in connection therewith.

 

Section 15.20. Acknowledgment Regarding any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of Illinois and/or of the United States or any other state of the United
States):

 

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.A. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States of a state of the United States. Without
limitation of the forgoing, it is understood and agreed that rights and remedies
of the parties with respect to a Defaulting Lender shall in no event affect the
rights of any Covered Party with respect to a Supported QFC or any QFC Credit
Support.

 



-128-



 

(b) As used in this Section, the following terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

 

“Default Rights” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature Pages Follow]

 

 

 

 

 



-129-



 

In Witness Whereof, this Agreement has been executed and delivered as of the
date set forth above.

 



    Borrowers:           Colonial Auto Finance, Inc.,     an Arkansas
corporation           By:  /s/ Vickie D. Judy     Name:  Vickie D. Judy    
Title: Secretary           Address:  802 S.E. Plaza Ave., Ste 200      
Bentonville, Arkansas 72712       Attn: Jeffrey A. Williams       Telecopy:
(479) 250-1221                     America’s Car Mart, Inc.,     an Arkansas
corporation           By:   /s/ Vickie D. Judy       Name: Vickie D. Judy      
Title: VP & Secretary             Address: 802 S.E. Plaza Ave., Ste 200      
Bentonville, Arkansas 72712       Attn: Jeffrey A. Williams       Telecopy:
(479) 250-1221                     Texas Car-Mart, Inc.,     a Texas corporation
          By:  /s/ Vickie D. Judy       Name: Vickie D. Judy       Title: VP &
Secretary             Address:   802 S.E. Plaza Ave., Ste 200       Bentonville,
Arkansas 72712       Attn: Jeffrey A. Williams       Telecopy: (479) 250-1221  
     

 

 



[Signature Page to Third Amended and Restated Loan and Security Agreement]









 

 

 



    Parent:           America’s Car-Mart, Inc.,     a Texas corporation        
  By:   /s/ Vickie D. Judy       Name: Vickie D. Judy       Title: CFO          
  Address:    802 S.E. Plaza Ave., Ste 200       Bentonville, Arkansas 72712    
  Attn: Jeffrey A. Williams       Telecopy: (479) 250-1221                      
       





















 

 

 



[Signature Page to Third Amended and Restated Loan and Security Agreement]











 

 

    Agent and Lenders:           BMO Harris Bank N.A., as Agent and Lender      
      By:  /s/ Guadalupe Marquez       Name: Guadalupe Marquez       Title:
Director             Address:   BMO Harris Bank N.A.       111 West Monroe
Street       Chicago, Illinois 60603       Attn: America’s Car-Mart Portfolio
Manager Guadalupe Marquez       Telecopy: (___) ___-____                        
                   





 

 

 

 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]







 

 



    BOKF, NA D/B/A Bank of Arkansas,     as Lender           By:  /s/ Jacob
Hudson       Name: Jacob Hudson       Title: Senior Vice President            
Address:    3500 N. College Avenue       P.O. Box 1407       Fayetteville,
Arkansas 72702       Attn: Jacob Hudson       Telecopy: (918) 280-4156      

 

 








 

 

 

 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]







 

 



    Commerce Bank, as Lender           By: /s/ Adam Hensley       Name: Adam
Hensley       Title: Vice President           Address:   1000 Walnut Street,
BB17-1       Kansas City, Missouri 64106       Attn: Adam Hensley      
Telecopy: _________________        

 

 









 

 

 

 

 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]







 

 

    Arvest Bank, as Lender           By: /s/ Robert E. Bresnahan       Name:
Robert E. Bresnahan       Title: Assistant Vice President             Address:
502 S. Main Street       Tulsa, Oklahoma 74103       Attn: Robert Bresnahan    
  Telecopy: _________________                    



 









 

 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]







 



    First Tennessee Bank, National
Association, as Lender           By: /s/ Blake Chandler       Name: Blake
Chandler       Title: Vice President             Address: 165 Madison Avenue    
  Memphis, Tennessee 38103       Attn: Blake Chandler       Telecopy:
________________                            

 

 









 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]







 



    Wells Fargo Bank, N.A., as Lender           By: /s/ William M. Laird      
Name: William M. Laird       Title: Senior Vice President             Address:
123 South Broad Street, 5th Floor       Philadelphia, Pennsylvania 19109      
Attention: William M. Laird       Telecopy: (215) 670-6120            

 

 



 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]







 

The undersigned is executing this Agreement solely in its capacity (i) as the
Resigning Agent for purposes of Section 12.1 of the Agreement and (ii) as a
Departing Lender for purposes of Section 15.19 of the Agreement.

 

 



    Bank of America, N.A.           By: /s/ Carlos Gil       Name: Carlos Gil  
    Title: Senior Vice President             Address: 333 S. Hope Street, 19th
Floor       Los Angeles, CA 90071       Attn: Asset Based Portfolio Manager
(CarMart)       Telecopy: (877) 207-2399                    

 

 









 

 

 

 

[Signature Page to Third Amended and Restated Loan and Security Agreement]







 

Exhibit A

Colonial Revolver Note

 

[Date] $_____________ Bentonville, Arkansas

 

Colonial Auto Finance, Inc., an Arkansas corporation (“Borrower”), for value
received, hereby unconditionally promise to pay to the order of
_______________________ (“Lender”), the principal sum of ______________________
Dollars ($___________), or such lesser amount as may be advanced by Lender as
Colonial Revolver Loans and owing as LC Obligations from time to time under the
Loan Agreement described below, together with all accrued and unpaid interest
thereon. Terms are used herein as defined in the Third Amended and Restated Loan
and Security Agreement dated as of September __, 2019, among Borrower, America’s
Car Mart, Inc., an Arkansas corporation, Texas Car-Mart, Inc., a Texas
corporation, America’s Car-Mart, Inc., a Texas corporation, BMO Harris Bank
N.A., as Agent, Lead Arranger and Book Manager, Lender, and certain other
financial institutions, as such agreement may be amended, modified, renewed or
extended from time to time (the “Loan Agreement”).

 

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Colonial Revolver Loans and LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrower. The Loan
Agreement contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events, and for the borrowing, prepayment and
reborrowing of amounts upon specified terms and conditions.

 

The holder of this Note is hereby authorized by Borrower to record on a schedule
annexed to this Note (or on a supplemental schedule) the amounts owing with
respect to Colonial Revolver Loans and LC Obligations, and the payment thereof.
Failure to make any notation, however, shall not affect the rights of the holder
of this Note or any obligations of Borrower hereunder or under any other Loan
Documents.

 

Time is of the essence of this Note. Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive demand, presentment for payment,
protest, notice of protest, notice of intention to accelerate the maturity of
this Note, diligence in collecting, the bringing of any suit against any party,
and any notice of or defense on account of any extensions, renewals, partial
payments, or changes in any manner of or in this Note or in any of its terms,
provisions and covenants, or any releases or substitutions of any security, or
any delay, indulgence or other act of any trustee or any holder hereof, whether
before or after maturity. Borrower agrees to pay, and to save the holder of this
Note harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable attorneys’ fees) if this Note is
collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrower or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrower not pay or contract to pay, and
that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under Applicable Law.

 







 

This Note shall be governed by the laws of the State of Illinois, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

This Note is executed in renewal, amendment and restatement of, but not in
novation, extinguishment, discharge or satisfaction of the indebtedness
evidenced by, all prior Colonial Revolver Note(s) made by Colonial Auto Finance,
Inc., an Arkansas corporation, payable to the order of [___________] (as such
note(s) has been amended, restated, supplemented or otherwise modified from time
to time prior to the date hereof, the “Prior Note(s)”). All amounts outstanding
under the Prior Note(s) as of the date hereof are outstanding under the Loan
Agreement and due and payable in accordance with the terms of the Loan Agreement
and this Note.

 

 

 

 

 

 

 



-2-



 

In Witness Whereof, this Note is executed as of the date set forth above.

 



    Colonial Auto Finance, Inc.,     an Arkansas corporation           By:      
  Name:         Title:                        

 

 




 

 

 

 



[Signature Page to Colonial Revolver Note]









 

Exhibit B

 

ACM-TCM Revolver Note

 

[Date] $_____________ Bentonville, Arkansas

 

America’s Car Mart, Inc., an Arkansas corporation, and Texas Car-Mart, Inc., a
Texas corporation (separately and collectively, “Borrower”), for value received,
hereby unconditionally jointly and severally promise to pay to the order of
_____________________ (“Lender”), the principal sum of ________________________
Dollars ($___________), or such lesser amount as may be advanced by Lender as
ACM-TCM Revolver Loans from time to time under the Loan Agreement described
below, together with all accrued and unpaid interest thereon. Terms are used
herein as defined in the Third Amended and Restated Loan and Security Agreement
dated as of September __, 2019, among Borrower, Colonial Auto Finance, Inc.,
America’s Car-Mart, Inc., a Texas corporation, BMO Harris Bank N.A., as Agent,
Lead Arranger and Book Manager, Lender, and certain other financial
institutions, as such agreement may be amended, modified, renewed or extended
from time to time (the “Loan Agreement”).

 

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences ACM-TCM Revolver Loans under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrower. The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.

 

The holder of this Note is hereby authorized by Borrower to record on a schedule
annexed to this Note (or on a supplemental schedule) the amounts owing with
respect to ACM-TCM Revolver Loans and the payment thereof. Failure to make any
notation, however, shall not affect the rights of the holder of this Note or any
obligations of Borrower hereunder or under any other Loan Documents.

 

Time is of the essence of this Note. Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive demand, presentment for payment,
protest, notice of protest, notice of intention to accelerate the maturity of
this Note, diligence in collecting, the bringing of any suit against any party,
and any notice of or defense on account of any extensions, renewals, partial
payments, or changes in any manner of or in this Note or in any of its terms,
provisions and covenants, or any releases or substitutions of any security, or
any delay, indulgence or other act of any trustee or any holder hereof, whether
before or after maturity. Borrower agrees to pay, and to save the holder of this
Note harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable attorneys’ fees) if this Note is
collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrower or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrower not pay or contract to pay, and
that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under Applicable Law.

 







 

This Note shall be governed by the laws of the State of Illinois, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

This Note is executed in renewal, amendment and restatement of, but not in
novation, extinguishment, discharge or satisfaction of the indebtedness
evidenced by all prior ACM-TCM Revolver Note(s) made by America’s Car Mart,
Inc., an Arkansas corporation and Texas Car-Mart, Inc., a Texas corporation,
payable to the order of [_____________________] (as such note(s) has been
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Prior Note(s)”). All amounts outstanding under the Prior
Note(s) as of the date hereof are outstanding under the Loan Agreement and due
and payable in accordance with the terms of the Loan Agreement and this Note.

 

[Signature Page Follows]

 

 

 

 

 

 -2-







 

 

In Witness Whereof, this Note is executed as of the date set forth above.

 

 

    America’s Car Mart, Inc., an Arkansas corporation           By:        
Name:         Title:                       Texas Car-Mart, Inc., a Texas
corporation           By:         Name:         Title:                          
   









 

 

 

 

 



[Signature Page to ACM-TCM Revolver Note]









 

Exhibit C

 

Assignment

 

Reference is made to the Third Amended and Restated Loan and Security Agreement
dated as of September __, 2019 (as amended, restated, amended and restated,
modified, renewed or extended from time to time, the “Loan Agreement”), among
America’s Car-Mart, Inc., a Texas corporation (“Parent”), Colonial Auto Finance,
Inc., an Arkansas corporation (“Colonial”), America’s Car Mart, Inc., an
Arkansas corporation (“ACM”), Texas Car-Mart, Inc., a Texas corporation (“TCM”)
each of Colonial, ACM and TCM, a “Borrower,” and collectively, “Borrowers”), BMO
Harris Bank N.A., as agent (“Agent”), lead arranger and book manager for the
financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders. Terms are used herein as defined in the Loan
Agreement.

 

__________________________________ (“Assignor”) and ______________________
(“Assignee”) agree as follows:

 

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $______________ of Assignor’s
outstanding Revolver Loans and $__________ of Assignor’s participations in
LC Obligations, and (b) the amount of $______________ of Assignor’s Revolver
Commitment (which represents _______% of the total Revolver Commitments) (the
foregoing items being, collectively, the “Assigned Interest”), together with an
interest in the Loan Documents corresponding to the Assigned Interest. This
Agreement shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice delivered to Agent, provided such Assignment
Notice is executed by Assignor, Assignee, Agent and Borrower, if applicable.
From and after the Effective Date, Assignee hereby expressly assumes, and
undertakes to perform, all of Assignor’s obligations in respect of the Assigned
Interest, and all principal, interest, fees and other amounts which would
otherwise be payable to or for Assignor’s account in respect of the Assigned
Interest shall be payable to or for Assignee’s account, to the extent such
amounts accrue on or after the Effective Date.

 

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $_____________, the outstanding
balance of its Revolver Loans and participations in LC Obligations is
$____________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrower or the performance by
Borrower of their obligations under the Loan Documents. [Assignor is attaching
the Revolver Note[s] held by it and requests that Agent exchange such Revolver
Note[s] for new Revolver Notes payable to Assignee [and Assignor].]

 







 

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; and (g) represents
and warrants that the assignment evidenced hereby will not result in a
non-exempt “prohibited transaction” under Section 406 of ERISA.

 

4. This Agreement shall be governed by the laws of the State of Illinois. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

 

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

(a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

______________________

______________________

______________________

 

(b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

______________________

______________________

______________________

 

 

 

 

-2-



 





 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

______________________

ABA No. ______________

______________________

Account No. ___________

Reference: ____________

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

______________________

______________________

ABA No. ______________

______________________

Account No. ___________

Reference: ____________

 

[Signature Page Follows]

 

 

 

 

 

-3-



 





 

 

In Witness Whereof, this Assignment is executed as of ___________________.

 

 

 

    Assignee:                 By:         Name:         Title:                  
    Assignor:           By:         Name:         Title:                        
     



 

 

 

 



 





 

Exhibit D

 

Assignment Notice

 

Reference is made to (1) the Third Amended and Restated Loan and Security
Agreement dated as of September __, 2019 (as amended, restated, amended and
restated, modified, renewed or extended from time to time, the “Loan
Agreement”), among America’s Car-Mart, Inc., a Texas corporation (“Parent”),
Colonial Auto Finance, Inc., an Arkansas corporation (“Colonial”), America’s Car
Mart, Inc., an Arkansas corporation (“ACM”), Texas Car-Mart, Inc., a Texas
corporation (“TCM”) (each of Colonial, ACM and TCM, a “Borrower,” and
collectively, “Borrowers”), BMO Harris Bank N.A., as agent (“Agent”), lead
arranger and book manager for the financial institutions from time to time party
to the Loan Agreement (“Lenders”), and such Lenders; and (2) the Assignment
dated as of ____________, 20___ (“Assignment Agreement”), between
_________________ (“Assignor”) and ___________________ (“Assignee”). Terms are
used herein as defined in the Loan Agreement.

 

Assignor hereby notifies Borrower and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$____________ of Assignor’s outstanding Revolver Loans and $________________ of
Assignor’s participations in LC Obligations, and (b) the amount of
$_______________ of Assignor’s Revolver Commitment (which represents _____% of
the total Revolver Commitments) (the foregoing items being, collectively, the
“Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest. This Agreement shall be effective as of
the date (“Effective Date”) indicated below, provided this Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower, if applicable. Pursuant to
the Assignment Agreement, Assignee has expressly assumed all of Assignor’s
obligations under the Loan Agreement to the extent of the Assigned Interest, as
of the Effective Date.

 

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_____________, and Assignee’s Revolver Commitment
to be increased by $_____________.

 

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

______________________

______________________

______________________

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

 



 





 

This Notice is being delivered to Borrower and Agent pursuant to Section 13.3 of
the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

[Signature Page Follows]

 

 

 

 

 

 

-2-



 





 

In Witness Whereof, this Assignment Notice is executed as of _______________.

 



    Assignee:                 By:         Name:         Title:                  
    Assignor:           By:         Name:         Title:                        
     



 

 



[Signature Page to Assignment Notice]





 







Acknowledged and Agreed, as of the date set forth above:

 

Borrowers:*

 

Colonial Auto Finance, Inc.,
an Arkansas corporation

 



By:          Name:          Title:       



 

Acknowledged and Agreed to by:

America’s Car Mart, Inc.,
an Arkansas corporation

 



By:          Name:          Title:       



 

Texas Car-Mart, Inc.,
a Texas corporation

 



By:          Name:          Title:       



 

BMO Harris Bank N.A.,
as Agent

 



By:          Name:          Title:       

 

 

 



______________

*        No signature required if Assignee is a Lender, U.S.-based Affiliate of
a Lender or Approved Fund, or if an Event of Default exists.

 

 



[Signature Page to Assignment Notice]





 





 

Exhibit E-1

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Loan and Security
Agreement dated as of September __, 2019 (as amended, restated, amended and
restated, modified, renewed or extended from time to time, the “Loan
Agreement”), among America’s Car-Mart, Inc., a Texas corporation (“Parent”),
Colonial Auto Finance, Inc., an Arkansas corporation (“Colonial”), America’s Car
Mart, Inc., an Arkansas corporation (“ACM”), Texas Car-Mart, Inc., a Texas
corporation (“TCM”) (each of Colonial, ACM and TCM, a “Borrower,” and
collectively, “Borrowers”), BMO Harris Bank N.A., as agent (“Agent”), lead
arranger and book manager for the financial institutions from time to time party
to the Loan Agreement (“Lenders”), and such Lenders. Pursuant to the provisions
of Section 5.9 of the Loan Agreement, the undersigned hereby certifies that
(a) it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (c) it is not a ten percent shareholder of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to the Borrowers as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Agent, and (b) the undersigned shall have at all times
furnished the Borrowers and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

    [Name of Foreign Lender]           By:         Name:         Title:        
    Date: ____________, ____



 



 

 

 



 





 

Exhibit E-2

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Loan and Security
Agreement dated as of September __, 2019 (as amended, restated, amended and
restated, modified, renewed or extended from time to time, the “Loan
Agreement”), among America’s Car-Mart, Inc., a Texas corporation (“Parent”),
Colonial Auto Finance, Inc., an Arkansas corporation (“Colonial”), America’s Car
Mart, Inc., an Arkansas corporation (“ACM”), Texas Car-Mart, Inc., a Texas
corporation (“TCM”) (each of Colonial, ACM and TCM, a “Borrower,” and
collectively, “Borrowers”), BMO Harris Bank N.A., as agent (“Agent”), lead
arranger and book manager for the financial institutions from time to time party
to the Loan Agreement (“Lenders”), and such Lenders. Pursuant to the provisions
of Section 5.9 of the Loan Agreement, the undersigned hereby certifies that
(a) it is the sole record and beneficial owner of the participation in respect
of which it is providing this certificate, (b) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code, and (d) it is not a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 



    [Name of Participant]           By:         Name:         Title:            
Date: ____________, ____

 

 

 

 



 





 

 

Exhibit E-3

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Loan and Security
Agreement dated as of September __, 2019 (as amended, restated, amended and
restated, modified, renewed or extended from time to time, the “Loan
Agreement”), among America’s Car-Mart, Inc., a Texas corporation (“Parent”),
Colonial Auto Finance, Inc., an Arkansas corporation (“Colonial”), America’s Car
Mart, Inc., an Arkansas corporation (“ACM”), Texas Car-Mart, Inc., a Texas
corporation (“TCM”) (each of Colonial, ACM and TCM, a “Borrower,” and
collectively, “Borrowers”), BMO Harris Bank N.A., as agent (“Agent”), lead
arranger and book manager for the financial institutions from time to time party
to the Loan Agreement (“Lenders”), and such Lenders. Pursuant to the provisions
of Section 5.9 of the Loan Agreement, the undersigned hereby certifies that
(a) it is the sole record owner of the participation in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such participation, (c) with respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code, and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E (or
W-8BEN as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 



 





 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

    [Name of Participant]           By:         Name:         Title:            
Date: ____________, ____



 



 

-2-



 





 

Exhibit E-4

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Loan and Security
Agreement dated as of September __, 2019 (as amended, restated, amended and
restated, modified, renewed or extended from time to time, the “Loan
Agreement”), among America’s Car-Mart, Inc., a Texas corporation (“Parent”),
Colonial Auto Finance, Inc., an Arkansas corporation (“Colonial”), America’s Car
Mart, Inc., an Arkansas corporation (“ACM”), Texas Car-Mart, Inc., a Texas
corporation (“TCM”) (each of Colonial, ACM and TCM, a “Borrower,” and
collectively, “Borrowers”), BMO Harris Bank N.A., as agent (“Agent”), lead
arranger and book manager for the financial institutions from time to time party
to the Loan Agreement (“Lenders”), and such Lenders. Pursuant to the provisions
of Section 5.9 of the Loan Agreement, the undersigned hereby certifies that
(a) it is the sole record owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(b) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c) with respect
to the extension of credit pursuant to this Loan Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E (or
W-8BEN as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Agent, and (ii) the undersigned shall have at all times
furnished the Borrowers and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 



 





 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 



    [Name of Participant]           By:         Name:         Title:            
Date: ____________, ____

 

 

 

 

-2-



 





 

Schedule 1.1

Revolver Commitments of Lenders

 

Lender Colonial Revolver Commitment ACM-TCM Revolver Commitment Total Revolver
Commitment BMO Harris Bank N.A. $ 68,053,942 $2,946,058 $71,000,000 BOKF, NA
d/b/a Bank of Arkansas $ 47,925,311 $2,074,689 $50,000,000 First Tennessee Bank
$ 38,340,249 $1,659,751 $40,000,000 Arvest Bank $28,755,187 $1,244,813
$30,000,000 Wells Fargo Bank, N.A. $ 28,755,187 $1,244,813 $30,000,000 Commerce
Bank $19,170,124 $829,876 $20,000,000 Total $ 231,000,000 $ 10,000,000 $
241,000,000

 

 

 

 

 



 





 

Schedule 8.5
to
Third Amended and Restated
Loan and Security Agreement




Deposit Accounts

 

Location Bank Name Bank Address City State Zip Code Bank Routing Account Ada
Arvest 502 S Main St Tulsa OK 74103 082900872 0032790786 Albertville Regions
Bank 5050 Northgate Road Rogers AR 72758 082000109 0239911934 Altus First State
Bank of Altus 2500 N Main St Altus OK 73521 111302846 151718 Anniston Regions
Bank 5050 Northgate Road Rogers AR 72758 082000109 0239911454 Ardmore BancFirst
1915 N Commerce St Ardmore OK 73401 103003632 5320058566 Arkadelphia Regions
Bank 5050 Northgate Road Rogers AR 72758 082000109 0250409018 Athens Regions
Bank 5050 Northgate Road Rogers AR 72758 062000019 0075209268 Bartlesville
Arvest 502 S Main St Tulsa OK 74103 082900872 0026689308 Batesville Centennial
Bank 1895 Harrison St Batesville AR 72501 082902757 0501019832 Benton Bank of
the Ozarks 1700 Military Rd Benton AR 72015 082901871 1500007024 Berryville
Arvest 502 S Main St Tulsa OK 74103 082900872 23596193 Bixby Arvest 502 S Main
St Tulsa OK 74103 082900872 16704837 Bowling Green South Central Bank 2710
Nashville Rd Bowling Green KY 42101 083905012 6300309011 Bowling Green East
South Central Bank 2710 Nashville Rd Bowling Green KY 42101 083905013 4700025459
Broken Arrow Arvest 502 S Main St Tulsa OK 74103 082900872 26689285 Brunswick
Bank of the Ozarks 3344 Cypress Mill Rd Brunswick GA 31520 082907273 2172102911
Bryant Arvest 502 S Main St Tulsa OK 74103 082900872 27705702 Burlington US Bank
102 W Pointer Trail Van Buren AR 72956 082000549 151803487447 Camden Farmers
Bank & Trust 116 Jefferson St SW Camden AR 71701 082901635 1002395 Cape
Girardeau Regions Bank 5050 Northgate Road Rogers AR 72758 082000109 0250409026
Carrollton Bank of the Ozarks 201 Maple St Carrollton GA 30117 082907273
2114822030 Carrollton Regions Bank 5050 Northgate Road Rogers AR 72758 082000109
0236207500 Carthage Arvest 502 S Main St Tulsa OK 74103 082900872 23596261
Centerton Arvest 502 S Main St Tulsa OK 74103 082900872 0030662007 Claremore
IBC  Bank 1050 N Lynn Riggs Blvd Claremore OK 74017 303072793 1600776841
Clarksville AR Arvest 502 S Main St Tulsa OK 74103 082900872 35321084
Clarksville, TN Regions Bank 5050 Northgate Road Rogers AR 72758 082000109
0239911845 Columbia TN Regions Bank 5050 Northgate Road Rogers AR 72758
082000109 0250409034 Columbia, MO Regions Bank 5050 Northgate Road Rogers AR
72758 082000109 0273788805

 



 





 

Columbus, MS Regions Bank 5050 Northgate Road Rogers AR 72758 082000109
0273788384 Conway Arvest 502 S Main St Tulsa OK 74103 082900872 26689298 Conway
South Arvest 502 S Main St Tulsa OK 74103 082900872 0027705980 Corinth MS 132
Regions Bank 5050 Northgate Road Rogers AR 72758 082000109 0185486655 Corsicana
Prosperity Bank 100 S Main St Corsicana TX 75110 113122655 6291621 Covington GA
146 BB&T 3110 US-278 Covington GA 30014 061113415 5243726346 Cullman Regions
Bank 5050 Northgate Road Rogers AR 72758 082000109 0236207675 DA Siloam Springs
Arvest 502 S Main St Tulsa OK 74103 82900872 30661914 Dalton Regions Bank 5050
Northgate Road Rogers AR 72758 082000109 0250409042 Decatur Regions Bank 5050
Northgate Road Rogers AR 72758 082000109 0185486647 Dothan Regions Bank 5050
Northgate Road Rogers AR 72758 082000109 0239911950 Duncan Arvest 502 S Main St
Tulsa OK 74103 082900872 23596203 Durant First United 2025 W University Blvd
Durant OK 74701 103100881 3134385 El Dorado Southern Bancorp 1615 W Hillsboro St
El Dorado AR 71730 082901334 565078 Elizabethtown WesBanco 111 Towne Dr
Elizabethtown KY 42701 83900619 8096937 Enid Bank of Oklahoma One Williams
Center Tulsa OK 74172 103900036 813000374 Enterprise Regions Bank 5050 Northgate
Road Rogers AR 72758 082000109 0185486574 Evansville Old National Bank 961
Washington Ave Evansville IN 47713 086300012 128259540 Farmington US Bank 102 W
Pointer Trail Van Buren AR 72956 081000210 152311871676 Fayetteville Arvest 502
S Main St Tulsa OK 74103 082900872 0035320917 Fayetteville College Arvest 502 S
Main St Tulsa OK 74103 082900872 18487136 Florence Regions Bank 5050 Northgate
Road Rogers AR 72758 082000109 0239911853 Fort Smith Arvest 502 S Main St Tulsa
OK 74103 082900872 570382879 Gadsden Regions Bank 5050 Northgate Road Rogers AR
72758 082000109 0096704853 Glasgow US Bank 102 W Pointer Trail Van Buren AR
72956 082000549 151803108191 Greenville ANB 5809 Wesley St Greenville TX 75402
111901519 2000017075 Grove Arvest 502 S Main St Tulsa OK 74103 082900872
26106865 Harrison Arvest 502 S Main St Tulsa OK 74103 082900872 0035320836
Harrisonville Country Club Bank 1703 MO-291 Harrisonville MO 64701 101001306
746945396 Henderson US Bank 102 W Pointer Trail Van Buren AR 72956 082000549
151803108530 Hixson Regions Bank 5050 Northgate Road Rogers AR 72758 082000109
0250409050 Hope Farmers Bank & Trust 200 E 3rd St Hope AR 71801 082901635 077275
Hopkinsville US Bank 102 W Pointer Trail Van Buren AR 72956 082000549
151803108159 Hot Springs Arvest 502 S Main St Tulsa OK 74103 082900872 26689272
Jackson Regions Bank 5050 Northgate Road Rogers AR 72758 082000109 0236207667
Jonesboro Arvest 502 S Main St Tulsa OK 74103 082900872 25615043 Joplin Arvest
502 S Main St Tulsa OK 74103 082900872 0026688862 Kirksville US Bank 102 W
Pointer Trail Van Buren AR 72956 082000549 151803108175 Lawton Arvest 502 S Main
St Tulsa OK 74103 082900872 35320894 Lebanon Arvest 502 S Main St Tulsa OK 74103
082900872 26688875 Lexington US Bank 102 W Pointer Trail Van Buren AR 72956
082000549 151803108522 Little Rock Simmons Bank 5601 S University Ave Little
Rock AR 72209 082001247 105988 Longview Regions Bank 5050 Northgate Road Rogers
AR 72758 082000109 0273788392

 



-2-



 

Lufkin Regions Bank 5050 Northgate Road Rogers AR 72758 082000109 0273788422
Macon Bank of the Ozarks 501 Walnut St Macon GA 31201 082907273 2114819473
Madison Regions Bank 5050 Northgate Road Rogers AR 72758 062005690 0235000384
Madisonville US Bank 102 W Pointer Trail Van Buren AR 72956 082000549
151803108506 Magnolia Farmers Bank & Trust 100 E University St Magnolia AR 71753
082901635 40072951 Malvern AR 120 Bank of the Ozarks 1608 Martin Luther King
Blvd Malvern AR 72104 082901871 2114806736 McAlester Arvest 502 S Main St Tulsa
OK 74103 082900872 23223929 Meridian Regions Bank 5050 Northgate Road Rogers AR
72758 082000109 0236208167 Miami Arvest 502 S Main St Tulsa OK 74103 082900872
23596229 Milledgeville GA SunTrust 2501 N Columbia St Milledgeville GA 31061
061000104 1000190810589 Moberly MO Central Bank of Moberly 1801 N Morley St
Moberly MO 65270 081500749 7019404 Montgomery AL Regions Bank 5050 Northgate
Road Rogers AR 72758 082000109 0250408984 Morrilton Arvest 502 S Main St Tulsa
OK 74103 082900872 0026688888 Mountain Home Arvest 502 S Main St Tulsa OK 74103
082900872 35320904 Mt Pleasant ANB 301 S Madison St Mt Pleasant TX 75455
111908208 0016462 Muscle Shoals Regions Bank 5050 Northgate Road Rogers AR 72758
082000109 0185486264 Muskogee Bank of Oklahoma One Williams Center Tulsa OK
74172 103900036 880003552 Nacogdoches Regions Bank 5050 Northgate Road Rogers AR
72758 082000109 0273788430 Neosho Arvest 502 S Main St Tulsa OK 74103 082900872
26688901 North Little Rock Arvest 502 S Main St Tulsa OK 74103 082900872
79468961 Okmulgee Arvest 502 S Main St Tulsa OK 74103 082900872 23596232 Opelika
Regions Bank 5050 Northgate Road Rogers AR 72758 082000109 0236208094 Owasso
Arvest 502 S Main St Tulsa OK 74103 082900872 0021843796 Owensboro US Bank 102 W
Pointer Trail Van Buren AR 72956 082000549 151803108498 Oxford Regions Bank 5050
Northgate Road Rogers AR 72758 065305436 0196396261 Paducah Regions Bank 5050
Northgate Road Rogers AR 72758 083901744 8700044832 Palestine Regions Bank 5050
Northgate Road Rogers AR 72758 082000109 0273788406 Paragould Regions Bank 5050
Northgate Road Rogers AR 72758 082000109 4707915 Paris Peoples Bank 35 South
Plaza Paris TX 75460 111916656 1211200 Phenix City AL Regions Bank 5050
Northgate Road Rogers AR 72758 082000109 0239911551 Pine Bluff Simmons Bank 501
S Main St Pine Bluff AR 71601 082900432 0000242802 Ponca City RCB Bank 2901 N
14th St Ponca City OK 74601 103112594 110846331 Poplar Bluff US Bank 102 W
Pointer Trail Van Buren AR 72956 082000549 151803487454 Poteau Arvest 502 S Main
St Tulsa OK 74103 082900872 0077606563 Prattville Regions Bank 5050 Northgate
Road Rogers AR 72758 082000109 0232590822 Pryor Arvest 502 S Main St Tulsa OK
74103 082900872 14239993 Richmond US Bank 102 W Pointer Trail Van Buren AR 72956
082000549 151803487850 Rogers Arvest 502 S Main St Tulsa OK 74103 082900872
10129285 Rogers North Arvest 502 S Main St Tulsa OK 74103 082900872 21933033
Rolla US Bank 102 W Pointer Trail Van Buren AR 72956 082000549 151803487785 Rome
Regions Bank 5050 Northgate Road Rogers AR 72758 082000109 0236208159

 



-3-



 

Russellville Arvest 502 S Main St Tulsa OK 74103 082900872 35321097 Russellville
South Arvest 502 S Main St Tulsa OK 74103 082900872 23596274 Sapulpa Arvest 502
S Main St Tulsa OK 74103 082900872 0035320920 Searcy Regions Bank 5050 Northgate
Road Rogers AR 72758 082000109 0239911837 Sedalia US Bank 102 W Pointer Trail
Van Buren AR 72956 082000549 151803108274 Shawnee Arvest 502 S Main St Tulsa OK
74103 082900872 23596245 Sherman Bank Of Texas 307 W Washington Sherman TX 75090
111014325 8094586978 Siloam Springs Arvest 502 S Main St Tulsa OK 74103
082900872 16004867 Springdale West Arvest 502 S Main St Tulsa OK 74103 082900872
11112644 Springdale East Arvest 502 S Main St Tulsa OK 74103 082900872
0015804301 Springfield North Arvest 502 S Main St Tulsa OK 74103 082900872
26688914 Springfield South Arvest 502 S Main St Tulsa OK 74103 082900872
26688927 St. Joseph US Bank 102 W Pointer Trail Van Buren AR 72956 101000187
145572379280 Stillwater Arvest 502 S Main St Tulsa OK 74103 082900872 23596258
Stilwell Arvest 502 S Main St Tulsa OK 74103 082900872 0018436158 Sulphur
Springs Alliance Bank 1226 S Broadway St Sulphur Springs TX 75482 111901975
1070077 Tahlequah Arvest 502 S Main St Tulsa OK 74103 082900872 0083612431
Texarkana Regions Bank 5050 Northgate Road Rogers AR 72758 082000109 0273788414
Troy Regions Bank 5050 Northgate Road Rogers AR 72758 082000109 0239911810
Tullahoma Regions Bank 5050 Northgate Road Rogers AR 72758 082000109 0239911942
Tulsa North Arvest 502 S Main St Tulsa OK 74103 082900872 23538821 Tulsa South
Arvest 502 S Main St Tulsa OK 74103 082900872 0021902190 Tupelo MS Regions Bank
5050 Northgate Road Rogers AR 72758 082000109 0185486566 Tuscaloosa Regions Bank
5050 Northgate Road Rogers AR 72758 082000109 0239911829 Tyler Regions Bank 5050
Northgate Road Rogers AR 72758 82000109 0273788791 Valdosta Bank of the Ozarks
3102 N Oak Street Extension Valdosta GA 31602 082907273 2661000493 Van Buren
Arvest 502 S Main St Tulsa OK 74103 082900872 0017310217 Warrensburg US Bank 102
W Pointer Trail Van Buren AR 72956 101200453 152315441674 West Memphis Regions
Bank 5050 Northgate Road Rogers AR 72758 082000109 8021096842 West Plains Arvest
502 S Main St Tulsa OK 74103 082900872 26689269 Wichita Falls Pilgrim Bank 4301
Old Jacksboro Hwy Wichita Falls TX 76302 111911091 8902089 Winchester BB&T 825
Bypass Rd Winchester KY 40391 083900680 0005185597441 Woodstock Regions Bank
5050 Northgate Road Rogers AR 72758 082000109 0185486531                
Corporate Account Bank Name Bank Address City State Zip Code Bank Routing
Account Funding Account Bank of America P.O. Box 25118 Tampa FL 33622 540710106
487004171972 Merchant Depository Account Bank Of America P.O. Box 25118 Tampa FL
33622 540710106 487004335556 America’s Car Mart Bank of Arkansas One Williams
Center Tulsa OK 74172 82901392 4867003147 America’s Car Mart Payroll Bank of
Arkansas One Williams Center Tulsa OK 74172 82901392 209090468 America’s Car
Mart Accts Payable Bank of Arkansas One Williams Center Tulsa OK 74172 82901392
209090523

 



-4-



 

America’s Car Mart Depository Account Bank of Arkansas One Williams Center Tulsa
OK 74172 82901392 4867003136 Auto Finance Investors Inc Bank of Arkansas One
Williams Center Tulsa OK 74172 82901392 4868011011 Colonial Auto Finance Inc
Bank of Arkansas One Williams Center Tulsa OK 74172 82901392 4869007325 Colonial
Underwriters Inc Bank of Arkansas One Williams Center Tulsa OK 74172 82901392
4869007336 America's Car-Mart Inc A Texas Corp Bank of Arkansas One Williams
Center Tulsa OK 74172 82901392 8090212256 ACM Purchase Account - Smart Auction
Bank of Arkansas One Williams Center Tulsa OK 74172 82901392 8093576672 ACM
Purchase Agent Bank of Arkansas One Williams Center Tulsa OK 74172 82901392
8093576683 ACM Missouri Titles Bank of Arkansas One Williams Center Tulsa OK
74172 82901392 8095023183 ACM Insurance Company Bank of Arkansas One Williams
Center Tulsa OK 74172 82901392 8095023953

 

 

 

 

 

 

 



-5-



 

Schedule 8.6.1

Business Locations



1.Each Borrower currently has the following business locations:

 

Chief Executive Office:     802 S.E. Plaza Ave., Ste. 200

Bentonville, Arkansas  72712

 

Other Locations:      None

 

2.Each Subsidiary currently has the following business locations:

 

Colonial:

 

Chief Executive Office:     P.O. Box 1594

Bentonville, Arkansas  72712

 

Other Locations:      None

 

ACM and TCM:

 

Chief Executive Office:      802 S.E. Plaza Ave., Ste. 200

Bentonville, Arkansas  72712

 

Other Locations:      See list of ACM and TCM lot locations below

 

3.In the five years preceding the Closing Date, each Borrower and its
Subsidiaries have had the following business locations in addition to those set
forth above:

 

None

 

4.The following bailees, warehouseman, similar parties and consignees hold
inventory of a Borrower or Subsidiary:

 

Name and
Address of Party Nature of Relationship Amount of Inventory Owner of
Inventory Various independent repair shops and auto auctions are in possession
of inventory from time to time     ACM & TCM

 

 

 

 

 







 

ACM & TCM Lot Locations

 

Lot Description Address City State Zip Ada, OK - 154 1212 N Broadway Ave Ada OK
74820-2041 Albertville, AL - 126 4081 US Highway 431 Albertville AL 35950-0244
Altus, OK - 150 1601 E Broadway St Altus OK 73521-5709 Anniston, AL - 095 1200 S
Quintard Ave Anniston AL 36201-8245 Ardmore, OK - 044 2205 N Commerce St Ardmore
OK 73401-1442 Arkadelphia, AR - 034 2916 Pine St Arkadelphia AR 71923-5323
Athens, AL - 075 823 US Highway 72 W Athens AL 35611-4215 Bartlesville, OK - 092
3291 SE Washington Blvd Bartlesville OK 74006-7609 Batesville, AR - 024 2820
Harrison St Batesville AR 72501-7429 Benton, AR - 003 1301 Military Rd Benton AR
72015-2910 Berryville, AR - 073 1202 Trimble Ave Berryville AR 72616-5177 Bixby,
OK - 172 13101 S Memorial Dr Bixby OK 74008-3107 Bowling Green East, KY - 169
5250 Scottsville Rd Bowling Green KY 42104-7905 Bowling Green, KY - 043 1930
Russellville Rd Bowling Green KY 42101-3755 Broken Arrow, OK - 086 406 E Kenosha
St Broken Arrow OK 74012-1919 Brunswick, GA - 164 3480 Cypress Mill Rd Brunswick
GA 31520-2856 Bryant, AR - 175 3200 N Reynolds Rd Bryant AR 72022-9039
Burlington, IA - 160 1233 N Roosevelt Ave Burlington IA 52601-2046 Camden, AR -
115 635 California Ave SW Camden AR 71701-4603 Cape Girardeau, MO - 032 1455 N
Kingshighway St Cape Girardeau MO 63701-2116 Carrollton, GA - 158 1560 Bankhead
Hwy Carrollton GA 30116-6155 Carthage, MO - 119 2807 S Grand Ave Carthage MO
64836-7905 Centerton, AR - 163 350 W Centerton Blvd Centerton AR 72719-8716
Claremore, OK - 071 821 N Lynn Riggs Blvd Claremore OK 74017-4018 Clarksville,
AR - 109 905 S Rogers St Clarksville AR 72830-4330 Clarksville, TN - 090 1630
Wilma Rudolph Blvd Clarksville TN 37040-6782 Columbia, MO - 066 200 W Business
Loop 70 Columbia MO 65203-3247 Columbia, TN - 096 2207 Carmack Blvd Columbia TN
38401-4412 Columbus, MS - 125 2325 Highway 45 N Columbus MS 39705-1744 Conway
South, AR - 174 2740 Dave Ward Dr Conway AR 72034 Conway, AR - 004 1220 E Oak St
Conway AR 72032-5944 Corinth, MS - 132 2402 Highway 72 E Corinth MS 38834-6711
Corsicana, TX - 058 711 S 7th St Corsicana TX 75110-7319 Covington, GA - 146
4198 Highway 278 Covington GA 30014 Cullman, AL - 076 1634 Brantley Ave NW
Cullman AL 35055-5823 DA Siloam Springs, AR - 162 651 Highway 412 W Siloam
Springs AR 72761-4674 Dalton, GA - 152 936 N Glenwood Ave Dalton GA 30721-2617
Decatur, AL - 081 3511A Highway 31 S Decatur AL 35603-1413 Dothan, AL - 147 3171
S Oates St Dothan AL 36301-5663 Duncan, OK - 046 612 N Highway 81 Duncan OK
73533-2313

 



-2-



 

Durant, OK - 151 376 Bryan Dr Durant OK 74701-3413 El Dorado, AR - 018 1610 W
Hillsboro St El Dorado AR 71730-6920 Elizabethtown, KY - 042 5730 N Dixie Hwy
Elizabethtown KY 42701-7804 Enid, OK - 027 4802 W Owen K Garriott Rd Enid OK
73703-4646 Enterprise, AL - 141 1230 Rucker Blvd Enterprise AL 36330-3625
Evansville, IN - 136 1223 E Riverside Dr Evansville IN 47714-4149 Farmington, MO
- 088 222 W Karsch Blvd Farmington MO 63640-2105 Fayetteville College, AR - 170
3244 N College Ave Fayetteville AR 72703-3508 Fayetteville, AR - 002 2724 W
Martin Luther King Blvd Fayetteville AR 72704-7623 Florence, AL - 139 1221
Florence Blvd Florence AL 35630-2724 Fort Smith, AR - 006 4006 Towson Ave Fort
Smith AR 72901-7540 Gadsden, AL - 131 625 W Meighan Blvd Gadsden AL 35901-3303
Glasgow, KY - 159 801 Happy Valley Rd Glasgow KY 42141-1305 Greenville, TX - 087
5107 Interstate Highway 30 Greenville TX 75402-7812 Grove, OK - 144 3618 US
Highway 59 Grove OK 74344-3704 Harrison, AR - 005 424 HWY 62-65 NORTH Harrison
AR 72601-2506 Harrisonville, MO - 133 2506 N State Route 291 Harrisonville MO
64701-1103 Henderson, KY - 036 2749 US Highway 41 N Henderson KY 42420-2046
Hixson, TN - 148 4517 Hixson Pike Hixson TN 37343-5035 Hope, AR - 097 1616 N
Hervey St Hope AR 71801-2521 Hopkinsville, KY - 041 2010 Walnut St Hopkinsville
KY 42240-4661 Hot Springs, AR - 084 1604 Albert Pike Rd Hot Springs AR
71913-4019 Jackson, TN - 064 1089 S Highland Ave Jackson TN 38301-7303
Jonesboro, AR - 013 1315 Red Wolf Blvd Jonesboro AR 72401-4580 Joplin, MO - 019
3404 E 7th St Joplin MO 64801-5663 Kirksville, MO - 143 2015 N Baltimore St
Kirksville MO 63501-5108 Lawton, OK - 028 202 SW Sheridan Rd Lawton OK
73505-1519 Lebanon, MO - 083 1600 W Elm St Lebanon MO 65536-3923 Lexington, KY -
074 399 E New Circle Rd Lexington KY 40505-2616 Little Rock, AR - 007 5900 S
University Ave Little Rock AR 72209-2152 Longview, TX - 050 4207 W Marshall Ave
Longview TX 75604-4808 Lufkin, TX - 055 1517 N Timberland Dr Lufkin TX
75901-2313 Macon, GA - 166 1711 Key Street Macon GA 31204 Madison, TN - 134 729
Gallatin Pike N Madison TN 37115-2810 Madisonville, KY - 039 342 S Main St
Madisonville KY 42431-2560 Magnolia, AR - 015 203 Highway 79 N Magnolia AR
71753-3203 Malvern, AR - 120 2174 Oliver Lancaster Blvd Rockport AR 72104-2332
McAlester, OK - 045 810 S George Nigh Expy McAlester OK 74501-7279 Meridian, MS
- 142 1629 S Frontage Rd Meridian MS 39301-6126 Miami, OK - 155 1616 N Main St
Miami OK 74354-2721 Milledgeville, GA - 165 131 Roberson Mill Rd NE
Milledgeville GA 31061-4914 Moberly, MO - 128 512 E Highway 24 Moberly MO
65270-3622 Montgomery, AL - 173 2911 Eastern Blvd Montgomery AL 36116-1023

 



-3-



 

Morrilton, AR - 121 510 E Harding St Morrilton AR 72110-2244 Mount Pleasant, TX
- 057 2300 W Ferguson Rd Mt Pleasant TX 75455-2932 Mountain Home, AR - 122 2077
Highway 62 E Mountain Home AR 72653-6606 Muscle Shoals, AL - 067 1017 Highway 72
East Tuscumbia AL 35674-4561 Muskogee, OK - 020 1501 W Shawnee St Muskogee OK
74401-3431 Nacogdoches, TX - 052 2819 South St Nacogdoches TX 75964-6669 Neosho,
MO - 056 311 S Neosho Blvd Neosho MO 64850-1649 North Little Rock, AR - 008 6601
Warden Rd. Sherwood AR 72120-5039 Okmulgee, OK - 082 1509 S Wood Dr Okmulgee OK
74447-7842 Opelika, AL - 091 501 Columbus Pkwy Opelika AL 36801-5901 Owasso, OK
- 085 8051 N Owasso Expy Owasso OK 74055-3625 Owensboro, KY - 040 512 Triplett
St Owensboro KY 42303-3557 Oxford, MS - 137 2612 Jackson Ave W Oxford MS
38655-5405 Paducah, KY - 035 3921 Clarks River Rd Paducah KY 42003-0804
Palestine, TX - 060 5000 N. LOOP 256 Palestine TX 75801 Paragould, AR - 023 2213
E Kingshighway Paragould AR 72450-9202 Paris, TX - 051 1140 N Main St Paris TX
75460-2971 Phenix City, AL - 124 1301 Highway 280 Byp Phenix City AL 36867-5401
Pine Bluff, AR - 016 520 S Blake St Pine Bluff AR 71601-3626 Ponca City, OK -
078 3314 N 14th St Ponca City OK 74601-1036 Poplar Bluff, MO - 038 804 S
Westwood Blvd Poplar Bluff MO 63901-6104 Poteau, OK - 123 2607 N Broadway St
Poteau OK 74953-5400 Prattville, AL - 118 1026 S Memorial Dr Prattville AL
36067-6217 Pryor, OK - 171 6105 S Mill St Pryor OK 74361-6848 Richmond, KY - 130
290 Eastern Byp Richmond KY 40475-2331 Rogers North, AR - 112 2620 W Hudson Rd
Rogers AR 72756-2028 Rogers, AR - 012 2007 S 8th St Rogers AR 72758-6425 Rolla,
MO - 157 1310 East Highway 72 Rolla MO 65401 Rome, GA - 145 1401 Martha Berry
Blvd NW Rome GA 30165-1617 Russellville South, AR - 021 3502 S Arkansas Ave
Russellville AR 72802-7376 Russellville, AR - 009 2300 E Main St Russellville AR
72802-9615 Saint Joseph, MO - 135 2504 S Belt Hwy Saint Joseph MO 64503-1644
Sapulpa, OK - 017 20 E Taft Ave Sapulpa OK 74066-5602 Searcy, AR - 029 801 E
Beebe Capps Expy Searcy AR 72143-6890 Sedalia, MO - 068 3303 S Limit Ave Sedalia
MO 65301-0897 Shawnee, OK - 026 4020 N Harrison St Shawnee OK 74804-1429
Sherman, TX - 048 4308 Texoma Pkwy Sherman TX 75090-1934 Siloam Springs, AR -
010 351 Highway 412 E Siloam Springs AR 72761-4776 Springdale East, AR - 089
1866 E Robinson Ave Springdale AR 72764-5700 Springdale West, AR - 053 3733 W
Sunset Ave Springdale AR 72762-4957 Springfield North, MO - 025 2120 N Glenstone
Ave Springfield MO 65803-4646 Springfield South, MO - 079 3245 W Sunshine St
Springfield MO 65807-1047 Stillwater, OK - 072 2617 N Perkins Rd Stillwater OK
74075-2206 Stilwell, OK - 110 471254 Hwy 51 Stilwell OK 74960-4242

 



-4-



 

Sulphur Springs, TX - 059 1237 S Broadway St Sulphur Springs TX 75482-4841
Tahlequah, OK - 077 2900 S Muskogee Ave Tahlequah OK 74464-5463 Texarkana, TX -
011 3015 Summerhill Rd Texarkana TX 75503-3963 Troy, AL - 149 217 US Highway 231
North Troy AL 36081-1795 Tullahoma, TN - 093 2116 N Jackson St Tullahoma TN
37388-2208 Tulsa North, OK - 014 6519 E 11th St Tulsa OK 74112-4617 Tulsa South,
OK - 033 4810 S Peoria Ave Tulsa OK 74105-4531 Tupelo, MS - 129 1703 S Gloster
St Tupelo MS 38801-6513 Tuscaloosa, AL - 080 6210 University Blvd E Cottondale
AL 35453-1632 Tyler, TX - 054 128 NNW LOOP 323 Tyler TX 75702-8724 Valdosta, GA
- 156 3270 N Valdosta Rd Valdosta GA 31602-1110 Van Buren, AR - 070 2400
Fayetteville Rd Van Buren AR 72956-6520 Warrensburg, MO - 153 100 W Young Ave
Warrensburg MO 64093-1103 West Memphis, AR - 030 1600 E Broadway St West Memphis
AR 72301-3455 West Plains, MO - 069 1702 Porter Wagoner Blvd West Plains MO
65775-1808 Wichita Falls, TX - 049 2710 Old Jacksboro Hwy Wichita Falls TX
76302-1015 Winchester, KY - 094 1020 Bypass Rd Winchester KY 40391-1003
Woodstock, GA - 138 7336 Highway 92 Woodstock GA 30189-3480

 

 

 

 

 

 

 



-5-



 

Schedule 9.1.4




Names and Capital Structure



1.The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of Parent and its Subsidiaries are as follows:

 

Name Jurisdiction Number and Class of Authorized Shares Number and Class of
Issued Shares America’s Car-Mart, Inc. Texas Preferred – 1,000,000
Common – 50,000,000 Preferred – None
Common – 12,849,768 Colonial Auto Finance, Inc. Arkansas Common – 3,000,000
Common – 1,220.351 America’s Car Mart, Inc. Arkansas Common – 3,000,000 Common –
970.351 Texas Car-Mart, Inc. Texas Common – 1,000,000 Common – 1,000 Colonial
Underwriting, Inc. Arkansas Common – 3,000,000 Common – 1,000 Auto Finance
Investors, Inc. Texas Preferred – 10,000,000
Common – 1,000,000 Preferred – 9,703,000 Crown Delaware Investments Corp.
Delaware Common – 10,000 Common – 1,000 ACM Insurance Company Arkansas Common –
1,000,000 Common – 100,000

 

2.The record holders of Equity Interests of the Subsidiaries of Parent are as
follows:

 

Name Class of Stock Number of Shares Record Owner Colonial Auto Finance, Inc.
Common
Common 964.078
256.273 Parent
Auto Finance Investors, Inc. America’s Car-Mart, Inc. (ACM) Common 970.351
Parent Texas Car-Mart, Inc. Common 1,000 ACM Colonial Underwriting, Inc. Common
1,000 Colonial Auto Finance, Inc. Crown Delaware Investments, Inc. Common 1,000
Parent Auto Finance Investors, Inc. Series A Preferred
Series C Preferred
Series C Preferred

Common 9,203,000
100,000
400,000

10,000 Parent
T.J. Falgout, III
Jeannie Fleeman
Revocable Trust, Bank of Oklahoma, N.A., Agent
Parent ACM Insurance Company Common 100,000 Parent

 







 

3.All agreements binding on holders of Equity Interests of Parent and its
Subsidiaries with respect to such interests are as follows:

 

There are no such agreements

 

4.In the five years preceding the Closing Date, no Obligor has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination, except:

 

None

 

 

 

 

 

-2-







 

Schedule 9.1.11

 

Patents, Trademarks, Copyrights and Licenses

 

1.Parent and its Subsidiaries’ patents:

 

None

 

2.Parent and its Subsidiaries’ trademarks:

 

Trademark Owner Status in Trademark Office Federal Registration No. Registration
Date Car-Mart Committed to You! ACM Registered, Active 2941129 4/19/2005
America’s Car-Mart ACM Registered, Active 2941128 4/19/2005 America’s Car-Mart
ACM Registered, Active 2941130 4/19/2005 Automobile Loan Information System ACM
Registered, Cancelled 2755300 8/26/2003 America’s Car-Mart Drive Easy ACM
Registered, Cancelled 3186636 12/19/2006 Automobile Loan Information System ACM
Registered, Cancelled 2861739 7/6/2004 America’s Car-Mart Drive Easy ACM
Registered, Active 5400464 2/13/2018

 

3.Parent and its Subsidiaries’ copyrights:

 

Copyright Owner Status in Copyright Office Federal Registration No. Registration
Date Automobile Loan Information System ACM Registered, Active TX0001146243
6/24/2002

 

4.Parent and its Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):

 

Application Number of installations Term of License Royalties Payable Adobe
Acrobat DC 15 Perpetual No Active Xperts 1 Perpetual No AD Bridge 1 Perpetual No

 







 

Adobe Creative Cloud 11 Perpetual No Adobe Reader 1310 Perpetual No ALIS 3 1534
Perpetual No Asset Keeper 2 Perpetual No BMC Track-It Remote 1366 Perpetual No
BMC Track-It Technician 35 Perpetual No Chromium Browser Control 1534 Perpetual
No Cisco Jabber 1534 Perpetual No Cisco WebEx 1449 Perpetual No Citrix Receiver
4.9 6 Perpetual No Credit Manager 4 6 Perpetual No Decisions Services 3
Perpetual No Doors.NET 1 Perpetual No Dorman TransponderKey 31 Perpetual No FIS
1534 Perpetual No FIS Reporter 48 Perpetual No Folder Mill 1 Perpetual No Google
Chrome 1402 Perpetual No Kaspersky Endpoint Security 1534 Perpetual No Kendo UI
1534 Perpetual No Kutools for Excel 5 Perpetual No LexisNexis Bridger Insight XG
11 Perpetual No Log 4 View 15 Perpetual No Microsoft SQL Server 2005 1 Perpetual
No Microsoft SQL Server 2008R2 2 Perpetual No Microsoft SQL Server 2012 3
Perpetual No Microsoft Office 1441 Perpetual No Microsoft SQL Server 2016 8
Perpetual No Microsoft SQL Server 2017 5 Perpetual No Microsoft Visio 14
Perpetual No Microsoft Visual Studio 26 Perpetual No Microsoft VSS Writer for
SQL Server 2016 26 Perpetual No NewtonSoft 1534 Perpetual No Nlog 1534 Perpetual
No OpenOffice 4.1.6 1344 Perpetual No PaymentMate 490 Perpetual No PDFTron 1534
Perpetual No Putty 20 Perpetual No Red Gate Software LTD 18 Perpetual No Sage
100 2016 Workstation 2 Perpetual No SigPlus 1534 Perpetual No Tableau 8
Perpetual No

 



-2-



 

Telerik 1534 Perpetual No Telerik Fiddler 18 Perpetual No VintaSoft 1534
Perpetual No World Sharp 2 Perpetual No Castle Windsor For CENT 17 Perpetual No
Crystal Quartz  For CENT 17 Perpetual No Component One For CENT 17 Perpetual No
Mailjet For CENT 17 Perpetual No FLURL For CMAPI 17 Perpetual No Swagger For
CMAPI 17 Perpetual No CSVHelper For CENT and CMAPI 17 Perpetual No OpenPOP For
CENT and CMAPI 17 Perpetual No SSH.net For CENT and CMPAI 17 Perpetual No DevOPS
2 Perpetual No Windows 10 Enterprise 17 Perpetual No Windows 10 Pro 148
Perpetual No Windows 10 Pro for Workstations 3 Perpetual No Windows 7
Professional 1366 Perpetual No Windows Server 2003 2 Perpetual No Windows Server
2008 R2 Standard 5 Perpetual No Windows Server 2008 Standard 1 Perpetual No
Windows Server 2012 Datacenter 2 Perpetual No Windows Server 2012 R2 Datacenter
1 Perpetual No Windows Server 2012 R2 Standard 59 Perpetual No Windows Server
2012 Standard 35 Perpetual No Windows Server 2016 Datacenter 3 Perpetual No
Windows Server 2016 Standard 105 Perpetual No Windows Server 2019 Standard 11
Perpetual No        

 

 

 



-3-



 

Schedule 9.1.14

 

Environmental Matters

 

NO ENVIRONMENTAL MATTERS

 

 

 

 

 

 

 







 

Schedule 9.1.15

 

Restrictive Agreements

 

No Restrictive Agreements

 

 

 

 

 







 

Schedule 9.1.16

 

Litigation

 

1.Proceedings and investigations pending against Parent or its Subsidiaries:

 

Parent and Subsidiaries become involved in disputes in its day-to-day business
which may result in a claim or legal proceeding, but there are currently no such
claims or proceedings that are of a material nature, either individually or
related claims in the aggregate.

 

2.Threatened proceedings or investigations of which Parent or its Subsidiaries
are aware:

 

Parent and Subsidiaries are not aware of any threatened proceedings or
investigations.

 

3.Pending Commercial Tort Claim of any Obligor:

 

No pending commercial tort claims are pending at this time.

 

 

 

 

 







 

Schedule 9.1.18

 

Pension Plan Disclosures

 

There are no pension plan disclosures

 

 

 

 

 

 

 







 

Schedule 9.1.20

 

Labor Contracts

 

Parent and its Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:

 

No Labor Contracts

 

 

 

 

 







 



Schedule 10.2.2

 

Existing Liens

 

1.       Parent and its Subsidiaries are subject to one Promissory Note for the
purchase of the Car-Mart of Tulsa South location:

 

Borrower:ACM

Payee:Mary Jo Samuel Living Trust Dated March 24, 1998

Original Indebtedness: $550,000.00

Current Indebtedness: $146,687.92 as of 9/18/2019

 

2.       ACM purchased the real property located at 4810 S. Peoria Ave., Tulsa,
OK 74105 on December 15, 2015. Said real property secures the Promissory Note
and Mortgage payable to the Payee on a five-year amortization.

 

3.       Cash collateral relating to the Existing Letter of Credit and the
Existing BAML Bank Products.

 

 

 

 

 







 

Schedule 10.2.17

 

Existing Affiliate Transactions

 

Lot Name Account ID Special Status Principal Owed as of september 17, 2019

Ada OK 154 115402001561 Associate/Affiliate $109.71 Ada OK 154 115401001593
Associate/Affiliate $5,205.43 Ada OK 154 115402001712 Associate/Affiliate
$8,629.96 Ada OK 154 115404001802 Associate/Affiliate $3,448.03 Ada OK 154
115400001866 Associate/Affiliate $4,242.79 Albertville AL 126 112600004875
Associate/Affiliate $1,863.42 Albertville AL 126 112601004901
Associate/Affiliate $5,741.18 Altus OK 150 115001001629 Associate/Affiliate
$4,664.35 Ardmore OK 044 104400009416 Associate/Affiliate $7,371.73 Ardmore OK
044 104400009576 Associate/Affiliate $9,104.83 Arkadelphia AR 034 103400009883
Associate/Affiliate $7,844.63 Arkadelphia AR 034 103400010060
Associate/Affiliate $4,123.72 Arkadelphia AR 034 103407009455
Associate/Affiliate $3,979.25 Arkadelphia AR 034 103402009633
Associate/Affiliate $10,313.01 Arkadelphia AR 034 103400009653
Associate/Affiliate $5,041.09 Arkadelphia AR 034 103400009670
Associate/Affiliate $5,548.31 Athens AL 075 107502003424 Associate/Affiliate
$8,086.50 Athens AL 075 107504003553 Associate/Affiliate $7,373.98 Athens AL 075
107501003209 Associate/Affiliate $2,511.54 Batesville AR 024 102400036626
Associate/Affiliate $9,382.06 Batesville AR 024 102401036274 Associate/Affiliate
$5,233.34 Batesville AR 024 102400036373 Associate/Affiliate $10,205.58 Benton
AR 003 100302023237 Associate/Affiliate $9,475.80 Benton AR 003 100300021800
Associate/Affiliate $6,178.50 Benton AR 003 100300021896 Associate/Affiliate
$6,018.14 Benton AR 003 100300022116 Associate/Affiliate $6,488.21 Benton AR 003
100301022337 Associate/Affiliate $6,776.60 Berryville AR 073 107300028203
Associate/Affiliate $535.77 Berryville AR 073 107300028332 Associate/Affiliate
$7,680.18 Bixby OK 172 117200000129 Associate/Affiliate $8,386.05 Bixby OK 172
117202000180 Associate/Affiliate $9,416.49 Bowling Green East KY 169
116900000484 Associate/Affiliate $8,441.08 Bowling Green East KY 169
116901000500 Associate/Affiliate $2,606.00 Bowling Green East KY 169
116901000536 Associate/Affiliate $12,540.38

 







Bowling Green East KY 169 116901000146 Associate/Affiliate $10,508.10 Bowling
Green East KY 169 116908000203 Associate/Affiliate $6,267.44 Bowling Green KY
043 104302006816 Associate/Affiliate $14,388.39 Bowling Green KY 043
104300006885 Associate/Affiliate $9,452.45 Bowling Green KY 043 104300005563
Associate/Affiliate $3,575.55 Broken Arrow OK 086 108601005427
Associate/Affiliate $5,015.22 Broken Arrow OK 086 108600005668
Associate/Affiliate $6,956.16 Burlington IA 160 116003001235 Associate/Affiliate
$5,571.50 Burlington IA 160 116000001355 Associate/Affiliate $4,324.41 Camden AR
115 111500056826 Associate/Affiliate $10,972.77 Camden AR 115 111500055864
Associate/Affiliate $1,227.36 Camden AR 115 111500056128 Associate/Affiliate
$13,156.86 Cape Girardeau MO 032 103201009570 Associate/Affiliate $2,240.68 Cape
Girardeau MO 032 103204009625 Associate/Affiliate $3,751.77 Cape Girardeau MO
032 103200010249 Associate/Affiliate $6,047.92 Cape Girardeau MO 032
103204010291 Associate/Affiliate $2,372.95 Carrollton GA 158 115805001672
Associate/Affiliate $9,430.24 Carthage MO 119 111901009404 Associate/Affiliate
$8,908.26 Carthage MO 119 111901009462 Associate/Affiliate $9,018.83 Carthage MO
119 111900009544 Associate/Affiliate $8,205.52 Carthage MO 119 111900009577
Associate/Affiliate $16,094.90 Centerton AR 163 116302000810 Associate/Affiliate
$5,307.80 Centerton AR 163 116301000167 Associate/Affiliate $1,357.03 Claremore
OK 071 107104061105 Associate/Affiliate $6,832.83 Claremore OK 071 107100059672
Associate/Affiliate $3,054.92 Claremore OK 071 107100059889 Associate/Affiliate
$3,791.19 Claremore OK 071 107100060384 Associate/Affiliate $6,815.35 Claremore
OK 071 107102060493 Associate/Affiliate $6,137.18 Columbia MO 066 106601004060
Associate/Affiliate $5,222.93 Columbia MO 066 106603004094 Associate/Affiliate
$5,923.22 Columbia TN 096 109600003944 Associate/Affiliate $8,278.53 Columbia TN
096 109601004099 Associate/Affiliate $11,052.17 Columbia TN 096 109601002707
Associate/Affiliate $2,859.56 Columbia TN 096 109600002804 Associate/Affiliate
$1,448.82 Conway AR 004 100400022914 Associate/Affiliate $7,183.30 Conway AR 004
100400024856 Associate/Affiliate $9,683.85 Conway AR 004 100401024897
Associate/Affiliate $6,447.72 Conway AR 004 100403025386 Associate/Affiliate
$14,449.80 Conway AR 004 100400025532 Associate/Affiliate $3,041.24 Corinth MS
132 113200003379 Associate/Affiliate $9,671.36 Corinth MS 132 113204001718
Associate/Affiliate $687.85

 

-3-







 

Corinth MS 132 113202002180 Associate/Affiliate $3,556.33 Corinth MS 132
113200002466 Associate/Affiliate $3,556.22 Corinth MS 132 113200002612
Associate/Affiliate $6,329.26 Corsicana TX 058 105802004452 Associate/Affiliate
$7,399.28 Covington GA 146 114602006185 Associate/Affiliate $4,685.33 Covington
GA 146 114601006438 Associate/Affiliate $12,824.46 Covington GA 146 114603005290
Associate/Affiliate $5,820.45 Covington GA 146 114612005405 Associate/Affiliate
$7,684.64 Cullman AL 076 107604004159 Associate/Affiliate $8,331.67 Cullman AL
076 107600004181 Associate/Affiliate $7,797.58 Cullman AL 076 107601003097
Associate/Affiliate $864.77 DA NWA AR 140 114000026221 Associate/Affiliate
$3,119.39 DA NWA AR 140 114001097825 Associate/Affiliate $2,794.80 DA Siloam
Springs AR 162 116200000801 Associate/Affiliate $5,906.79 DA Siloam Springs AR
162 116204000247 Associate/Affiliate $1,690.39 Dalton GA 152 115202002748
Associate/Affiliate $6,759.26 Dothan AL 147 114701002043 Associate/Affiliate
$10,874.72 Duncan OK 046 104603006147 Associate/Affiliate $7,217.20 Durant OK
151 115100002724 Associate/Affiliate $12,864.01 Durant OK 151 115109002773
Associate/Affiliate $11,782.93 Durant OK 151 115104002985 Associate/Affiliate
$11,631.36 Durant OK 151 115102003044 Associate/Affiliate $5,620.84 Durant OK
151 115105001629 Associate/Affiliate $2,998.02 Durant OK 151 115100002233
Associate/Affiliate $6,624.24 Durant OK 151 115102002351 Associate/Affiliate
$10,457.65 El Dorado AR 018 101801057359 Associate/Affiliate $6,010.50 Enid OK
027 102700008809 Associate/Affiliate $7,447.35 Evansville IN 136 113601005196
Associate/Affiliate $3,575.43 Farmington MO 088 108802002823 Associate/Affiliate
$319.48 Fayetteville AR 002 100207025169 Associate/Affiliate $9,243.73
Fayetteville AR 002 100201025586 Associate/Affiliate $6,443.88 Fayetteville AR
002 100204022589 Associate/Affiliate $1,979.93 Fayetteville AR 002 100202023743
Associate/Affiliate $3,556.32 Fayetteville AR 002 100200023809
Associate/Affiliate $13,284.52 Fayetteville AR 002 100202024354
Associate/Affiliate $12,215.77 Fayetteville AR 002 100203024673
Associate/Affiliate $3,106.44 Fayetteville AR 002 100200024781
Associate/Affiliate $6,013.88 Fayetteville College AR 170 117001000077
Associate/Affiliate $11,153.62 Fayetteville College AR 170 117005000089
Associate/Affiliate $4,615.16 Fayetteville College AR 170 117004000253
Associate/Affiliate $5,859.53 Fayetteville College AR 170 117001000344
Associate/Affiliate $7,061.77

 

-4-







 

Fayetteville College AR 170 117002000723 Associate/Affiliate $3,629.93 Forrest
City AR 047 104700006196 Associate/Affiliate $4,802.36 Fort Smith AR 006
100602018062 Associate/Affiliate $5,926.53 Fort Smith AR 006 100601018300
Associate/Affiliate $4,912.33 Gadsden AL 131 113101002995 Associate/Affiliate
$4,578.05 Gadsden AL 131 113101002160 Associate/Affiliate $4,307.61 Glasgow KY
159 115902001843 Associate/Affiliate $8,936.21 Greenville TX 087 108703003465
Associate/Affiliate $8,299.69 Grove OK 144 114400006636 Associate/Affiliate
$10,573.62 Grove OK 144 114403006751 Associate/Affiliate $4,714.12 Grove OK 144
114403006833 Associate/Affiliate $9,109.91 Grove OK 144 214403006335
Associate/Affiliate $246.64 Grove OK 144 114401006335 Associate/Affiliate
$1,094.96 Harrison AR 005 100503015381 Associate/Affiliate $4,112.88 Harrison AR
005 100503015752 Associate/Affiliate $10,325.57 Harrisonville MO 133
113301002154 Associate/Affiliate $7,641.51 Harrisonville MO 133 113301002334
Associate/Affiliate $5,514.77 Harrisonville MO 133 113306000901
Associate/Affiliate $2,886.10 Harrisonville MO 133 113303002102
Associate/Affiliate $4,968.40 Henderson KY 036 103600005497 Associate/Affiliate
$7,131.25 Henderson KY 036 103601005781 Associate/Affiliate $8,293.44 Henderson
KY 036 103601005814 Associate/Affiliate $9,959.67 Henderson KY 036 103601004709
Associate/Affiliate $2,282.37 Henderson KY 036 103603004759 Associate/Affiliate
$2,792.40 Henderson KY 036 103604005322 Associate/Affiliate $13,968.91 Hope AR
097 109702008503 Associate/Affiliate $2,269.50 Hope AR 097 109700009292
Associate/Affiliate $4,688.76 Hopkinsville KY 041 104100005362
Associate/Affiliate $3,867.30 Hopkinsville KY 041 104103005820
Associate/Affiliate $6,473.01 Hopkinsville KY 041 104100005976
Associate/Affiliate $5,315.95 Hot Springs AR 084 108402017685
Associate/Affiliate $4,899.49 Jackson TN 064 106403005876 Associate/Affiliate
$8,744.92 Jackson TN 064 106400006003 Associate/Affiliate $13,536.73 Jackson TN
064 106411004043 Associate/Affiliate $1,902.23 Joplin MO 019 101903011415
Associate/Affiliate $10,420.32 Joplin MO 019 101904011532 Associate/Affiliate
$7,387.75 Joplin MO 019 101901011692 Associate/Affiliate $8,716.95 Joplin MO 019
101903009507 Associate/Affiliate $2,909.68 Joplin MO 019 101901010178
Associate/Affiliate $6,439.56 Joplin MO 019 101900010888 Associate/Affiliate
$8,235.32 Kirksville MO 143 114300002263 Associate/Affiliate $6,528.87

 

-5-







 

Kirksville MO 143 114302002314 Associate/Affiliate $9,335.57 Lawton OK 028
102809099196 Associate/Affiliate $11,196.89 Lawton OK 028 102800098899
Associate/Affiliate $3,622.95 Lebanon MO 083 108304004976 Associate/Affiliate
$7,873.47 Lebanon MO 083 108301003085 Associate/Affiliate $1,863.22 Lebanon MO
083 108302003765 Associate/Affiliate $2,243.94 Lebanon MO 083 108302004240
Associate/Affiliate $5,776.43 Lebanon MO 083 108301004416 Associate/Affiliate
$10,476.35 Lexington KY 074 107404006137 Associate/Affiliate $9,715.15 Lexington
KY 074 107400005113 Associate/Affiliate $3,178.71 Little Rock AR 007
100702020984 Associate/Affiliate $7,230.71 Little Rock AR 007 100706018289
Associate/Affiliate $1,022.85 Little Rock AR 007 100700018613
Associate/Affiliate $3,905.31 Little Rock AR 007 100706019162
Associate/Affiliate $4,519.72 Little Rock AR 007 100702019164
Associate/Affiliate $1,278.00 Little Rock AR 007 100707019532
Associate/Affiliate $7,328.56 Little Rock AR 007 100701019768
Associate/Affiliate $6,876.88 Little Rock AR 007 100705019783
Associate/Affiliate $3,666.03 Little Rock AR 007 100703019830
Associate/Affiliate $6,059.39 Little Rock AR 007 100704019967
Associate/Affiliate $11,347.82 Longview TX 050 105001004041 Associate/Affiliate
$2,042.62 Longview TX 050 105006004773 Associate/Affiliate $9,224.52 Longview TX
050 105000004818 Associate/Affiliate $6,267.78 Macon GA 166 116600001538
Associate/Affiliate $5,908.16 Macon GA 166 116608001556 Associate/Affiliate
$7,307.00 Madison TN 134 113400002866 Associate/Affiliate $7,919.25 Madisonville
KY 039 103901006692 Associate/Affiliate $6,366.69 Magnolia AR 015 101503093055
Associate/Affiliate $4,891.76 Magnolia AR 015 101502093094 Associate/Affiliate
$12,190.21 Magnolia AR 015 101502093281 Associate/Affiliate $7,938.02 Magnolia
AR 015 101501092509 Associate/Affiliate $3,982.59 Malvern AR 120 112004019875
Associate/Affiliate $7,894.13 Malvern AR 120 112000019923 Associate/Affiliate
$9,372.02 Malvern AR 120 112000019287 Associate/Affiliate $5,837.29 Malvern AR
120 112000019340 Associate/Affiliate $5,390.28 Malvern AR 120 112001019401
Associate/Affiliate $7,241.14 McAlester OK 045 104501007530 Associate/Affiliate
$6,196.17 Meridian MS 142 114203001080 Associate/Affiliate $542.29 Meridian MS
142 114215001195 Associate/Affiliate $946.29 Meridian MS 142 114201001751
Associate/Affiliate $4,243.70 Miami OK 155 115501002248 Associate/Affiliate
$8,832.05

 

-6-







 

Miami OK 155 115500002267 Associate/Affiliate $6,103.01 Milledgeville GA 165
116503000670 Associate/Affiliate $2,064.03 Milledgeville GA 165 116502000875
Associate/Affiliate $3,291.49 Moberly MO 128 112803002829 Associate/Affiliate
$5,428.75 Moberly MO 128 112800002910 Associate/Affiliate $9,114.99 Morrilton AR
121 112100021948 Associate/Affiliate $5,334.13 Morrilton AR 121 112100021486
Associate/Affiliate $3,186.38 Morrilton AR 121 112100021717 Associate/Affiliate
$7,130.05 Morrilton AR 121 212102021717 Associate/Affiliate $129.91 Mount
Pleasant TX 057 105701004266 Associate/Affiliate $1,579.61 Mount Pleasant TX 057
105700004427 Associate/Affiliate $3,550.38 Mount Pleasant TX 057 105704004914
Associate/Affiliate $4,915.39 Mount Pleasant TX 057 105710005056
Associate/Affiliate $7,396.53 Mountain Home AR 122 112200015301
Associate/Affiliate $9,745.92 Mountain Home AR 122 112200015365
Associate/Affiliate $1,830.70 Muscle Shoals AL 067 106702004634
Associate/Affiliate $4,400.92 Muskogee OK 020 102004011885 Associate/Affiliate
$7,322.92 Muskogee OK 020 102007009443 Associate/Affiliate $3,720.38 Muskogee OK
020 102003009579 Associate/Affiliate $788.11 Muskogee OK 020 102000011367
Associate/Affiliate $4,440.78 Muskogee OK 020 102000011700 Associate/Affiliate
$13,076.93 Nacogdoches TX 052 105200005383 Associate/Affiliate $6,642.43
Nacogdoches TX 052 105200005652 Associate/Affiliate $8,662.78 Nacogdoches TX 052
105203004033 Associate/Affiliate $1,152.97 Nacogdoches TX 052 105200004447
Associate/Affiliate $4,161.14 Nacogdoches TX 052 105202004953
Associate/Affiliate $4,970.69 Nacogdoches TX 052 105205005170
Associate/Affiliate $6,378.97 Neosho MO 056 105600007710 Associate/Affiliate
$12,888.54 Neosho MO 056 105600005397 Associate/Affiliate $275.48 Neosho MO 056
105600006558 Associate/Affiliate $2,624.74 North Little Rock AR 008 100812019547
Associate/Affiliate $8,368.65 Okmulgee OK 082 108200003940 Associate/Affiliate
$6,869.07 Okmulgee OK 082 108203004293 Associate/Affiliate $9,433.97 Okmulgee OK
082 108200003175 Associate/Affiliate $9,170.44 Owasso OK 085 108500061010
Associate/Affiliate $8,680.35 Owasso OK 085 108503061415 Associate/Affiliate
$7,525.25 Owasso OK 085 108500059815 Associate/Affiliate $3,641.57 Owasso OK 085
108500060108 Associate/Affiliate $598.97 Owasso OK 085 108500060273
Associate/Affiliate $254.41 Owasso OK 085 108504060718 Associate/Affiliate
$6,470.32 Owasso OK 085 108500060869 Associate/Affiliate $5,663.82



 

-7-







 

Owensboro KY 040 104001009661 Associate/Affiliate $7,742.66 Owensboro KY 040
104011009515 Associate/Affiliate $4,895.98 Oxford MS 137 113700002853
Associate/Affiliate $11,469.01 Oxford MS 137 113701003116 Associate/Affiliate
$8,119.64 Palestine TX 060 106000005120 Associate/Affiliate $4,402.66 Paragould
AR 023 102302020818 Associate/Affiliate $6,539.83 Paragould AR 023 102301020901
Associate/Affiliate $8,844.18 Paragould AR 023 102303021038 Associate/Affiliate
$10,672.04 Paragould AR 023 102301019970 Associate/Affiliate $2,681.70 Paragould
AR 023 102301020228 Associate/Affiliate $5,298.20 Phenix City AL 124
112401001986 Associate/Affiliate $2,202.51 Pine Bluff AR 016 101601089867
Associate/Affiliate $7,820.99 Pine Bluff AR 016 101602087173 Associate/Affiliate
$2,119.68 Ponca City OK 078 107802006394 Associate/Affiliate $10,550.95 Ponca
City OK 078 107805006444 Associate/Affiliate $6,928.18 Poplar Bluff MO 038
103805015770 Associate/Affiliate $7,731.22 Poplar Bluff MO 038 103801016168
Associate/Affiliate $8,232.97 Poplar Bluff MO 038 103800016360
Associate/Affiliate $9,576.53 Poplar Bluff MO 038 103804014539
Associate/Affiliate $7,741.41 Poplar Bluff MO 038 103802015550
Associate/Affiliate $5,185.46 Poteau OK 123 112303015941 Associate/Affiliate
$3,708.20 Poteau OK 123 112300017844 Associate/Affiliate $4,749.31 Poteau OK 123
112301018107 Associate/Affiliate $3,212.31 Poteau OK 123 112300018212
Associate/Affiliate $8,265.04 Prattville AL 118 111803003220 Associate/Affiliate
$2,899.91 Prattville AL 118 111800003640 Associate/Affiliate $4,079.17
Prattville AL 118 111803003720 Associate/Affiliate $6,299.45 Pryor OK 171
117101000182 Associate/Affiliate $5,111.40 Richmond KY 130 113000003162
Associate/Affiliate $7,559.78 Richmond KY 130 113001003225 Associate/Affiliate
$7,265.46 Richmond KY 130 113001003406 Associate/Affiliate $9,153.29 Richmond KY
130 113000001508 Associate/Affiliate $5,861.28 Richmond KY 130 113004002901
Associate/Affiliate $6,567.22 Rogers AR 012 101202100081 Associate/Affiliate
$6,810.53 Rogers AR 012 101201100202 Associate/Affiliate $7,323.42 Rogers AR 012
101202101010 Associate/Affiliate $9,456.95 Rogers AR 012 101201099397
Associate/Affiliate $6,506.58 Rogers AR 012 101201099755 Associate/Affiliate
$8,580.72 Rogers North AR 112 111202001377 Associate/Affiliate $1,032.74 Rogers
North AR 112 111201026821 Associate/Affiliate $1,523.33 Rogers North AR 112
111200027754 Associate/Affiliate $2,891.11

 

-8-







 

Rolla MO 157 115700000674 Associate/Affiliate $1,512.03 Rolla MO 157
115701001359 Associate/Affiliate $8,262.01 Rome GA 145 114500002550
Associate/Affiliate $4,911.46 Russellville South AR 021 102101058153
Associate/Affiliate $12,565.51 Russellville South AR 021 102102056006
Associate/Affiliate $1,544.04 Russellville South AR 021 102102056898
Associate/Affiliate $4,572.96 Saint Joseph MO 135 113500002563
Associate/Affiliate $4,387.84 Sapulpa OK 017 101703050124 Associate/Affiliate
$8,394.43 Sapulpa OK 017 101702048168 Associate/Affiliate $7,391.87 Sapulpa OK
017 101700048512 Associate/Affiliate $2,642.78 Sapulpa OK 017 101702048549
Associate/Affiliate $889.79 Sapulpa OK 017 101702049533 Associate/Affiliate
$6,609.40 Searcy AR 029 102906019736 Associate/Affiliate $6,568.48 Searcy AR 029
102911019792 Associate/Affiliate $12,957.25 Searcy AR 029 102901020383
Associate/Affiliate $9,116.13 Searcy AR 029 102901018599 Associate/Affiliate
$2,427.71 Searcy AR 029 102902019047 Associate/Affiliate $4,025.21 Searcy AR 029
102901019059 Associate/Affiliate $1,266.55 Searcy AR 029 102900019167
Associate/Affiliate $6,910.16 Searcy AR 029 102901019189 Associate/Affiliate
$2,447.06 Searcy AR 029 102901019442 Associate/Affiliate $4,546.93 Sedalia MO
068 106802006536 Associate/Affiliate $5,673.67 Sedalia MO 068 106801006552
Associate/Affiliate $10,658.12 Sedalia MO 068 106803005681 Associate/Affiliate
$8,405.53 Sedalia MO 068 106801006185 Associate/Affiliate $9,154.50 Shawnee OK
026 102601014386 Associate/Affiliate $5,146.64 Shawnee OK 026 102605013465
Associate/Affiliate $2,127.28 Sherman TX 048 104802004367 Associate/Affiliate
$352.35 Sherman TX 048 104802004474 Associate/Affiliate $433.81 Sherman TX 048
104801004669 Associate/Affiliate $1,045.60 Sherman TX 048 104800004806
Associate/Affiliate $1,699.30 Siloam Springs AR 010 101001095162
Associate/Affiliate $3,983.85 Siloam Springs AR 010 101005095313
Associate/Affiliate $5,154.55 Siloam Springs AR 010 101000095377
Associate/Affiliate $5,695.48 Siloam Springs AR 010 101001095636
Associate/Affiliate $5,685.61 Siloam Springs AR 010 101001091336
Associate/Affiliate $1,168.03 Siloam Springs AR 010 101004093056
Associate/Affiliate $10,293.97 Siloam Springs AR 010 101005093130
Associate/Affiliate $4,319.11 Siloam Springs AR 010 101002093182
Associate/Affiliate $4,390.02 Siloam Springs AR 010 101002093860
Associate/Affiliate $3,190.33 Siloam Springs AR 010 101000094184
Associate/Affiliate $8,968.36

 

-9-







 

Siloam Springs AR 010 101002094381 Associate/Affiliate $4,190.45 Siloam Springs
AR 010 101001094432 Associate/Affiliate $5,930.44 Springdale East AR 089
108907002232 Associate/Affiliate $453.04 Springdale East AR 089 108900098173
Associate/Affiliate $3,789.95 Springdale East AR 089 108901098268
Associate/Affiliate $5,384.33 Springdale East AR 089 108900098365
Associate/Affiliate $4,320.73 Springdale East AR 089 108901098538
Associate/Affiliate $8,754.10 Springdale West AR 053 105301093632
Associate/Affiliate $7,423.18 Springdale West AR 053 105301093663
Associate/Affiliate $2,904.35 Springdale West AR 053 105301093693
Associate/Affiliate $8,660.01 Springdale West AR 053 105304093702
Associate/Affiliate $7,059.81 Springdale West AR 053 105302093802
Associate/Affiliate $10,803.99 Springdale West AR 053 105301092317
Associate/Affiliate $6,065.52 Springdale West AR 053 105300092523
Associate/Affiliate $6,380.81 Springdale West AR 053 105302092626
Associate/Affiliate $7,575.40 Springdale West AR 053 105301092877
Associate/Affiliate $5,227.76 Springdale West AR 053 105302093306
Associate/Affiliate $10,855.69 Springfield North MO 025 102506017917
Associate/Affiliate $6,909.66 Springfield North MO 025 102502016149
Associate/Affiliate $3,997.79 Springfield North MO 025 102500016855
Associate/Affiliate $2,618.17 Springfield North MO 025 102503017237
Associate/Affiliate $10,164.53 Springfield South MO 079 107901016203
Associate/Affiliate $3,276.80 Springfield South MO 079 107901016880
Associate/Affiliate $8,198.55 Springfield South MO 079 107902017089
Associate/Affiliate $7,108.61 Stillwater OK 072 107205006624 Associate/Affiliate
$9,407.99 Stillwater OK 072 107205007238 Associate/Affiliate $1,376.47 Stilwell
OK 110 111006016503 Associate/Affiliate $807.49 Stilwell OK 110 111005016637
Associate/Affiliate $5,895.22 Stilwell OK 110 111000017174 Associate/Affiliate
$6,362.54 Stilwell OK 110 111000017405 Associate/Affiliate $5,136.39 Stilwell OK
110 111002017843 Associate/Affiliate $8,409.01 Stilwell OK 110 111003017964
Associate/Affiliate $4,823.07 Sulphur Springs TX 059 105902005205
Associate/Affiliate $9,739.16 Sulphur Springs TX 059 105902005237
Associate/Affiliate $11,169.72 Sulphur Springs TX 059 105903004457
Associate/Affiliate $6,875.72 Sulphur Springs TX 059 105900004659
Associate/Affiliate $477.32 Tahlequah OK 077 107702004416 Associate/Affiliate
$7,477.45 Tahlequah OK 077 107700004532 Associate/Affiliate $3,661.85 Tahlequah
OK 077 107703003141 Associate/Affiliate $524.39 Tahlequah OK 077 107700003246
Associate/Affiliate $454.48 Tahlequah OK 077 107703003699 Associate/Affiliate
$3,386.26

 

-10-







 

Tahlequah OK 077 107700003765 Associate/Affiliate $8,032.41 Texarkana TX 011
101103016747 Associate/Affiliate $2,914.52 Texarkana TX 011 101101016936
Associate/Affiliate $714.62 Texarkana TX 011 101106093520 Associate/Affiliate
$5,957.01 Troy AL 149 114902002362 Associate/Affiliate $11,153.64 Troy AL 149
114902001466 Associate/Affiliate $3,812.65 Troy AL 149 114901001760
Associate/Affiliate $704.00 Tullahoma TN 093 109301003444 Associate/Affiliate
$11,428.70 Tullahoma TN 093 109301003503 Associate/Affiliate $13,446.53
Tullahoma TN 093 109304001323 Associate/Affiliate $5,816.19 Tullahoma TN 093
109300002485 Associate/Affiliate $531.39 Tullahoma TN 093 109300002557
Associate/Affiliate $1,220.06 Tullahoma TN 093 109302002567 Associate/Affiliate
$2,708.54 Tullahoma TN 093 109302002645 Associate/Affiliate $7,374.29 Tulsa
South OK 033 103301011107 Associate/Affiliate $8,179.31 Tulsa South OK 033
103300004344 Associate/Affiliate $835.75 Tupelo MS 129 112901005022
Associate/Affiliate $3,249.25 Tupelo MS 129 112903005279 Associate/Affiliate
$9,827.69 Tupelo MS 129 112903003468 Associate/Affiliate $4,390.71 Tupelo MS 129
112903004455 Associate/Affiliate $6,857.26 Tupelo MS 129 112902004694
Associate/Affiliate $6,437.11 Tuscaloosa AL 080 108004004477 Associate/Affiliate
$5,655.55 Valdosta GA 156 115601000912 Associate/Affiliate $3,206.70 Valdosta GA
156 115601001214 Associate/Affiliate $5,938.56 Van Buren AR 070 107002016065
Associate/Affiliate $4,975.22 Van Buren AR 070 107001016258 Associate/Affiliate
$5,564.55 Van Buren AR 070 107003016441 Associate/Affiliate $2,868.77 Van Buren
AR 070 107001016507 Associate/Affiliate $12,674.28 Warrensburg MO 153
115301001526 Associate/Affiliate $11,803.10 West Memphis AR 030 103004013526
Associate/Affiliate $4,013.20 West Plains MO 069 106900004700
Associate/Affiliate $7,735.42 West Plains MO 069 106900004737
Associate/Affiliate $11,878.70 Wichita Falls TX 049 104905003168
Associate/Affiliate $323.66 Winchester KY 094 109401003350 Associate/Affiliate
$8,462.83 Winchester KY 094 109400001611 Associate/Affiliate $1,311.77
Winchester KY 094 109405001860 Associate/Affiliate $3,488.24 Winchester KY 094
109400002814 Associate/Affiliate $1,388.62 Woodstock GA 138 113802003545
Associate/Affiliate $9,310.33 Woodstock GA 138 113804003628 Associate/Affiliate
$15,881.81 Woodstock GA 138 113803002559 Associate/Affiliate $4,240.58 Woodstock
GA 138 113800002605 Associate/Affiliate $2,479.69

 

-11-







 

Intercompany Debts are reflected on the Balance Sheets

 

 

 

  

 

 

 

 

-12-



 

